Exhibit 10.1

 

EXECUTION COPY

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF August 31, 2007,

 

among

 

ATLANTIC TELE-NETWORK, INC.,

 

as Borrower,

 

COBANK, ACB,

 

as Administrative Agent, Arranger, an Issuing Lender and a Lender,

 

BANCO POPULAR DE PUERTO RICO

 

as an Issuing Lender and a Lender,

 

 

and

 

the other Lenders referred to herein

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 AMOUNTS AND TERMS OF FACILITIES

1

1.1

Facilities

1

 

(A)

Revolver Facility

2

 

(B)

Term Loan Facility

2

 

(C)

Notes

2

 

(D)

Advances

2

 

(E)

Letters of Credit

2

1.2

Interest

6

 

(A)

Interest Options

6

 

(B)

Applicable Margins

7

 

(C)

Interest Periods

7

 

(D)

Calculation and Payment

8

 

(E)

Default Rate of Interest

8

 

(F)

Excess Interest

8

 

(G)

Selection, Conversion or Continuation of Loans; LIBOR and Quoted Rate
Availability

9

1.3

Notice of Borrowing, Conversion or Continuation of Loans

9

1.4

Fees and Expenses

10

 

(A)

Unused Commitment Fees

10

 

(B)

Certain Other Fees

10

 

(C)

Breakage Fee

10

 

(D)

Expenses and Attorneys’ Fees

10

 

(E)

Letter of Credit Fees

11

1.5

Payments

11

1.6

Repayments of Loans and Reduction of the Revolver Loan Commitment

12

 

(A)

Scheduled Termination of Revolver Loan Commitment and Repayments of the Term
Loan

12

 

(B)

Reductions Resulting From Mandatory Repayments

12

 

(C)

Voluntary Reduction of the Revolver Loan Commitment

13

 

(D)

Mandatory Repayments

13

1.7

Voluntary Prepayments and Other Mandatory Repayments

13

 

(A)

Voluntary Prepayment of Loans

13

 

(B)

Repayments from Insurance Proceeds

13

 

(C)

Repayments from Certain Asset Dispositions

14

 

(D)

Repayments from Debt Issuances

14

1.8

Application of Prepayments and Repayments; Payment of Breakage Fees, Etc.

14

1.9

Loan Accounts

15

1.10

Changes in LIBOR Rate Availability

15

1.11

Capital Adequacy and Other Adjustments

16

1.12

Optional Prepayment/Replacement of Lender in Respect of Increased Costs

16

1.13

Taxes

17

 

(A)

No Deductions

17

 

--------------------------------------------------------------------------------


 

 

(B)

Foreign Lenders

17

1.14

Changes in Tax Laws

18

1.15

Term of This Agreement

19

1.16

Letter of Credit Liability

19

 

 

 

SECTION 2 AFFIRMATIVE COVENANTS

19

2.1

Compliance With Laws

19

2.2

Maintenance of Books and Records; Properties; Insurance

20

2.3

Inspection; Lender Meeting

21

2.4

Legal Existence, Etc.

21

2.5

Use of Proceeds

22

2.6

Further Assurances; Notices of Acquisition of Real Property

22

2.7

CoBank Patronage Capital

22

2.8

Collateral Assignments of Material Contracts

22

2.9

Investment Company Act

23

2.10

Payment of Obligations

23

2.11

Environmental Laws

23

2.12

Creation or Acquisition of Subsidiaries

24

 

 

 

 

SECTION 3 NEGATIVE COVENANTS

24

3.1

Indebtedness

25

3.2

Liens and Related Matters

25

3.3

Investments

25

3.4

Contingent Obligations

26

3.5

Restricted Junior Payments

27

3.6

Restriction on Fundamental Changes

27

3.7

Disposal of Assets or Subsidiary Stock

28

3.8

Transactions with Affiliates

28

3.9

Management Fees

29

3.10

Conduct of Business

29

3.11

Fiscal Year

29

3.12

Modification of Agreements

29

3.13

Inconsistent Agreements

29

 

 

 

 

SECTION 4 FINANCIAL COVENANTS AND REPORTING

29

4.1

Total Leverage Ratio

29

4.2

Commnet Leverage Ratio

30

4.3

Debt Service Coverage Ratio

30

4.4

Equity to Assets Ratio

30

4.5

Financial Statements and Other Reports

30

 

(A)

Quarterly Financials; Other Quarterly Reports

31

 

(B)

Year-End Financials

31

 

(C)

Compliance Certificates

31

 

(D)

Accountants’ Reliance Letter

31

 

(E)

Accountants’ Reports

31

 

(F)

Management Report

31

 

--------------------------------------------------------------------------------


 

 

(G)

Budget

32

 

(H)

SEC Filings and Press Releases

32

 

(I)

Events of Default, Etc.

32

 

(J)

Litigation

32

 

(K)

Regulatory and Other Notices

32

 

(L)

Material Adverse Effect

33

 

(M)

Environmental Notices

33

 

(N)

ERISA Events

33

 

(O)

Other Information

33

4.6

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

33

 

 

 

 

SECTION 5 REPRESENTATIONS AND WARRANTIES

34

5.1

Disclosure

34

5.2

No Material Adverse Effect

34

5.3

Organization, Powers, Authorization and Good Standing

34

 

(A)

Organization and Powers

34

 

(B)

Authorization; Binding Obligation

34

 

(C)

Qualification

35

5.4

Compliance of Agreement, Loan Documents and Borrowings with Applicable Law

35

5.5

Compliance with Law; Governmental Approvals

35

5.6

Tax Returns and Payments

35

5.7

Environmental Matters

36

5.8

Financial Statements

36

5.9

Intellectual Property

36

5.10

Litigation, Investigations, Audits, Etc.

36

5.11

Employee Labor Matters

37

5.12

ERISA Compliance

37

5.13

Communications Regulatory Matters

37

5.14

Perfection and Priority

38

5.15

Solvency

38

5.16

Investment Company Act

38

5.17

Material Contracts

39

5.18

Title to Properties

39

5.19

Subsidiaries

39

5.20

Transactions with Affiliates

39

5.21

Patriot Act

39

 

 

 

SECTION 6 EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

39

6.1

Event of Default

39

 

(A)

Payment

39

 

(B)

Default in Other Agreements

40

 

(C)

Breach of Certain Provisions

40

 

(D)

Breach of Warranty

40

 

(E)

Other Defaults Under Loan Documents

40

 

--------------------------------------------------------------------------------


 

 

(F)

Involuntary Bankruptcy; Appointment of Receiver; Etc.

40

 

(G)

Voluntary Bankruptcy; Appointment of Receiver; Etc.

40

 

(H)

Governmental Liens

41

 

(I)

Judgment and Attachments

41

 

(J)

Dissolution

41

 

(K)

Solvency

41

 

(L)

Injunction

41

 

(M)

ERISA; Pension Plans

41

 

(N)

Environmental Matters

41

 

(O)

Invalidity of Loan Documents

42

 

(P)

Damage; Strike; Casualty

42

 

(Q)

Franchises, Licenses, Permits and Contracts

42

 

(R)

Failure of Security

42

 

(S)

Change in Control

42

 

(T)

Expropriation

42

6.2

Suspension of Loan Commitments

42

6.3

Acceleration

43

6.4

Rights of Collection

43

6.5

Consents

43

6.6

Performance by Administrative Agent

43

6.7

Set Off and Sharing of Payments

44

6.8

Application of Payments

44

6.9

Adjustments

45

 

 

 

 

SECTION 7 CONDITIONS TO LOANS

45

7.1

Conditions to Initial Loan

45

 

(A)

Executed Loan Documents

45

 

(B)

Control Agreements

45

 

(C)

Closing Certificates; Opinions

45

 

(D)

Collateral

46

 

(E)

Consents

47

 

(F)

Financial Matters

47

 

(G)

Miscellaneous

48

7.2

Conditions to All Loans

48

 

 

 

SECTION 8 ASSIGNMENT AND PARTICIPATION

49

8.1

Assignments and Participations in Loans and Notes

49

8.2

Agent

51

 

(A)

Appointment

51

 

(B)

Nature of Duties

51

 

(C)

Rights, Exculpation, Etc.

52

 

(D)

Reliance

52

 

(E)

Indemnification

53

 

(F)

CoBank, Syndication Agent and Documentation Agent Individually

53

 

(G)

Notice of Default

53

 

(H)

Successor Agent

54

 

--------------------------------------------------------------------------------


 

 

(I)

Collateral Matters

54

 

(J)

Agency for Perfection; Enforcement of Security by Administrative Agent

55

 

(K)

Dissemination of Information

56

8.3

Amendments, Consents and Waivers for Certain Actions

56

8.4

Disbursement of Funds

56

8.5

Disbursements of Advances; Payments

57

 

(A)

Pro Rata Treatment; Application

57

 

(B)

Availability of Lender’s Pro Rata Share

57

 

(C)

Return of Payments

57

 

 

 

 

SECTION 9 MISCELLANEOUS

58

9.1

Indemnities

58

9.2

Amendments and Waivers

58

9.3

Notices

59

9.4

Failure or Indulgence Not Waiver; Remedies Cumulative

59

9.5

Marshaling; Payments Set Aside

59

9.6

Severability

60

9.7

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

60

9.8

Headings

60

9.9

Applicable Law

60

9.10

Successors and Assigns

60

9.11

No Fiduciary Relationship

60

9.12

Construction

60

9.13

Confidentiality

60

9.14

Consent to Jurisdiction and Service of Process

61

9.15

Waiver of Jury Trial

62

9.16

Survival of Warranties and Certain Agreements

62

9.17

Entire Agreement

62

9.18

Counterparts; Effectiveness

63

9.19

Effectiveness of Amendment and Restatement; No Novation

63

9.20

Patriot Act

63

 

 

 

SECTION 10 DEFINITIONS

63

10.1

Certain Defined Terms

63

10.2

Other Definitional Provisions

77

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 3.3(C)

Existing Investments

Schedule 3.8

Transactions with Affiliates

Schedule 5.3(A)

Jurisdiction of Organization

Schedule 5.3(C)

Qualification to Transact Business

Schedule 5.10

Litigation, Etc.

Schedule 5.11

Labor Matters

Schedule 5.13(A)

License Information

Schedule 5.13(B)

Valid Licenses

Schedule 5.17

Material Contracts

Schedule 5.19

Subsidiaries

 

 

EXHIBITS

 

 

Exhibit 1.3

Form of Notice of Borrowing/Conversion/Continuation

Exhibit 4.5(C)

Form of Compliance Certificate

Exhibit 10.1(A)

Form of Lender Addition Agreement

Exhibit 10.1(B)

Form of Revolver Note

Exhibit 10.1(C)

Form of Term Note

 

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Defined in Section

 

 

 

 

 

 

Accounting Changes

 

 

§4.6

 

Acquisition

 

 

§10.1

 

Act

 

 

§10.1

 

Adjustment Date

 

 

§10.1

 

Administrative Agent

 

 

§10.1

 

Affiliate

 

 

§10.1

 

Affected Lender

 

 

§1.12

 

Agreement

 

 

§10.1

 

Airplane Indebtedness

 

 

§3.1(D)

 

Amendment Date

 

 

Preamble

 

Applicable Law

 

 

§10.1

 

Arranger

 

 

§10.1

 

Asset Disposition

 

 

§10.1

 

Available Revolver Loan Commitment

 

 

§10.1

 

Bankruptcy Code

 

 

§10.1

 

Base Rate

 

 

§10.1

 

Base Rate Loans

 

 

§10.1

 

Benefited Lender

 

 

§6.9

 

Bermuda Digital Communications, Ltd.

 

 

§10.1

 

Borrower

 

 

Preamble

 

Breakage Fee

 

 

§1.4(C)

 

Budgets

 

 

§4.5(G)

 

Business Day

 

 

§10.1

 

Calculation Period

 

 

§10.1

 

Capital Lease

 

 

§10.1

 

Cash Equivalents

 

 

§10.1

 

Certificate of Exemption

 

 

§1.13(B)

 

Change of Control

 

 

§10.1

 

Closing Date

 

 

§10.1

 

CoBank

 

 

Preamble

 

Collateral

 

 

§10.1

 

Collateral Contract Assignments

 

 

§10.1

 

Commnet

 

 

Recitals

 

Commnet Leverage Ratio

 

 

§10.1

 

Commnet Operating Agreement

 

 

§10.1

 

Communications Act

 

 

§10.1

 

Communications System

 

 

§10.1

 

Compliance Certificate

 

 

§4.5(C)

 

Contingent Obligation

 

 

§10.1

 

Debt Service

 

 

§10.1

 

 

--------------------------------------------------------------------------------


 

Amended and Restated Credit Agreement/Atlantic Tele-Network, Inc.

 

Debt Service Coverage Ratio

 

 

§10.1

 

Default

 

 

§10.1

 

EBITDA

 

 

§10.1

 

Electing Lender

 

 

§1.8

 

Eligible Assignee

 

 

§10.1

 

Environmental Laws

 

 

§10.1

 

Equity

 

 

§10.1

 

Equity to Assets Ratio

 

 

§10.1

 

ERISA

 

 

§10.1

 

ERISA Affiliate

 

 

§10.1

 

ERISA Event

 

 

§10.1

 

Event of Default

 

 

§6.1

 

Excess Cash Flow

 

 

§10.1

 

Existing Credit Agreement

 

 

Recitals

 

Facility(ies)

 

 

§10.1

 

FCC

 

 

§10.1

 

FDPA

 

 

§2.2

 

Federal Funds Rate

 

 

§10.1

 

Fixed Charge Coverage Ratio

 

 

§10.1

 

Fixed Charges

 

 

§10.1

 

Foreign Lender

 

 

§1.13(B)

 

Franchise

 

 

§10.1

 

Funding Date

 

 

§7.2

 

GAAP

 

 

§10.1

 

Governmental Approvals

 

 

§10.1

 

Governmental Authority

 

 

§10.1

 

Guaranty

 

 

§10.1

 

Indebtedness

 

 

§10.1

 

Indemnitees

 

 

§9.1

 

Intellectual Property Rights

 

 

§5.9

 

Interest Expense

 

 

§10.1

 

Interest Period

 

 

§10.1

 

Interest Rate Agreement

 

 

§10.1

 

Investment

 

 

§10.1

 

Issuing Lender

 

 

§10.1

 

IRC

 

 

§10.1

 

Lender(s)

 

 

§10.1

 

Lender Addition Agreement

 

 

§10.1

 

Letter(s) of Credit

 

 

§1.1(E)

 

Letter of Credit Liability

 

 

§10.1

 

Letter of Non-Exemption

 

 

§1.13(B)

 

LIBOR

 

 

§10.1

 

LIBOR Interest Period

 

 

§1.2(B)

 

LIBOR Loans

 

 

§10.1

 

LIBOR Margin

 

 

§10.1

 

 

2

--------------------------------------------------------------------------------


 

Licenses

 

 

§10.1

 

Lien

 

 

§10.1

 

Loan(s)

 

 

§10.1

 

Loan Commitment(s)

 

 

§10.1

 

Loan Documents

 

 

§10.1

 

Material Adverse Effect

 

 

§10.1

 

Material Contracts

 

 

§10.1

 

Multi-employer Plan

 

 

§10.1

 

Net Proceeds

 

 

§10.1

 

Note(s)

 

 

§10.1

 

Notice of Borrowing/Conversion/Continuation

 

 

§1.3(A)

 

Obligations

 

 

§10.1

 

Patriot Act

 

 

§9.20

 

PBGC

 

 

§10.1

 

Pension Plan

 

 

§10.1

 

Permitted Acquisition

 

 

§3.6

 

Permitted Encumbrances

 

 

§10.1

 

Person

 

 

§10.1

 

Plan

 

 

§10.1

 

Pro Rata Share

 

 

§10.1

 

PUC

 

 

§10.1

 

Purchase Agreement

 

 

§10.1

 

Put—Call

 

 

§3.5

 

Quoted Rate

 

 

§1.2(a)(i)(3)

 

Quoted Rate Loan

 

 

§10.1

 

Quoted Rate Interest Period

 

 

§1.2(a)(i)(3)

 

Replacement Lender

 

 

§1.12(A)

 

Representatives

 

 

§8.2(E)

 

Related Interest Rate Agreement

 

 

§10.1

 

Reportable Event

 

 

§10.1

 

Requisite Lenders

 

 

§10.1

 

Restricted Junior Payment

 

 

§10.1

 

Revolver Commitment Fee

 

 

§1.4(A)

 

Revolver Expiration Date

 

 

§10.1

 

Revolver Facility

 

 

§10.1

 

Revolver Loan Commitment

 

 

§10.1

 

Revolver Loan(s)

 

 

§10.1

 

Revolver Note(s)

 

 

§10.1

 

SEC

 

 

§4.5(H)

 

Security Agreements

 

 

§10.1

 

Security Documents

 

 

§10.1

 

Security Interest

 

 

§10.1

 

Statement

 

 

§4.5(B)

 

Subsidiary

 

 

§10.1

 

Tax Liabilities

 

 

§1.13(A)

 

 

3

--------------------------------------------------------------------------------


 

Term Loan

 

 

§10.1

 

Term Loan Commitment

 

 

§10.1

 

Term Loan Facility

 

 

§10.1

 

Term Loan Maturity Date

 

 

§10.1

 

Term Loan Note(s)

 

 

§10.1

 

Term Loans

 

 

§10.1

 

Total Leverage Ratio

 

 

§10.1

 

UCP

 

 

§1.1(E)

 

 

4

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of August 31, 2007
(the “Amendment Date”), among ATLANTIC TELE-NETWORK, INC., a Delaware
corporation (“Borrower”), COBANK, ACB (individually, “CoBank”), as
Administrative Agent, Arranger, an Issuing Lender and a Lender, BANCO POPULAR DE
PUERTO RICO, as an Issuing Lender and a Lender, and such other Lenders as may
from time to time become a party to this Agreement. Capitalized terms used and
not otherwise defined herein shall have the meanings given to them in
Subsection 10.1.

 

R E C I T A L S:

 

WHEREAS, Borrower, Administrative Agent and Lenders previously entered into a
Credit Agreement, dated as of September 15, 2005 (the “Existing Credit
Agreement”), pursuant to which Lenders extended certain financial accommodations
to Borrower consisting of the Revolver Facility, and the Term Loan Facility, the
proceeds of which are available to fund Borrower’s purchase of 95% of the
outstanding membership interests of Commnet Wireless, LLC (“Commnet”), to repay
in full all outstanding principal of and interest on all indebtedness of Commnet
and its Subsidiaries, to provide funds for the capital expenditures of Borrower
and its Subsidiaries, to provide funds for the working capital needs and other
general corporate purposes of Borrower and its Subsidiaries, and to finance
certain costs associated with the Facilities; and

 

WHEREAS, Borrower has secured all of its Obligations under the Loan Documents by
granting to Administrative Agent, for the benefit of itself and Lenders, a first
priority security interest in and lien upon all or substantially all of its now
owned or hereafter acquired personal and real property; and

 

WHEREAS, Borrower, Administrative Agent and Lenders have agreed to amend and
restate the Existing Credit Agreement as described herein, to provide for
Letters of Credit and for certain other amendments described herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree, and amend and restate the Existing Credit Agreement in its entirety, as
follows:

 


SECTION 1
AMOUNTS AND TERMS OF FACILITIES


 

1.1           Facilities. Subject to the terms and conditions of this Agreement
and in reliance upon the representations, warranties and covenants of Borrower
contained herein and in the other Loan Documents:

 

--------------------------------------------------------------------------------


 

(A)          Revolver Facility. Each Lender, severally and not jointly, agrees
to lend to Borrower, from time to time during the period commencing on the date
all conditions precedent set forth in Subsections 7.1 and 7.2 are satisfied or
waived as provided herein and ending on the Business Day immediately preceding
the Revolver Expiration Date, its Pro Rata Share of each Revolver Loan; provided
that no Lender shall be required at any time to lend more than its respective
Pro Rata Share of the Available Revolver Loan Commitment; and provided, further,
that at any one time the aggregate principal amount of the Revolver Loans
outstanding may not exceed the Revolver Loan Commitment less the outstanding
Letter of Credit Liability. Within the limits of and subject to the Available
Revolver Loan Commitment, this Subsection 1.1(A) and Subsections 1.6, 1.7 and
1.8, amounts borrowed under this Subsection 1.1(A) may be repaid or prepaid and,
at any time up to and including the Business Day immediately preceding the
Revolver Expiration Date, reborrowed.

 

(B)           Term Loan Facility. Each Lender, severally and not jointly, agrees
to lend to Borrower, in a single advance on the Closing Date, its Pro Rata Share
of the Term Loan Commitment; provided all conditions precedent set forth in
Subsections 7.1 and 7.2 are satisfied or waived as provided herein. Amounts
borrowed under this Subsection 1.1(B) that are repaid or prepaid may not be
reborrowed.

 

(C)           Notes. Borrower shall execute and deliver to each Lender a
Revolver Note and a Term Note, dated the Closing Date, in the principal amount
of such Lender’s Pro Rata Share of the Revolver Loan Commitment and the Term
Loan Commitment, respectively.

 

(D)          Advances. Loans will be made available by wire transfer of
immediately available funds. Wire transfers will be made to such account or
accounts as may be authorized by Borrower. Advances under the Term Loan are only
available on the Closing Date.

 

(E)           Letters of Credit. The Revolver Loan Commitment shall, in addition
to advances as Revolver Loans, be utilized, upon the request of Borrower, for
the issuance of irrevocable letters of credit (individually, a “Letter of
Credit” and, collectively, the “Letters of Credit”) by an Issuing Lender for the
account of Borrower or any of its Subsidiaries. Immediately upon the issuance by
an Issuing Lender of a Letter of Credit, and without further action on the part
of Administrative Agent or any Lenders, each Lender shall be deemed to have
purchased from such Issuing Lender a participation in such Letter of Credit
equal to such Lender’s Pro Rata Share of the Revolver Loan Commitment of the
aggregate amount available to be drawn under such Letter of Credit. Each Letter
of Credit shall reduce the amount available under the Revolver Loan Commitment
by the maximum amount capable of being drawn under such Letter of Credit.

 

(I)            MAXIMUM AMOUNT. THE AGGREGATE AMOUNT OF LETTER OF CREDIT
LIABILITY WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AT ANY TIME FOR THE
ACCOUNT OF BORROWER OR ANY OF ITS SUBSIDIARIES MAY NOT EXCEED $1,000,000 AND THE
AGGREGATE AMOUNT OF LETTER OF CREDIT LIABILITY WITH RESPECT TO ALL LETTERS OF
CREDIT OUTSTANDING FOR THE ACCOUNT OF BORROWER OR ANY OF ITS SUBSIDIARIES PLUS
THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVER LOANS OUTSTANDING AT ANY TIME MAY NOT
EXCEED THE REVOLVER LOAN COMMITMENT.

 

(II)           REIMBURSEMENT. BORROWER IS IRREVOCABLY AND UNCONDITIONALLY
OBLIGATED WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES OF ANY KIND
TO REIMBURSE

 

2

--------------------------------------------------------------------------------


 

AN ISSUING LENDER IN IMMEDIATELY AVAILABLE FUNDS FOR ANY AMOUNTS PAID BY AN
ISSUING LENDER WITH RESPECT TO A LETTER OF CREDIT ISSUED HEREUNDER FOR THE
ACCOUNT OF BORROWER OR ANY OF ITS SUBSIDIARIES. UPON RECEIPT FROM THE
BENEFICIARY OF ANY LETTER OF CREDIT OF ANY NOTICE OF DRAWING UNDER SUCH LETTER
OF CREDIT, THE ISSUING LENDER SHALL NOTIFY BORROWER AND ADMINISTRATIVE AGENT
THEREOF. NOT LATER THAN 11:00 A.M. ON THE DATE OF ANY PAYMENT BY THE ISSUING
LENDER UNDER A LETTER OF CREDIT, BORROWER SHALL REIMBURSE THE ISSUING LENDER
THROUGH ADMINISTRATIVE AGENT IN THE AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING.
IF BORROWER FAILS TO SO REIMBURSE THE ISSUING LENDER BY SUCH TIME, BORROWER
SHALL BE DEEMED TO HAVE REQUESTED ADMINISTRATIVE AGENT TO MAKE A REVOLVER LOAN
IN THE AMOUNT OF THE PAYMENT MADE BY SUCH ISSUING LENDER WITH RESPECT TO SUCH
LETTER OF CREDIT, PROVIDED THAT, AFTER GIVING EFFECT TO SUCH REVOLVER LOAN, THE
OUTSTANDING AMOUNT OF ALL REVOLVER LOANS SHALL NOT EXCEED THE REVOLVER LOAN
COMMITMENT. IF THE LETTER OF CREDIT IS PAYABLE IN A FOREIGN CURRENCY, THE AMOUNT
OWED BY BORROWER IN CONNECTION WITH SUCH LETTER OF CREDIT SHALL EQUAL THE UNITED
STATES DOLLAR EQUIVALENT OF SUCH FOREIGN CURRENCY (DETERMINED BY THE
ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION) ON THE DATE SUCH PAYMENT IS
MADE BY SUCH ISSUING LENDER. ALL AMOUNTS PAID BY AN ISSUING LENDER WITH RESPECT
TO ANY LETTER OF CREDIT THAT ARE NOT IMMEDIATELY REPAID BY BORROWER OR THAT ARE
NOT REPAID WITH A REVOLVER LOAN SHALL BEAR INTEREST AT THE SUM OF THE BASE RATE
PLUS 1% PER ANNUM. EACH LENDER AGREES TO FUND ITS PRO RATA SHARE OF ANY REVOLVER
LOAN MADE PURSUANT TO THIS SUBSECTION 1.1(E)(2). IN THE EVENT ADMINISTRATIVE
AGENT ELECTS NOT TO DEBIT BORROWER’S ACCOUNT AND BORROWER FAILS TO REIMBURSE AN
ISSUING LENDER IN FULL ON THE DATE OF ANY PAYMENT IN RESPECT OF A LETTER OF
CREDIT ISSUED FOR THE ACCOUNT OF BORROWER OR ANY OF ITS SUBSIDIARIES,
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER THE AMOUNT OF SUCH
UNREIMBURSED PAYMENT AND THE ACCRUED INTEREST THEREON AND EACH SUCH LENDER, ON
THE NEXT BUSINESS DAY, SHALL DELIVER TO ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO
ITS PRO RATA SHARE THEREOF IN SAME DAY FUNDS. EACH LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES TO PAY TO EACH ISSUING LENDER UPON DEMAND BY SUCH ISSUING
LENDER SUCH LENDER’S PRO RATA SHARE OF EACH PAYMENT MADE BY SUCH ISSUING LENDER
IN RESPECT OF A LETTER OF CREDIT AND NOT IMMEDIATELY REIMBURSED BY BORROWER.
EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS SUBSECTION 1.1(E)(2) IN RESPECT OF LETTERS OF
CREDIT AND TO MAKE THE PAYMENTS TO EACH ISSUING LENDER REQUIRED BY THE PRECEDING
SENTENCE ARE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR AN EVENT OF DEFAULT OR ANY FAILURE BY BORROWER TO SATISFY ANY OF THE
CONDITIONS SET FORTH IN SUBSECTION 7.2. IF ANY LENDER FAILS TO MAKE AVAILABLE TO
AN ISSUING LENDER THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF ANY PAYMENTS
MADE BY SUCH ISSUING LENDER IN RESPECT OF A LETTER OF CREDIT AS PROVIDED IN THIS
SUBSECTION 1.1(E)(2), SUCH ISSUING LENDER SHALL BE ENTITLED TO RECOVER SUCH
AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST AT THE BASE RATE.

 

(III)          CONDITIONS OF ISSUANCE OF LETTERS OF CREDIT. IN ADDITION TO ALL
OTHER TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, THE ISSUANCE BY AN
ISSUING LENDER OF ANY LETTER OF CREDIT SHALL BE SUBJECT TO THE CONDITIONS
PRECEDENT THAT THE LETTER OF CREDIT SHALL BE IN SUCH FORM, BE FOR SUCH AMOUNT,
AND CONTAIN SUCH TERMS AND CONDITIONS AS ARE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT AND THE ISSUING LENDER. THE EXPIRATION DATE OF EACH LETTER
OF CREDIT MUST BE ON A DATE WHICH IS THE EARLIER OF ONE YEAR FROM ITS DATE OF
ISSUANCE OR

 

3

--------------------------------------------------------------------------------


 

THE 30TH DAY BEFORE THE DATE SET FORTH IN CLAUSE (II) OF THE DEFINITION OF THE
TERM “REVOLVER LOAN EXPIRATION DATE,” OR SUCH OTHER DATE AS AGREED TO BY BOTH
ADMINISTRATIVE AGENT AND THE ISSUING LENDER, IN THEIR SOLE DISCRETION.

 

(IV)          REQUEST FOR LETTERS OF CREDIT. BORROWER MUST GIVE ADMINISTRATIVE
AGENT AT LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE, WHICH NOTICE WILL BE
IRREVOCABLE, SPECIFYING THE DATE A LETTER OF CREDIT IS REQUESTED TO BE ISSUED
AND THE AMOUNT AND THE CURRENCY IN WHICH SUCH LETTER OF CREDIT IS PAYABLE,
IDENTIFYING THE BENEFICIARY AND DESCRIBING THE NATURE OF THE TRANSACTIONS
PROPOSED TO BE SUPPORTED THEREBY. ANY NOTICE REQUESTING THE ISSUANCE OF A LETTER
OF CREDIT SHALL BE ACCOMPANIED BY THE FORM OF THE LETTER OF CREDIT TO BE
PROVIDED BY AN ISSUING LENDER. BORROWER MUST ALSO COMPLETE ANY APPLICATION
PROCEDURES AND DOCUMENTS REQUIRED BY AN ISSUING LENDER IN CONNECTION WITH THE
ISSUANCE OF ANY LETTER OF CREDIT, INCLUDING A CERTIFICATE REGARDING BORROWER’S
COMPLIANCE WITH THE PROVISIONS OF SUBSECTION 7.2 OF THIS AGREEMENT.

 

(V)           BORROWER OBLIGATIONS ABSOLUTE. THE OBLIGATIONS OF BORROWER UNDER
THIS SUBSECTION 1.1(E) ARE IRREVOCABLE, WILL REMAIN IN FULL FORCE AND EFFECT
UNTIL THE ISSUING LENDER AND LENDERS HAVE NO FURTHER OBLIGATIONS TO MAKE ANY
PAYMENTS OR DISBURSEMENTS UNDER ANY CIRCUMSTANCES WITH RESPECT TO ANY LETTER OF
CREDIT, SHALL BE ABSOLUTE AND UNCONDITIONAL, SHALL NOT BE SUBJECT TO
COUNTERCLAIM, SETOFF OR OTHER DEFENSE OR ANY OTHER QUALIFICATION OR EXCEPTION
WHATSOEVER AND SHALL BE PAID IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, ANY OF THE
FOLLOWING CIRCUMSTANCES:

 

(1)           Any lack of validity or enforceability of this Agreement, any of
the other Loan Documents or any documents or instruments relating to any Letter
of Credit;

 

(2)           Any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations in respect of any Letter of Credit
or any other amendment, modification or waiver of or any consent to or departure
from any Letter of Credit, any documents or instruments relating thereto, or any
Loan Document in each case whether or not Borrower or its Subsidiaries has
notice or knowledge thereof;

 

(3)           The existence of any claim, setoff, defense or other right that
Borrower or its Subsidiaries may have at any time against a beneficiary named in
a Letter of Credit, any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), Administrative Agent, any Issuing
Lender, any Lender, or any other Person, whether in connection with this
Agreement, any other Loan Document, any Letter of Credit, the transactions
contemplated hereby or any other related or unrelated transaction or
transactions (including any underlying transaction between Borrower or its
Subsidiaries and the beneficiary named in any such Letter of Credit);

 

4

--------------------------------------------------------------------------------


 

(4)           Any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
any errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, telecopier or otherwise, or any errors in translation or
in interpretation of technical terms;

 

(5)           Payment under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

 

(6)           Any defense based upon the failure of any drawing under any Letter
of Credit to conform to the terms of such Letter of Credit (provided that any
draft, certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

 

(7)           The exchange, release, surrender or impairment of any collateral
or other security for the obligations;

 

(8)           The occurrence of any Default or Event of Default; or

 

(9)           Any other circumstance or event whatsoever, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, Borrower, any Subsidiary or a guarantor.

 

Any action taken or omitted to be taken by an Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, is binding upon Borrower and its
Subsidiaries and shall not create or result in any liability of such Issuing
Lender to Borrower or any of its Subsidiaries. It is expressly agreed that, for
purposes of determining whether a wrongful payment under a Letter of Credit
resulted from such Issuing Lender’s gross negligence or willful misconduct, none
of the following shall be deemed to constitute gross negligence or willful
misconduct by such Issuing Lender: (i)  Issuing Lender’s acceptance of documents
that appear on their face to comply with the terms of such Letter of Credit,
without responsibility for further investigation, (ii)  Issuing Lender’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect (so long as such document appears on its face to comply with the
terms of such Letter of Credit), and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and

 

5

--------------------------------------------------------------------------------


 

(iii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof.

 

(VI)          OBLIGATIONS OF ISSUING LENDERS. EACH ISSUING LENDER (OTHER THAN
COBANK) HEREBY AGREES THAT IT WILL NOT ISSUE A LETTER OF CREDIT HEREUNDER UNTIL
IT HAS PROVIDED ADMINISTRATIVE AGENT WITH WRITTEN NOTICE SPECIFYING THE AMOUNT
AND INTENDED ISSUANCE DATE OF SUCH LETTER OF CREDIT AND ADMINISTRATIVE AGENT HAS
RETURNED A WRITTEN ACKNOWLEDGMENT OF SUCH NOTICE TO ISSUING LENDER. EACH ISSUING
LENDER (OTHER THAN COBANK) FURTHER AGREES TO PROVIDE TO ADMINISTRATIVE AGENT:
(A) A COPY OF EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER PROMPTLY AFTER
ITS ISSUANCE; (II) A MONTHLY REPORT SUMMARIZING AVAILABLE AMOUNTS UNDER LETTERS
OF CREDIT ISSUED BY SUCH ISSUING LENDER, THE DATES AND AMOUNTS OF ANY DRAWS
UNDER SUCH LETTERS OF CREDIT, THE EFFECTIVE DATE OF ANY INCREASE OR DECREASE IN
THE FACE AMOUNT OF ANY LETTERS OF CREDIT DURING SUCH MONTH AND THE AMOUNT OF ANY
UNREIMBURSED DRAWS UNDER SUCH LETTERS OF CREDIT; AND (III) SUCH ADDITIONAL
INFORMATION REASONABLY REQUESTED BY ADMINISTRATIVE AGENT FROM TIME TO TIME WITH
RESPECT TO THE LETTERS OF CREDIT ISSUED BY SUCH ISSUING LENDER.

 

(VII)         UCP. THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS AS
MOST RECENTLY PUBLISHED FROM TIME TO TIME BY THE INTERNATIONAL CHAMBER OF
COMMERCE (THE “UCP”) IS HEREBY INCORPORATED IN THIS AGREEMENT AND SHALL BE
DEEMED INCORPORATED BY THIS REFERENCE INTO EACH LETTER OF CREDIT ISSUED PURSUANT
TO THIS AGREEMENT. THE TERMS AND CONDITIONS OF THE UCP SHALL BE BINDING ON THE
PARTIES TO THIS AGREEMENT AND EACH BENEFICIARY OF ANY LETTER OF CREDIT ISSUED
PURSUANT TO THIS AGREEMENT.

 

1.2           Interest.

 

(A)          Interest Options.

 

(I)            FROM THE DATE EACH LOAN IS MADE, BASED UPON THE ELECTION OF
BORROWER, AT SUCH TIME AND FROM TIME TO TIME THEREAFTER (AS PROVIDED IN
SUBSECTION 1.3 AND SUBJECT TO THE CONDITIONS SET FORTH IN SUCH SUBSECTION AND
SUBSECTION 1.2(G)), EACH SUCH LOAN SHALL ACCRUE INTEREST AS FOLLOWS:

 

(1)           as a Base Rate Loan, at the sum of the Base Rate plus 1% per
annum; or

 

(2)           as a LIBOR Loan, for the applicable LIBOR Interest Period, at the
sum of LIBOR plus the LIBOR Margin applicable to such Loan from time to time as
provided in Subsection 1.2(B); or

 

(3)           for the Term Loan only, as a Quoted Rate Loan, at a fixed annual
interest rate (the “Quoted Rate”) to be quoted by CoBank in its sole and
absolute discretion. Under this option, the interest rate may be fixed for
periods ranging from 180 days to the Term Loan Maturity Date (each such period,
a “Quoted Rate Interest Period”); provided, however, that a Quoted Rate Interest
Period may only expire on a Business Day; and provided, however, further, that
there initially shall be

 

6

--------------------------------------------------------------------------------


 

a Quoted Rate Interest Period for the full amount of the Term Loan from the
Closing Date to the Term Loan Maturity Date at a fixed per annum interest rate
of 5.85%; and

 

(II)           EXCEPT AS OTHERWISE PROVIDED IN SUBSECTIONS 1.2(E) AND 6.6,
INTEREST ON ALL OTHER OBLIGATIONS NOT PAID WHEN DUE WILL ACCRUE AT THE BASE RATE
PLUS 1% PER ANNUM.

 

(B)           Applicable Margins.

 

Initially, and continuing through the day immediately preceding the first
Adjustment Date occurring on or after September 30, 2005 on which Borrower
demonstrates that a change in the LIBOR Margin is warranted and requests such
change in writing, the LIBOR Margin shall be 1.50%. Commencing on such
Adjustment Date, the applicable Base Rate Margin and LIBOR Margin for any
Revolver Loan and any Term Loan shall be for each Calculation Period the per
annum percentage set forth in the pricing table below opposite the applicable
Total Leverage Ratio of Borrower, determined on a consolidated basis for
Borrower and its Subsidiaries; provided, that effective (i) upon the occurrence
of an Event of Default and until such Event of Default is cured or waived or
(ii) in the event that Administrative Agent shall not receive the financial
statements and Compliance Certificate required pursuant to Subsections 4.5(A),
4.5(B) and 4.5(C) when due, from such due date and until the fifth Business Day
following Administrative Agent’s receipt of such overdue financial statements
and Compliance Certificate (and in the event a decrease in the applicable margin
is then warranted, receipt of Borrower’s written request to decrease such
margin), the LIBOR Rate Margin shall be 1.50% per annum.

 

PRICING TABLE — Revolver Loan and Term Loan

 

Total Leverage Ratio

 

LIBOR Margin

 

> 1.5x

 

1.50

%

< 1.5x

 

1.25

%

 

(C)           Interest Periods. Each LIBOR Loan may be obtained for a one, two,
three, six, nine or 12 month period (each such period being an “LIBOR Interest
Period”). With respect to all LIBOR Loans:

 

(I)            THE LIBOR INTEREST PERIOD WILL COMMENCE ON THE DATE THAT THE
LIBOR LOAN IS MADE OR THE DATE ON WHICH ANY PORTION OF THE BASE RATE LOAN IS
CONVERTED INTO A LIBOR LOAN, OR, IN THE CASE OF IMMEDIATELY SUCCESSIVE INTEREST
PERIODS, EACH SUCCESSIVE INTEREST PERIOD SHALL COMMENCE ON THE DAY ON WHICH THE
IMMEDIATELY PRECEDING LIBOR INTEREST PERIOD EXPIRES;

 

(II)           IF THE LIBOR INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY THAT
IS NOT A BUSINESS DAY, THEN IT WILL EXPIRE ON THE NEXT BUSINESS DAY; PROVIDED,
THAT IF ANY LIBOR INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY THAT IS NOT A
BUSINESS DAY AND SUCH DAY IS THE LAST BUSINESS DAY OF A CALENDAR MONTH, SUCH
LIBOR INTEREST PERIOD SHALL EXPIRE ON THE BUSINESS DAY NEXT PRECEDING SUCH DAY;

 

7

--------------------------------------------------------------------------------


 

(III)          ANY LIBOR INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF
A CALENDAR MONTH OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE LAST CALENDAR MONTH IN SUCH LIBOR INTEREST PERIOD SHALL END ON THE LAST
BUSINESS DAY OF THE LAST CALENDAR MONTH IN SUCH LIBOR INTEREST PERIOD; AND

 

(IV)          NO LIBOR INTEREST PERIOD SHALL BE SELECTED THAT EXTENDS BEYOND THE
REVOLVER EXPIRATION DATE OR THE TERM LOAN MATURITY DATE.

 

(D)          Calculation and Payment. Interest on Loans including amounts due
under Subsection 1.4, shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding or conversion to a Base Rate
Loan and the first day of an Interest Period shall be included in the
calculation of interest. The date of payment (as determined in Subsection 1.5)
of any Loan and the last day of an Interest Period shall be excluded from the
calculation of interest; provided, if a Loan is repaid on the same day that it
is made, one day’s interest shall be charged.

 

Interest accruing on Base Rate Loans and Quoted Rate Loans is payable in arrears
on each of the following dates or events: (i) the last day of each calendar
quarter; (ii) the prepayment of such Loan (or portion thereof), to the extent
accrued on the principal prepaid; and (iii) the Term Loan Maturity Date or the
Revolver Expiration Date, as the case may be, whether by acceleration or
otherwise. Interest accruing on each LIBOR Loan is payable in arrears on each of
the following dates or events: (i) the last day of each applicable LIBOR
Interest Period; (ii) if the LIBOR Interest Period is longer than three months,
on each three-month anniversary of the commencement date of such LIBOR Interest
Period; (iii) the prepayment of such Loan (or portion thereof), to the extent
accrued on the principal prepaid; and (iv) the Term Loan Maturity Date or the
Revolver Expiration Date, as the case may be, whether by acceleration or
otherwise.

 

(E)           Default Rate of Interest. At the election of Administrative Agent
or Requisite Lenders, after the occurrence of an Event of Default and for so
long as it continues, all Loans and other Obligations shall bear interest at
rates that are 2% in excess of the rates otherwise in effect, including, without
limitation, rates in effect pursuant to the proviso in the second sentence of
Subsection 1.2(B), with respect to such Loans and other Obligations.

 

(F)           Excess Interest. Notwithstanding anything to the contrary set
forth herein, the aggregate interest, fees and other amounts required to be paid
by Borrower to Lenders or any Lender hereunder are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of acceleration of
maturity of the Indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to Lenders or any Lender for the use or the
forbearance of the Indebtedness or Obligations evidenced hereby exceed the
maximum permissible under Applicable Law. If under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the other Loan
Documents at the time of performance of such provision shall be due, shall
involve exceeding the limit of such validity prescribed by Applicable Law then
the obligation to be fulfilled shall automatically be reduced to the limit of
such validity and if under or from circumstances whatsoever Lenders or any
Lender should ever receive as interest any amount which would exceed the highest
lawful rate, the amount of such interest that is excessive shall be applied to
the reduction of the principal balance of the Obligations evidenced hereby and
not to the payment of interest.

 

8

--------------------------------------------------------------------------------


 

Additionally, should the method used for calculating interest (i.e., using a
360-day year) be unlawful, such calculation method shall be automatically
changed to a 365-6-day year or such other lawful calculation method as is
reasonably acceptable to Administrative Agent. This provision shall control
every other provision of this Agreement and all provisions of every other Loan
Document.

 

(G)           Selection, Conversion or Continuation of Loans; LIBOR and Quoted
Rate Availability. Provided that no Default or Event of Default has occurred and
is then continuing, Borrower shall have the option to (i) select all or any part
of a new borrowing to be a Base Rate Loan, a LIBOR Loan or, only under the Term
Loan Facility, a Quoted Rate Loan, in the case of a Base Rate Loan in a
principal amount equal to at least $100,000, in the case of a LIBOR Loan in a
principal amount equal to $1,000,000 or any whole multiple of $500,000 in excess
thereof, or, only under the Term Loan Facility, a Quoted Rate Loan in a
principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (ii) convert at any time all or any portion of a Base Rate Loan
in a principal amount equal to $1,000,000 or any whole multiple of $500,000 in
excess thereof into a LIBOR Loan or, only under the Term Loan Facility, in a
principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof into a Quoted Rate Loan, (iii) upon the expiration of its
Interest Period, convert all or any part of any LIBOR Loan or, only under the
Term Loan Facility, a Quoted Rate Loan into a Base Rate Loan, and (iv) upon the
expiration of its Interest Period, continue any LIBOR Loan or, only under the
Term Loan Facility, a Quoted Rate Loan into one or more LIBOR Loans in a
principal amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof or, only under the Term Loan Facility, one or more Quoted Rate Loans in
a principal amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, for such new Interest Period(s) as selected by Borrower. Each LIBOR
Loan shall be made under any one of the Revolver Facility or the Term Loan
Facility, but may not be made under more than one Facility concurrently. During
any period in which any Default or Event of Default is continuing, as the
Interest Periods for LIBOR Loans or Quoted Rate Loans then in effect expire,
such Loans shall be converted into a Base Rate Loan and the LIBOR and Quoted
Rate options will not be available to Borrower until all Defaults and Events of
Default are cured or waived. In the event Borrower fails to elect a LIBOR Loan
or Quoted Rate Loan upon any advance hereunder or upon the termination of any
Interest Period, Borrower shall be deemed to have elected to have such amount
constitute a Base Rate Loan. There shall be no more than an aggregate of five
LIBOR Loans and Quoted Rate Loans Outstanding at any one time.

 

1.3           Notice of Borrowing, Conversion or Continuation of Loans. Whenever
Borrower desires to request a Loan pursuant to Subsection 1.1(A) or (B) or to
convert or continue Loans pursuant to Subsection 1.2(G), Borrower shall give
Administrative Agent irrevocable prior written notice in the form attached
hereto as Exhibit 1.3 (a “Notice of Borrowing/Conversion/Continuation”) not
later than 11:00 a.m. (Denver, Colorado time) three Business Days before the
proposed borrowing, conversion or continuation is to be effective. Each Notice
of Borrowing/Conversion/Continuation shall specify (i) the Loan (or portion
thereof) to be advanced, converted or continued and, with respect to any LIBOR
Loan or Quoted Rate Loan to be converted or continued, the last day of the
current Interest Period therefor, (ii) the effective date of such borrowing,
conversion or continuation (which shall be a Business Day), (iii) the principal
amount of such Loan to be borrowed, converted or continued, (iv) the Interest
Period to be applicable to any new LIBOR Loan or Quoted Rate Loan, and (v) the
Facility under which such borrowing, conversion or continuation is to be made.

 

9

--------------------------------------------------------------------------------


 

Administrative Agent shall give each Lender prompt written notice of any Notice
of Borrowing/Conversion/Continuation given on by Borrower.

 

1.4           Fees and Expenses.

 

(A)          Unused Commitment Fees. From the Closing Date, Borrower shall be
obligated to pay Administrative Agent, for the benefit of all Lenders (based
upon their respective Pro Rata Shares of the Revolver Loan Commitment), a fee
(the “Revolver Commitment Fee”) in an amount equal to (i) the Revolver Loan
Commitment less the sum of (a) the average daily outstanding balance of Revolver
Loans plus (b) the average daily outstanding Letter of Credit Liability, in each
case during the preceding calendar quarter multiplied by (ii) .375% calculated
on the basis of a 360-day year for the actual number of days elapsed. Such fees
are to be paid quarterly in arrears on the last day of each calendar quarter for
such calendar quarter (or portion thereof), with the final such payment due on
the Revolver Expiration Date.

 

(B)           Certain Other Fees. Borrower shall be obligated to pay to CoBank,
individually, fees in the amounts and at the times specified in the letter
agreement dated July 22, 2005, between Borrower and CoBank and to the
Administrative Agent fees in the amounts specified in the letter agreement dated
as of the Amendment Date, between Borrower and Administrative Agent.

 

(C)           Breakage Fee. Upon any repayment or payment of a LIBOR Loan or
Quoted Rate Loan on any day that is not the last day of the Interest Period
applicable thereto (regardless of the source of such repayment or prepayment and
whether voluntary, mandatory, by acceleration or otherwise), Borrower shall be
obligated to pay Administrative Agent, for the benefit of all affected Lenders,
an amount (the “Breakage Fee”) equal to the present value of any losses,
expenses and liabilities (including any loss (including interest paid) sustained
by each such affected Lender in connection with the reemployment of such funds)
that any such affected Lender may sustain as a result of the payment of such
LIBOR Loan or Quoted Rate Loan on such day. For purposes of calculating amounts
payable by Borrower to Lenders under this Subsection 1.4(C), each LIBOR Loan or
Quoted Rate Loan made by a Lender (and each related reserve, special deposit or
similar requirement) shall be conclusively deemed to have been funded at the
LIBOR rate for such LIBOR Loan or Quoted Rate for such Quoted Rate Loan by a
matching deposit or other borrowing in the interbank eurocurrency market for a
comparable amount and for a comparable period, whether or not such LIBOR Loan or
Quoted Rate Loan is in fact so funded. In addition, upon any repayment or
prepayment of a LIBOR Loan or Quoted Rate Loan on any day that is not the last
day of the Interest Period applicable thereto (regardless of the source of such
repayment or prepayment and whether voluntary, mandatory, by acceleration or
otherwise), Borrower shall be obligated to pay Administrative Agent, not for the
benefit of Lenders, an administrative fee of $300.

 

(D)          Expenses and Attorneys’ Fees. In addition to fees due under
Subsections 1.4(A) and 1.4(B), Borrower agrees to pay promptly all reasonable
fees, costs and expenses (including those of attorneys) incurred by
Administrative Agent in connection with (i) any matters contemplated by or
arising out of the Loan Documents, (ii) the continued administration of the Loan
Documents, including any such fees, costs and expenses incurred in perfecting,
maintaining, determining the priority of and releasing any security and any tax
payable in connection

 

10

--------------------------------------------------------------------------------


 

with any Loan Documents and any amendments, modifications and waivers. In
addition to fees due under Subsections 1.4(A) and (B), Borrower shall also
reimburse on demand each of Administrative Agent and Banco Popular de Puerto
Rico for its expenses (including reasonable attorneys’ fees and expenses)
incurred in connection with the documenting and closing the transactions
contemplated herein. In addition to fees due under Subsections 1.4(A) and (B),
Borrower agrees to pay promptly (i) all reasonable fees, costs and expenses
incurred by Administrative and Lenders in connection with any amendment,
supplement, waiver or modification of any of the Loan Documents and (ii) all
reasonable out-of-pocket fees, costs and expenses incurred by each of
Administrative Agent and Lenders in connection with any Default or Event of
Default and any enforcement of collection proceeding resulting therefrom or any
workout or restructuring of any of the transactions hereunder or contemplated
thereby or any action to enforce any Loan Document or to collect any payments
due from Borrower. All fees, costs and expenses for which Borrower is
responsible under this Subsection 1.4(D) shall be deemed part of the Obligations
when incurred, payable upon demand and in accordance with the second paragraph
of Subsection 1.5 and shall be secured by the Collateral.

 

(E)           Letter of Credit Fees. From the Closing Date, Borrower shall pay
Administrative Agent for the account of all Lenders committed to make Revolver
Loans (based upon their respective Pro Rata Shares) a fee for each Letter of
Credit from the date of issuance to the date of termination in an amount equal
to the applicable LIBOR Margin per annum multiplied by the face amount of such
Letter of Credit. Such fee shall be payable to Administrative Agent for the
benefit of all Lenders committed to make Revolver Loans (based upon their
respective Pro Rata Shares). Such fee is to be paid quarterly in arrears on the
last day of each calendar quarter and the termination of the Letter of Credit.
With respect to each Letter of Credit, Borrower shall also pay Administrative
Agent, for the benefit of the Issuing Lender issuing such Letter of Credit, an
issuance fee equal to the greater of (1) $100 or (ii) 0.125% of the face amount
of such Letter of Credit, which amount shall be paid upon the date of issuance
and, if the expiration date of such Letter of Credit is later than one year from
its date of issuance, upon each anniversary of the date of issuance during the
term of such Letter of Credit.

 

1.5           Payments. All payments by Borrower of the Obligations shall be
made in same day funds and delivered to Administrative Agent, for the benefit of
itself and Lenders, as applicable, by wire transfer to the following account or
such other place as Administrative Agent may from time to time designate:

 

CoBank, ACB
Greenwood Village, Colorado
ABA Number 3070-8875-4
Reference:  CoBank for the benefit of ATN

 

Borrower shall receive credit on the day of receipt for funds received by
Administrative Agent by 11:00 a.m. (Denver, Colorado time) on any Business Day.
Funds received on any Business Day after such time shall be deemed to have been
paid on the next Business Day. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, the payment shall be
due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.

 

11

--------------------------------------------------------------------------------


 

Borrower authorizes Lenders to make (but Lenders shall not be obligated to make)
a Base Rate Loan under the Revolver Facility, on the basis of the Lenders’
respective Pro Rata Shares of the Revolver Facility, for the payment of
interest, commitment fees, Breakage Fees and any other costs and expenses due
hereunder at any time during the continuance of an Event of Default without
prior notice to Borrower, provided that Administrative Agent shall give Borrower
notice thereof promptly thereafter although the failure of Administrative Agent
to give such notice shall not affect the validity of such Base Rate Loan.

 

To the extent Borrower or any other party or Person makes a payment or payments
to Administrative Agent for the ratable benefit of Lenders or for the benefit of
Administrative Agent in its individual capacity, which payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
or any combination of the foregoing (whether by demand, litigation, settlement
or otherwise), then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by Administrative Agent.

 

Each payment received by Administrative Agent under this Agreement or any Note
for account of any Lender shall be remitted by Administrative Agent to such
Lender promptly after Administrative Agent’s receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.

 

1.6           Repayments of Loans and Reduction of the Revolver Loan Commitment.

 

(A)          Scheduled Termination of Revolver Loan Commitment and Repayments of
the Term Loan.

 

(1)           SCHEDULED TERMINATION OF REVOLVER LOAN COMMITMENT. IN ADDITION TO
ANY REDUCTION PURSUANT TO SUBSECTIONS 1.6(B) AND 1.6(C), THE REVOLVER LOAN
COMMITMENT SHALL BE PERMANENTLY TERMINATED IN FULL ON THE REVOLVER EXPIRATION
DATE, AND ANY OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVER LOANS NOT SOONER DUE
AND PAYABLE WILL BECOME DUE AND PAYABLE ON THE REVOLVER EXPIRATION DATE.

 

(2)           SCHEDULED REPAYMENTS OF THE TERM LOAN. IN ADDITION TO ANY
REPAYMENTS PURSUANT TO SUBSECTIONS 1.7 AND 1.8, THE OUTSTANDING PRINCIPAL
BALANCE OF THE TERM LOAN NOT SOONER DUE AND PAYABLE WILL BECOME DUE AND PAYABLE
ON THE TERM LOAN MATURITY DATE.

 

(B)           Reductions Resulting From Mandatory Repayments. The Revolver Loan
Commitment also will be permanently reduced to the extent and in the amount that
Borrower is required, pursuant to Subsection 1.8, to apply mandatory repayments
to be made pursuant to Subsection 1.7(B), (C) and (D) to the Revolver Facility
(whether or not any Revolver Loans are then outstanding and available to be
repaid). All reductions provided for in this Subsection 1.6(B) shall be in
addition to the voluntary reductions provided for in Subsection 1.6(C) and,
accordingly, may

 

12

--------------------------------------------------------------------------------


 

result in the termination of the Revolver Loan Commitment prior to the date set
forth in clause (ii) of the definition of the term Revolver Expiration Date.

 

(C)           Voluntary Reduction of the Revolver Loan Commitment. Borrower
shall have the right, upon at least three Business Days’ prior written notice to
Administrative Agent, to terminate or permanently reduce the then unused portion
of the Revolver Loan Commitment. Each partial reduction shall be in a minimum
amount of at least $250,000, or any whole multiple thereof in excess thereof,
and shall be applied as to each Lender based upon its Pro Rata Share.
Notwithstanding the foregoing, no reduction shall be permitted if, after giving
effect thereto and to any prepayment made in connection therewith, the aggregate
principal balance of the Revolver Loans then outstanding under the Revolver
Facility plus the amount of the Letter of Credit Liability would exceed the
Revolver Loan Commitment as so reduced. All reductions elected under this
Subsection 1.6(C) shall be in addition to the reductions in the Revolver Loan
Commitment provided for in Subsections 1.6(A)(1) and 1.6(B) and, accordingly,
may result in the termination of the Revolver Loan Commitment prior to the date
set forth in clause (ii) of the definition of the term Revolver Expiration Date.

 

(D)          Mandatory Repayments. If at any time the aggregate outstanding
amount of Revolver Loans plus the amount of the Letter of Credit Liability
exceeds the Revolver Loan Commitment, Borrower shall be obligated to repay
promptly the Revolver Loans or reduce the Letter of Credit Liability pursuant to
Subsection 1.16 in an amount at least sufficient to reduce the aggregate
principal balance of such Revolver Loans then outstanding plus the amount of the
Letter of Credit Liability to the amount of the Revolver Loan Commitment, and
until such repayment is made, Lenders shall not be obligated to make any
additional Revolver Loans. Any repayments pursuant to this Subsection 1.6(D)
shall be paid and applied in accordance with Subsection 1.8 and must be
accompanied by accrued interest on the amount repaid and any applicable Breakage
Fees.

 

1.7           Voluntary Prepayments and Other Mandatory Repayments.

 

(A)          Voluntary Prepayment of Loans. Subject to the provisions of
Subsection 1.8 and the notice requirement in the following sentence, at any
time, Borrower may prepay (i) the Base Rate Loan, in whole or in part, without
penalty, and (ii) any LIBOR Loan or Quoted Rate Loan, in whole or in part, upon
payment of applicable Breakage Fees. Notice of any prepayment of (a) a Base Rate
Loan shall be given not later than 11 a.m. (Denver, Colorado time) on the
Business Day immediately preceding the date of prepayment, and (b) a LIBOR Loan
or Quoted Rate Loan shall be given not later than 11:00 a.m. (Denver, Colorado
time) on the third Business Day immediately preceding the date of prepayment.
All partial prepayments shall be in a minimum amount of at least $250,000, or
any whole multiple thereof in excess thereof (or the entire remaining balance of
the applicable Loan Commitment), and shall be paid and applied in accordance
with Subsection 1.8. All prepayment notices shall be irrevocable. All
prepayments shall be accompanied by accrued interest on the amount prepaid and
any applicable Breakage Fees.

 

(B)           Repayments from Insurance Proceeds. Immediately upon receipt
thereof, Borrower shall be obligated to repay the Loans (or reduce the Letter of
Credit Liability pursuant to Subsection 1.16) in an amount equal to all Net
Proceeds received by Borrower or any Subsidiary of Borrower that are insurance
proceeds from any Asset Disposition (which Asset Disposition, together

 

13

--------------------------------------------------------------------------------


 

with all other such Asset Dispositions covered by this Subsection 1.7(B),
exceeds $3,000,000 in the aggregate over the term of this Agreement); provided,
however, that if no Default or Event of Default has occurred and is continuing,
Borrower shall not be required to repay the Loans with the Net Proceeds if
Borrower or such Subsidiary (i) has previously applied cash or (ii) applies such
Net Proceeds, to repair or replace the lost, damaged or destroyed assets within
180 days of receipt by Borrower or such Subsidiary of such Net Proceeds. All
such repayments shall be paid and applied in accordance with Subsection 1.8. All
prepayments shall be accompanied by accrued interest on the amount prepaid and
any applicable Breakage Fees.

 

(C)           Repayments from Certain Asset Dispositions. Immediately upon
receipt thereof, Borrower shall be obligated to repay the Loans (or reduce the
Letter of Credit Liability pursuant to Subsection 1.16) in an amount equal to
all Net Proceeds by Borrower or any Subsidiary of Borrower that are from Asset
Dispositions, other than insurance proceeds or from Asset Dispositions permitted
pursuant to Subsection 3.7; provided, however, that if (i) no Default or Event
of Default has occurred and is continuing and (ii) the aggregate of all such Net
Proceeds during the 12-month period ending on the date of such proposed
reinvestment does not exceed 5% of Borrower’s then amount of consolidated
assets, Borrower shall not be required to repay the Loans with the Net Proceeds
if Borrower or such Subsidiary applies such Net Proceeds to acquire equipment or
other assets that are used or useful in the business of Borrower and or such
Subsidiary within 180 days of receipt by Borrower or such Subsidiary of such Net
Proceeds. All such repayments shall be paid and applied in accordance with
Subsection 1.8. All prepayments shall be accompanied by accrued interest on the
amount prepaid and any applicable Breakage Fees.

 

(D)          Repayments from Debt Issuances. Immediately upon receipt by
Borrower or any Subsidiary of Borrower of Net Proceeds relating to the issuance
by Borrower or any Subsidiary of Borrower of any public or private debt (other
than pursuant to Subsection 3.1), Borrower shall be obligated to repay the Loans
(or reduce the Letter of Credit Liability pursuant to Subsection 1.16) in an
amount equal to such Net Proceeds. All such repayments shall be paid and applied
in accordance with Subsection 1.8. All prepayments shall be accompanied by
accrued interest on the amount prepaid and any applicable Breakage Fees.

 

1.8           Application of Prepayments and Repayments; Payment of Breakage
Fees, Etc. Absent a prior written direction from Borrower to apply any repayment
made pursuant to Subsection 1.7(B) through (D) to the principal balance of the
Term Loan facility, each such repayment shall be first applied to reduce the
Revolver Loan Commitment (and, to the extent as a result thereof the Revolver
Loan Commitment exceeds the then outstanding principal balance of the Revolver
Loans plus the amount of the Letter of Credit Liability, to repay the Revolver
Loans (or reduce the Letter of Credit Liability pursuant to Subsection 1.16)).
After the Revolver Loan Facility is repaid and the Revolver Loan Commitment
reduced in full, each repayment made pursuant to Subsection 1.7(B) through (D)
shall be applied to the principal balance of Term Loan Facility. All repayments
made pursuant to Subsections 1.6 and 1.7 shall first be applied to a Base Rate
Loan or such of the LIBOR Loans or Quoted Rate Loans as Borrower shall direct in
writing and, in the absence of such direction, shall first be applied to a Base
Rate Loan and then to such LIBOR Loans and then to such Quoted Rate Loans as
Administrative Agent shall select. All prepayments and repayments required or
permitted hereunder shall be accompanied by payment of all applicable Breakage
Fees and accrued interest on

 

14

--------------------------------------------------------------------------------


 

the amount prepaid or repaid. All prepayments and repayments applied to the Term
Loan shall be applied to principal installments in the inverse order of
maturity.

 

1.9           Loan Accounts. Administrative Agent will maintain loan account
records for (i) all Loans, interest charges and payments thereof, (ii) all
Letter of Credit Liability, (iii) the charging and payment of all fees, costs
and expenses and (iv) all other debits and credits pursuant to this Agreement.
The balance in the loan accounts shall be presumptive evidence of the amounts
due and owing to Lenders, absent manifest error, provided that any failure by
Administrative Agent to maintain such records shall not limit or affect
Borrower’s obligation to pay. During the continuance of an Event of Default,
Borrower irrevocably waives the right to direct the application of any and all
payments and Borrower hereby irrevocably agrees that Administrative Agent shall
have the continuing exclusive right to apply and reapply payments to any of the
Obligations in any manner it deems appropriate.

 

1.10         Changes in LIBOR Rate Availability. (A)  If with respect to any
proposed LIBOR Interest Period, Administrative Agent or any Lender (after
consultation with Administrative Agent) determines that deposits in dollars (in
the applicable amount) are not being offered in the relevant market for such
LIBOR Interest Period, or Lenders having a Pro Rata Share of 50% or more under a
Facility determine (and notify Administrative Agent) that the LIBOR rate
applicable pursuant to Subsection 1.2(A)(1) for any requested LIBOR Interest
Period with respect to a proposed LIBOR Loan under such Facility does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
Administrative Agent shall forthwith give notice thereof to Borrower and
Lenders, whereupon and until such affected Lender or Lenders notifies
Administrative Agent, and Administrative Agent notifies Borrower and the other
Lenders that the circumstances giving rise to such situation no longer exist,
the obligations of any affected Lender to make its portion of such type of LIBOR
Loan shall be suspended and such affected Lender shall make its Pro Rata Share
of such type of LIBOR Loans as a Base Rate Loan or such other type of Loan as
permitted by Administrative Agent. Any Lender may, in its sole discretion, waive
the benefits and provisions of this Subsection with respect to any proposed
LIBOR Interest Period.

 

(B)           IF THE INTRODUCTION OF, OR ANY CHANGE IN, ANY APPLICABLE LAW OR
ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, IN EACH CASE OCCURRING AFTER THE
CLOSING DATE, SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ONE OR MORE LENDERS TO
HONOR ITS OBLIGATIONS HEREUNDER TO MAKE OR MAINTAIN ANY LIBOR LOAN, SUCH LENDER
SHALL PROMPTLY GIVE NOTICE THEREOF TO ADMINISTRATIVE AGENT, AND ADMINISTRATIVE
AGENT SHALL PROMPTLY GIVE NOTICE THEREOF TO BORROWER AND ALL OTHER LENDERS.
THEREAFTER, UNTIL SUCH LENDER OR LENDERS NOTIFIES ADMINISTRATIVE AGENT, AND
ADMINISTRATIVE AGENT NOTIFIES BORROWER AND THE OTHER LENDERS THAT SUCH
CIRCUMSTANCES NO LONGER EXIST, (I) THE OBLIGATIONS OF SUCH LENDER OR LENDERS TO
MAKE LIBOR LOANS AND THE RIGHT OF BORROWER TO CONVERT ANY LOAN OF SUCH LENDER OR
LENDERS TO A LIBOR LOAN OR CONTINUE ANY LOAN OF SUCH LENDER OR LENDERS AS A
LIBOR LOAN SHALL BE SUSPENDED AND (II) IF ANY LENDER MAY NOT LAWFULLY CONTINUE
TO MAINTAIN A LIBOR LOAN TO THE END OF THE THEN CURRENT LIBOR INTEREST PERIOD
APPLICABLE THERETO, SUCH LOAN SHALL IMMEDIATELY BE CONVERTED TO THE BASE RATE
LOAN.

 

15

--------------------------------------------------------------------------------


 

1.11                           Capital Adequacy and Other Adjustments.

 

(A)                              IF AFTER THE CLOSING DATE THERE OCCURS THE
INTRODUCTION, OR CHANGE IN THE INTERPRETATION, OF ANY LAW, RULE, OR REGULATION
THE EFFECT OF WHICH WOULD INCREASE THE RESERVE REQUIREMENT OR OTHERWISE INCREASE
THE COST TO ANY LENDER OF MAKING OR MAINTAINING A LIBOR LOAN, THEN
ADMINISTRATIVE AGENT, ON BEHALF OF ALL AFFECTED LENDERS, SHALL SUBMIT A
CERTIFICATE TO BORROWER SETTING FORTH THE AMOUNT AND DEMONSTRATING THE
CALCULATION OF SUCH INCREASED COST. BORROWER SHALL BE OBLIGATED TO PAY THE
AMOUNT OF SUCH INCREASED COST TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
AFFECTED LENDERS WITHIN 15 DAYS AFTER RECEIPT OF SUCH CERTIFICATE. SUCH
CERTIFICATE SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR
ALL PURPOSES. THERE IS NO LIMITATION ON THE NUMBER OF TIMES SUCH A CERTIFICATE
MAY BE SUBMITTED; PROVIDED THAT ANY SUCH CERTIFICATE MAY NOT SEEK INCREASED
COSTS FOR ANY PERIOD PRIOR TO THE DATE THAT IS SIX MONTHS PRIOR TO THE DATE OF
SUCH CERTIFICATE.

 

(B)                                IN THE EVENT THAT THE ADOPTION AFTER THE
CLOSING DATE OF ANY LAW, TREATY, GOVERNMENTAL (OR QUASI-GOVERNMENTAL) RULE,
REGULATION, GUIDELINE OR ORDER REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS
OR SIMILAR REQUIREMENTS OR COMPLIANCE BY ANY LENDER OR ANY CORPORATION
CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL
ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR REQUIREMENTS (WHETHER OR NOT HAVING
THE FORCE OF LAW AND WHETHER OR NOT FAILURE TO COMPLY THEREWITH WOULD BE
UNLAWFUL) FROM ANY CENTRAL BANK OR GOVERNMENTAL AGENCY OR BODY HAVING
JURISDICTION DOES OR SHALL HAVE THE EFFECT OF INCREASING THE AMOUNT OF CAPITAL,
RESERVES OR OTHER FUNDS REQUIRED TO BE MAINTAINED BY SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER AND THEREBY REDUCING THE RATE OF RETURN ON
SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER, THEN BORROWER SHALL BE OBLIGATED, FROM TIME TO TIME WITHIN 15 DAYS
AFTER NOTICE AND DEMAND FROM SUCH LENDER (TOGETHER WITH THE CERTIFICATE REFERRED
TO IN THE NEXT SENTENCE AND WITH A COPY TO ADMINISTRATIVE AGENT), TO PAY TO
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF SUCH LENDER, ADDITIONAL AMOUNTS
SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH REDUCTION. A CERTIFICATE AS TO THE
AMOUNT OF SUCH COST AND SHOWING THE BASIS OF THE COMPUTATION OF SUCH COST
SUBMITTED BY SUCH LENDER TO BORROWER AND ADMINISTRATIVE AGENT SHALL, ABSENT
MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES. THERE IS NO
LIMITATION ON THE NUMBER OF TIMES SUCH A CERTIFICATE MAY BE SUBMITTED; PROVIDED
THAT ANY SUCH CERTIFICATE MAY NOT SEEK INCREASED COSTS FOR ANY PERIOD PRIOR TO
THE DATE THAT IS SIX MONTHS PRIOR TO THE DATE OF SUCH CERTIFICATE.

 

1.12                           Optional Prepayment/Replacement of Lender in
Respect of Increased Costs. Within 15 days after receipt by Borrower of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional costs as provided in Subsections 1.11, 1.13 or 1.14 or if it becomes
illegal or impossible for any Lender to continue to fund or to make LIBOR Loans
pursuant to Subsection 1.10(B), as a result of any condition described in either
of such Subsections, then, unless such Lender has theretofore removed or cured
the conditions creating the cause for such obligation to pay such additional
amounts or for such illegality or impossibility, Borrower may, at its option,
notify Administrative Agent and such Affected Lender of its intention to do one
of the following:

 

(A)                              BORROWER MAY OBTAIN, AT BORROWER’S EXPENSE, A
REPLACEMENT LENDER (“REPLACEMENT LENDER”) FOR SUCH AFFECTED LENDER, WHICH
REPLACEMENT LENDER SHALL BE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT. IN
THE EVENT BORROWER OBTAINS A REPLACEMENT LENDER WITHIN 90 DAYS FOLLOWING NOTICE
OF ITS INTENTION TO DO SO, THE AFFECTED LENDER SHALL SELL AND ASSIGN ITS LOANS
AND

 

16

--------------------------------------------------------------------------------


 

ITS OBLIGATIONS UNDER THE LOAN COMMITMENTS TO SUCH REPLACEMENT LENDER AT A PRICE
(INCLUDING ACCRUED INTEREST) THAT IS REASONABLY ACCEPTABLE TO THE AFFECTED
LENDER AND THE REPLACEMENT LENDER, PROVIDED THAT BORROWER HAS REIMBURSED SUCH
AFFECTED LENDER FOR ITS INCREASED COSTS FOR WHICH IT IS ENTITLED TO
REIMBURSEMENT UNDER THIS AGREEMENT THROUGH THE DATE OF SUCH SALE AND ASSIGNMENT;
OR

 

(B)                                BORROWER MAY PREPAY IN FULL ALL OUTSTANDING
OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND TERMINATE SUCH AFFECTED LENDER’S
PRO RATA SHARE OF THE LOAN COMMITMENTS, IN WHICH CASE THE LOAN COMMITMENTS WILL
BE PERMANENTLY REDUCED BY THE AMOUNT OF SUCH PRO RATA SHARE. BORROWER SHALL,
WITHIN 90 DAYS FOLLOWING NOTICE OF ITS INTENTION TO DO SO, PREPAY IN FULL ALL
OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER (INCLUDING ALL APPLICABLE
BREAKAGE FEES AND SUCH AFFECTED LENDER’S INCREASED COSTS FOR WHICH IT IS
ENTITLED TO REIMBURSEMENT UNDER THIS AGREEMENT THROUGH THE DATE OF SUCH
PREPAYMENT), AND TERMINATE SUCH AFFECTED LENDER’S OBLIGATIONS UNDER THE LOAN
COMMITMENTS. ANY SUCH PREPAYMENT PURSUANT TO THIS SUBSECTION 1.12(B) SHALL BE
APPLIED IN ACCORDANCE WITH SUBSECTION 1.8 (EXCEPT THAT SUCH PREPAYMENT SHALL BE
SOLELY FOR THE ACCOUNT OF THE AFFECTED LENDER AND NOT FOR THE ACCOUNT OF ALL THE
LENDERS IN ACCORDANCE WITH THEIR PRO RATA SHARES) AND SHALL BE ACCOMPANIED BY
PAYMENT OF ALL APPLICABLE BREAKAGE FEES AND ACCRUED INTEREST ON THE AMOUNT
REPAID.

 

1.13                           Taxes.

 

(A)                              No Deductions. Any and all payments or
reimbursements made hereunder or under the Notes shall be made free and clear of
and without deduction for any and all taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto (all such
taxes, levies, imposts, deductions, charges or withholdings and all liabilities
with respect thereto, excluding such taxes imposed on net income, herein “Tax
Liabilities”), excluding, however, franchise taxes and taxes imposed on the net
income of a Lender or Administrative Agent by the federal, state, local or
foreign taxing authorities in the jurisdiction in which the principal place of
business of such Lender or Administrative Agent is located. If Borrower shall be
required by law to deduct any such amounts from or in respect of any sum payable
hereunder to any Lender or Administrative Agent, then, except as provided in
Subsection 1.13(B) and the last sentence of this Subsection 1.13(A), the sum
payable hereunder shall be increased as may be necessary so that, after making
all required deductions, such Lender or Administrative Agent receives an amount
equal to the sum it would have received had no such deductions been made.
Notwithstanding the foregoing, any Lender that fails to provide Borrower and
Administrative Agent a properly completed and executed IRS Form W-9 will be
subject to backup withholding on payments to such Lender without any gross-up
hereunder.

 

(B)                                Foreign Lenders. Each Lender which would be
considered a foreign lender under the IRC (“Foreign Lender”) as to which
payments made under this Agreement or under the Notes is exempt for withholding
tax under the IRC or is subject to withholding tax at a reduced rate under an
applicable statute or tax treaty shall provide to Borrower and Administrative
Agent (i) a properly completed and executed United States Internal Revenue
Service Form W-8ECI or W-8BEN or other applicable form, certificate or document
prescribed by the Internal Revenue Service of the United States certifying as to
such Foreign Lender’s entitlement to such exemption or reduced rate of
withholding with respect to payments to be made to such Foreign Lender under
this Agreement and under the Notes (a “Certificate of Exemption”) or (ii) letter
from any such Foreign Lender stating that it is not entitled to any such
exemption or reduced rate of withholding (a “Letter of Non-Exemption”).

 

17

--------------------------------------------------------------------------------


 

Prior to becoming a Lender under this Agreement and within 15 days after a
reasonable written request of Borrower or Administrative Agent from time to time
thereafter, each Foreign Lender that becomes a Lender under this Agreement shall
provide a Certificate of Exemption or a Letter of Non-Exemption to Borrower and
Administrative Agent.

 

If a Foreign Lender is entitled to an exemption with respect to payments to be
made to such Foreign Lender under this Agreement (or to a reduced rate of
withholding) and does not provide a Certificate of Exemption to Borrower and
Administrative Agent within the time periods set forth in the preceding
paragraph, Borrower shall withhold taxes from payments to such Foreign Lender at
the applicable statutory rates and Borrower shall not be required to pay any
additional amounts as a result of such withholding, provided that all such
withholding shall cease or be reduced, as appropriate, upon delivery by such
Foreign Lender of a Certificate of Exemption to Borrower and Administrative
Agent.

 

1.14                           Changes in Tax Laws. In the event that,
subsequent to the Closing Date, (i) any changes in any existing law, regulation,
treaty or directive or in the interpretation or application thereof, (ii) any
new law, regulation, treaty or directive enacted or any interpretation or
application thereof, or (iii) compliance by Administrative Agent or any Lender
with any request or directive (whether or not having the force of law) from any
Governmental Authority:

 

(1)                                  does or shall subject Administrative Agent
or any Lender to any tax of any kind whatsoever with respect to this Agreement,
the other Loan Documents or any Loans made hereunder, or change the basis of
taxation of payments to Administrative Agent or such Lender of principal, fees,
interest or any other amount payable hereunder (except for net income taxes or
franchise taxes, imposed generally by federal, state, local or foreign taxing
authorities in the jurisdiction in which the principal place of business of such
Lender or Administrative Agent is located with respect to interest or commitment
or other fees payable hereunder or changes in the rate of tax imposed by such
jurisdictions on the overall net income of Administrative Agent or such Lender);
or

 

(2)                                  does or shall impose on Administrative
Agent or any Lender any other condition or increased cost in connection with the
transactions contemplated hereby or participations herein;

 

and the result of any of the foregoing is to increase the cost to Administrative
Agent or any such Lender of making or continuing any Loan hereunder, or to
reduce any amount receivable hereunder, as the case may be, then, in any such
case, Borrower shall be obligated to promptly pay to Administrative Agent or
such Lender, upon its demand, any additional amounts necessary to compensate
Administrative Agent or such Lender, on an after-tax basis, for such additional
cost or reduced amount receivable, as reasonably determined by Administrative
Agent or such Lender with respect to this Agreement or the other Loan Documents.
If Administrative Agent or such Lender becomes entitled to claim any additional
amounts pursuant to this Subsection 1.14, it shall promptly notify Borrower of
the event by reason of which Administrative Agent or such Lender has become so
entitled. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Administrative Agent or such Lender to Borrower
and Administrative Agent shall,

 

18

--------------------------------------------------------------------------------


 

absent manifest error, be final, conclusive and binding for all purposes. There
is no limitation on the number of times such a certificate may be submitted.

 

1.15                           Term of This Agreement. All of the Obligations
shall become due and payable as otherwise set forth herein, but in any event,
all of the remaining Obligations shall become due and payable on October 31,
2010. This Agreement shall remain in effect through and including, and (except
with respect to provisions hereof expressly stated herein to survive any such
termination) shall terminate immediately after, the date on which all
Obligations shall have been indefeasibly and irrevocably paid and satisfied in
full.

 

1.16                           Letter of Credit Liability. Upon the occurrence
and during the continuance of an Event of Default and at the direction of
Administrative Agent, and in the event any Letters of Credit are outstanding at
the time that Borrower terminates the Revolver Loan Commitment, then (a) with
respect to each such Letter of Credit, Borrower shall either (i) deliver to
Administrative Agent for the benefit of all Lenders with a Revolver Loan
Commitment a letter of credit in the same currency that such Letter of Credit is
payable, with a term that extends 60 days beyond the expiration date of such
Letter of Credit, issued by a bank satisfactory to Administrative Agent and in
an amount equal to 103% of the aggregate outstanding Letter of Credit Liability
with respect to such Letter of Credit, which letter of credit shall be drawable
by Administrative Agent to reimburse payments of drafts drawn under such Letter
of Credit and to pay any fees and expenses related thereto or (ii) immediately
deposit with Administrative Agent an amount equal to the aggregate outstanding
Letter of Credit Liability to enable Administrative Agent to make payments under
the Letters of Credit when required and such amount shall become immediately due
and payable, and (b) Borrower shall prepay the fees payable under
Subsection 1.4(F) with respect to all such Letters of Credit for the full
remaining terms of such Letters of Credit. Upon termination of any such Letter
of Credit, the unearned portion of such prepaid fee attributable to such Letter
of Credit shall be refunded to Borrower.

 


SECTION 2
AFFIRMATIVE COVENANTS


 

Borrower hereby covenants and agrees that so long as this Agreement is in effect
and until payment in full of all Obligations (other than unasserted indemnity
claims), unless Requisite Lenders shall otherwise give their prior written
consent, Borrower shall perform and comply, and shall cause each of its
Subsidiaries to perform and comply, with all covenants in this Section 2.

 

2.1                                 Compliance With Laws. Borrower will
(i) comply with and will cause its respective Subsidiaries to comply with the
requirements of all Applicable Laws (including laws, rules, regulations and
orders relating to taxes, employer and employee contributions, securities,
employee retirement and welfare benefits, environmental protection matters and
employee health and safety) as now in effect and which may be imposed in the
future in all jurisdictions in which Borrower or any Subsidiary of Borrower are
now or hereafter doing business, (ii) obtain and maintain and will cause each of
its Subsidiaries, to obtain and maintain all licenses, qualifications and
permits (including the Franchises and the Licenses) now held or hereafter
required for Borrower or any Subsidiary of

 

19

--------------------------------------------------------------------------------


 

Borrower to operate, and (iii) comply with and will cause its respective
Subsidiaries to comply with all Material Contracts, other than, in all such
cases, as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. This Subsection 2.1 shall not preclude Borrower
or any Subsidiary of Borrower from contesting any taxes or other payments, if
they are being diligently contested in good faith and if adequate reserves
therefor are maintained in conformity with GAAP.

 

2.2                                 Maintenance of Books and Records;
Properties; Insurance. Borrower will keep and will cause each of its
Subsidiaries to keep adequate records and books of account, in which full, true
and correct entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of such Persons. Borrower will maintain or
cause to be maintained and will cause each of its Subsidiaries to maintain or
cause to be maintained in good repair, working order and condition all
Collateral used in its business and the business of its Subsidiaries, and will
make or cause to be made all appropriate repairs, renewals and replacements
thereof, except for (i) dispositions of assets permitted hereunder or (ii) as
would not reasonably, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Borrower will and will cause each of its
Subsidiaries to maintain complete, accurate and up-to-date books, records,
accounts and other information relating to all Collateral in such form and in
such detail as may be satisfactory to Administrative Agent. Borrower will
maintain or cause to be maintained and will cause each of its Subsidiaries to
maintain or cause to be maintained, with financially sound and reputable
insurers, insurance with respect to its business and properties and the business
and properties of its Subsidiaries against loss and damage of the kinds and of
such types, with such insurers, in such amounts, with such limits and
deductibles and otherwise on such terms and conditions as customarily carried or
maintained by corporations of established reputation engaged in similar
businesses, and will deliver evidence thereof to Administrative Agent on or
prior to the Closing Date, and thereafter at least 30 days prior to any
expiration thereof, evidence of renewal of such insurance. If any part of the
Collateral lies within a “special flood hazard area” as defined and specified by
the Federal Emergency Management Agency (or other appropriate Governmental
Authority) pursuant to the Flood Disaster Protection Act of 1973, as amended
(the “FDPA”), and Administrative Agent determines that flood insurance coverage
is required to be obtained for such Collateral in order for Administrative Agent
and Lenders to comply with the FDPA, the appropriate Borrower shall obtain and
maintain such flood insurance policies as Administrative Agent reasonably
requests so that Administrative Agent and Lenders shall be deemed in compliance
with the FDPA and shall deliver evidence thereof to Administrative Agent. Such
policies of flood insurance shall be in form and substance reasonably
satisfactory to Administrative Agent and shall be in an amount of at least the
lesser of the value of such Collateral constituting buildings, structures or
personal property located within the “special flood hazard area” or the maximum
limit of coverage available under Applicable Law. Borrower will cause
(i) Administrative Agent, for the benefit of itself and Lenders, pursuant to
endorsements and assignments in form and substance reasonably satisfactory to
Administrative Agent, to be named (A) as a lender loss payee or mortgagee in the
case of property loss and damage insurance, (B) as assignee in the case of all
business interruption insurance and (C) as an additional insured in the case of
all flood insurance and workers’ compensation insurance (to the extent permitted
by Applicable Law) and (ii) Administrative Agent, pursuant to endorsements in
form and substance reasonably acceptable to Administrative Agent, to be named as
an additional insured in the case of all liability insurance. All insurance
policies required hereunder shall (i) include effective waivers by the insurer

 

20

--------------------------------------------------------------------------------


 

of subrogation against Administrative Agent, Lenders and their respective
affiliates and any right of insurer to any setoff or counterclaim or any other
deduction, whether by attachment or otherwise, in respect of any liability of
Borrower (or its Subsidiaries), (ii) following notice to Borrower during the
continuation of a Default or Event of Default, provide that all insurance
proceeds shall be adjusted with and paid to Administrative Agent, (iii) be
non-cancelable and not subject to material change as to Administrative Agent
except upon 30 days prior written notice given by the insurer to Administrative
Agent, (iv) contain a breach of representation or warranty provision in favor of
Administrative Agent, (v) contain a cross liability clause, (vi) with respect to
property loss and damage insurance and business interruption insurance, provide
that the interests of the Administrative Agent shall not be invalidated by any
action or inaction (other than non-payment) of Borrower, its Subsidiaries, or
any other Person, and shall insure the Administrative Agent regardless of any
breach or violation by Borrower, its Subsidiaries or any other person, of any
warranties, declarations or conditions of such policies and (vii) provide that
the insurance be primary and without right of contribution from any other
insurance which may be available to Administrative Agent and expressly provide
that all provisions thereof, except the limits of liability (which shall be
applicable to all insureds as a group), shall operate in the same manner as if
there were a separate policy covering each insured, and liability for premiums
shall be solely a liability of Borrower.

 

Administrative Agent shall be entitled, upon reasonable advance notice, to
review and/or receive copies of, the insurance policies of Borrower and its
Subsidiaries carried and maintained with respect to Borrower’s obligations under
this Subsection 2.2. Notwithstanding anything to the contrary herein, no
provision of this Subsection 2.2 or any provision of this Agreement shall impose
on Administrative Agent and Lenders any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by Borrower and its
Subsidiaries, nor shall Administrative Agent and Lenders be responsible for any
representations or warranties made by or on behalf of Borrower and its
Subsidiaries to any insurance broker, company or underwriter. Administrative
Agent, at its sole option, may obtain such insurance if not provided by Borrower
and in such event, Borrower shall reimburse Administrative Agent upon demand for
the cost thereof.

 

2.3                                 Inspection; Lender Meeting. Borrower will
permit and will cause each of its Subsidiaries to permit, at the expense of
Borrower, any authorized representatives of any Lender (i) to visit and inspect
any of its properties and the properties of its Subsidiaries, including their
financial and accounting records, and to make copies and take extracts
therefrom, and (ii) to discuss its and their affairs, finances and business with
its and their officers, employees and certified public accountants, in both
cases upon reasonable prior notice at such reasonable times during normal
business hours and as often as may be reasonably requested; provided, that,
except during the continuance of a Default, each visit or inspection by a Lender
in excess of one visit or inspection  during a calendar year shall be at the
expense of such Lender. Without in any way limiting the foregoing, Borrower will
participate in and will cause its key management personnel to participate in a
meeting with Administrative Agent and Lenders at least once during each year,
which meeting shall be held at such time and such place as may be reasonably
requested by Administrative Agent.

 

2.4                                 Legal Existence, Etc. Except as otherwise
permitted by Subsection 3.6, Borrower will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect its
legal existence and good standing and all rights and franchises (including the
Franchises and the

 

21

--------------------------------------------------------------------------------


 

Licenses), except as permitted hereunder as and as would not reasonably be
expected to have a Material Adverse Effect.

 

2.5                                 Use of Proceeds. Borrower will use the
proceeds of the Loans, and will cause any of its Subsidiaries who receive
(directly or indirectly) proceeds of the Loans to use such proceeds, solely for
the purposes described in the recital paragraphs to this Agreement. No part of
any Loan will be used (directly or indirectly) to purchase any “margin stock” as
defined in, or otherwise in violation of, the regulations of the Federal Reserve
System.

 

2.6                                 Further Assurances; Notices of Acquisition
of Real Property. Borrower will, and will cause each of its Subsidiaries to,
from time to time, do, execute and deliver all such additional and further acts,
documents and instruments as Administrative Agent or any Lender reasonably
requests to consummate the transactions contemplated hereby and to vest
completely in and assure Administrative Agent and Lenders of their respective
rights under this Agreement and the other Loan Documents, including such
financing statements, documents, security agreements and reports to evidence,
perfect or otherwise implement the security for repayment of the Obligations
contemplated by the Loan Documents. Borrower will notify Administrative Agent in
each Compliance Certificate delivered pursuant to Subsection 4.5(C) of the
acquisition (including by way of lease) by Borrower (or its Subsidiaries) of any
real property or any interest therein including all easements and licenses (and
the cost thereof or annual rentals with respect thereto), and of any registered
intellectual property, or the opening of any new deposit, investment or other
accounts, and will execute and deliver all such additional documents and
instruments as Administrative Agent may reasonably  require, promptly upon the
request of Administrative Agent (including, upon written request of
Administrative Agent, mortgages, title insurance policies, landlord and
mortgagee waivers and consents, UCC financing statements (including fixture
filings), environmental audits, completed environmental questionnaires, surveys,
assignments, control agreements and legal opinions).

 

2.7                                 CoBank Patronage Capital. So long as CoBank
is a Lender hereunder, Borrower will acquire non-voting participation
certificates in CoBank in such amounts and at such times as CoBank may require
in accordance with CoBank’s Bylaws and Capital Plan (as each may be amended from
time to time), except that the maximum amount of participation certificates that
Borrower may be required to purchase in CoBank in connection with the Loans
may not exceed the maximum amount permitted by the Bylaws at the time this
Agreement is entered into. The rights and obligations of the parties with
respect to such participation certificates and any distributions made on account
thereof or on account of Borrower’s patronage with CoBank shall be governed by
CoBank’s Bylaws. CoBank agrees that all Loans that are made by CoBank and that
are retained for its own account and not sold in a participation shall be
entitled to patronage distributions in accordance with the CoBank’s Bylaws; all
Loans that are made by CoBank and are included in a sale of a participation
shall not be entitled to patronage distributions. CoBank’s Pro Rata Share of the
Loans and other Obligations due to CoBank shall be secured by a statutory first
lien on all equity which Borrower may now own or hereafter acquire in CoBank.
Such equity shall not, however, constitute security for the Obligations due to
any other Lender. CoBank shall not be obligated to set off or otherwise apply
such equities to Borrower’s obligations to CoBank.

 

2.8                                 Collateral Assignments of Material
Contracts. Borrower and its Subsidiaries, as appropriate, shall promptly execute
and deliver to Administrative Agent, for the benefit of

 

22

--------------------------------------------------------------------------------


 

Administrative Agent and all Lenders, all such Collateral Contract Assignments
with respect to Material Contracts as Administrative Agent may request from time
to time, such Collateral Contract Assignments to contain, to the extent
obtainable through the use of reasonably commercial efforts, a consent to the
collateral assignment of the applicable Material Contract satisfactory to
Administrative Agent and containing such other reasonable terms and conditions
in light of the nature of the applicable Material Contract and the parties
thereto other than Borrower and its Subsidiaries.

 

2.9                                 Investment Company Act. Neither Borrower nor
any of its Subsidiaries shall be required to register under, or is otherwise
subject to regulation as an “investment company” as that term is defined in, the
Investment Company Act of 1940, as amended.

 

2.10                           Payment of Obligations. Unless contested in good
faith by appropriate proceedings and then only to the extent reserves required
by GAAP have been set aside therefore, Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination provisions), and any additional costs that are imposed as a result
of any failure to so pay, discharge or otherwise satisfy such obligations,
except to the extent failure to do so would not be reasonably likely to have a
Material Adverse Effect, and (ii) pay and discharge all taxes, assessments,
claims and governmental charges or levies imposed upon it, upon its income or
profits or upon any of its properties, prior to the date on which penalties
would attach thereto or a lien would attach to any of the properties of Borrower
if unpaid unless the same are being contested in good faith and by appropriate
proceedings and then only if and to the extent reserves required by GAAP have
been set aside therefor.

 

2.11                           Environmental Laws. Borrower will, and will at
all times cause each of its Subsidiaries to:

 

(A)                              COMPLY IN ALL MATERIAL RESPECTS WITH, AND
ENSURE COMPLIANCE IN ALL MATERIAL RESPECTS BY ALL TENANTS AND SUBTENANTS, IF
ANY, WITH, ALL APPLICABLE ENVIRONMENTAL LAWS AND OBTAIN AND COMPLY IN ALL
MATERIAL RESPECTS WITH AND MAINTAIN, AND ENSURE THAT ALL TENANTS AND SUBTENANTS
OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, ANY AND ALL
LICENSES, APPROVALS, NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY
APPLICABLE ENVIRONMENTAL LAWS EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(B)                                CONDUCT AND COMPLETE ALL INVESTIGATIONS,
STUDIES, SAMPLING AND TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS
REQUIRED UNDER ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS
WITH ALL LAWFUL ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING
ENVIRONMENTAL LAWS EXCEPT TO THE EXTENT THAT THE SAME ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND THE PENDENCY OF SUCH PROCEEDINGS COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

(C)                                DEFEND, INDEMNIFY AND HOLD HARMLESS
ADMINISTRATIVE AGENT AND LENDERS, AND THEIR RESPECTIVE EMPLOYEES, ADMINISTRATIVE
AGENT, OFFICERS AND DIRECTORS, FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF
WHATEVER KIND OR NATURE KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, ARISING OUT
OF, OR IN ANY WAY RELATING TO THE VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY
UNDER, ANY ENVIRONMENTAL LAW APPLICABLE

 

23

--------------------------------------------------------------------------------


 

TO THE OPERATIONS OF BORROWER OR ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE
PROPERTIES, OR ANY ORDERS, REQUIREMENTS OR DEMANDS OF GOVERNMENTAL AUTHORITIES
RELATED THERETO, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY’S AND
CONSULTANT’S FEES, INVESTIGATION AND LABORATORY FEES, RESPONSE COSTS, COURT
COSTS AND LITIGATION EXPENSES, EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING IS
DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
PARTY SEEKING INDEMNIFICATION THEREFOR. THE AGREEMENTS IN THIS SUBSECTION 2.12
SHALL SURVIVE REPAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.

 

2.12                           Creation or Acquisition of Subsidiaries. Subject
to the provisions of Subsection 3.6, Borrower may from time to time create new
Subsidiaries, and Subsidiaries of Borrower may create or acquire new
Subsidiaries, provided that concurrently with (and in any event within ten
Business Days thereafter) the creation or acquisition of any new Subsidiary, all
the capital stock of or other equity interest in such new Subsidiary owned by
the Borrower or any Subsidiary of the Borrower will be pledged to the
Administrative Agent as follows (provided that any equity interests in any new
foreign Subsidiary formed or acquired after the Closing Date that constitutes a
“controlled foreign corporation” under Section 956 of the IRC which, when
aggregated with all of the other shares of equity interests in such Subsidiary
pledged to Administrative Agent, would result in more than 65% of the total
equity interests of such Subsidiary being pledged to Administrative Agent, need
not be pledged):  (i) if Borrower directly owns any of the capital stock of or
other equity interest in such new Subsidiary, Borrower will execute and deliver
to the Administrative Agent any amendment or supplement to its Security
Agreement as Administrative Agent may reasonably request pursuant to which all
such capital stock or other equity interest shall be pledged to the
Administrative Agent, together, if applicable, with the certificates evidencing
such capital stock and undated stock powers duly executed in blank; and (ii) if
any of the capital stock of or other equity interest in such new Subsidiary is
owned by a wholly-owned direct or indirect Subsidiary of Borrower, such other
Subsidiary will execute and deliver to the Administrative Agent (except in
connection with a Permitted Acquisition where the stock is pledged to another
Person in connection with such acquisition or any debt assumed thereunder) a
Security Agreement or an amendment or supplement to its Security Agreement,
pursuant to which all of the capital stock of or other equity interest in such
new Subsidiary owned by such other Subsidiary shall be pledged to the
Administrative Agent, together with the certificates evidencing such capital
stock and undated stock powers duly executed in blank. As promptly as reasonably
possible, Borrower and its Subsidiaries will deliver any such other documents,
certificates and opinions (including opinions of local counsel in the
jurisdiction of organization of each such new Subsidiary), in form and substance
reasonably satisfactory to the Administrative Agent, as the Administrative Agent
may reasonably request in connection therewith and will take such other action
as the Administrative Agent may reasonably request to create in favor of the
Administrative Agent a perfected security interest on a first-priority basis in
the Collateral being pledged pursuant to the documents described above.

 


SECTION 3
NEGATIVE COVENANTS


 

Borrower hereby covenants and agrees that so long as this Agreement is in effect
and until payment in full of all Obligations (other than unasserted indemnity
claims), unless Requisite Lenders

 

24

--------------------------------------------------------------------------------


 

shall otherwise give their prior written consent, Borrower shall perform and
comply, and shall cause each of its Subsidiaries to perform and comply, with all
covenants in this Section 3.

 

3.1                                 Indebtedness. Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume, guaranty or otherwise become or remain liable with respect to any
Indebtedness other than:

 

(A)                              THE OBLIGATIONS;

 

(B)                                THE CONTINGENT OBLIGATIONS PERMITTED BY
SUBSECTION 3.4;

 

(C)                                INDEBTEDNESS UNDER PURCHASE MONEY SECURITY
AGREEMENTS AND CAPITAL LEASES, THE AGGREGATE PRINCIPAL AMOUNT OF WHICH SHALL NOT
EXCEED $5,000,000 AT ANY ONE TIME;

 

(D)                               INDEBTEDNESS TO US BANCORP EQUIPMENT
FINANCE, INC. IN A PRINCIPAL AMOUNT NOT TO EXCEED $1,900,000, EXISTING ON THE
CLOSING DATE (THE “AIRPLANE INDEBTEDNESS”);

 

(E)                                 INDEBTEDNESS INCURRED IN CONNECTION WITH ANY
RELATED INTEREST RATE AGREEMENT AND INCURRED IN CONNECTION WITH ANY INTEREST
RATE AGREEMENT TO HEDGE THE INTEREST RATE EXPOSURE APPLICABLE TO ANY PORTIONS OF
OTHER INDEBTEDNESS PERMITTED PURSUANT TO THIS SUBSECTION 3.1;

 

(F)                                 INDEBTEDNESS ASSUMED IN CONNECTION WITH
PERMITTED ACQUISITIONS; AND

 

(G)                                OTHER INDEBTEDNESS, THE AGGREGATE PRINCIPAL
AMOUNT OF WHICH SHALL NOT EXCEED $2,000,000 AT ANY ONE TIME.

 

3.2                                 Liens and Related Matters. Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset (including any document or instrument with respect to goods or
accounts receivable) of Borrower or any of its Subsidiaries, whether now owned
or hereafter acquired, or any income or profits therefrom, except Permitted
Encumbrances.

 

3.3                                 Investments. Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, make or own any
Investment in any Person except:

 

(A)                              BORROWER AND ITS SUBSIDIARIES MAY MAKE AND OWN
INVESTMENTS IN CASH EQUIVALENTS, PROVIDED THAT SUCH CASH EQUIVALENTS ARE NOT
SUBJECT TO SET OFF RIGHTS;

 

(B)                                OBLIGATIONS OF OR EQUITIES IN COBANK, AS SET
FORTH IN SUBSECTION 2.8;

 

(C)                                EXISTING INVESTMENTS SET FORTH ON
SCHEDULE 3.3(C);

 

(D)                               THE ACQUISITION AND PERMITTED ACQUISITIONS;

 

(E)                                 EXERCISE OF THE PUT-CALL;

 

(F)                                 PURCHASES AFTER THE CLOSING DATE OF
ADDITIONAL OWNERSHIP INTERESTS IN BDC, IN AN AGGREGATE AMOUNT DURING EACH FISCAL
YEAR OF BORROWER NOT TO EXCEED $250,000;

 

25

--------------------------------------------------------------------------------


 

(G)                                IN ADDITION TO SUBSECTION 3.3(F), WITHIN ONE
YEAR OF THE AMENDMENT DATE, PURCHASES OF ADDITIONAL OWNERSHIP INTERESTS IN BDC,
AND INVESTMENTS IN BDC MADE TO ALLOW BDC TO REDEEM SUCH INTERESTS, PROVIDED,
THAT  (I) THE AGGREGATE AMOUNT OF THE INVESTMENTS MADE IN RELIANCE ON THIS
SUBSECTION (G) MAY NOT EXCEED $20,000,000 AND (II), SUBJECT TO THE LAST SENTENCE
OF SECTION 2.3 OF THE SECURITY AGREEMENT, ALL OF THE OWNERSHIP INTERESTS OF THE
BORROWER IN BDC ARE PLEDGED TO THE ADMINISTRATIVE AGENT AND THE BORROWER HAS
DELIVERED TO THE ADMINISTRATIVE AGENT THE STOCK CERTIFICATES EVIDENCING SUCH
OWNERSHIP INTEREST AND ALL OTHER DOCUMENTS REQUIRED BY SECTION 2.3(I) OR
ARTICLE V OF THE SECURITY AGREEMENT;

 

(H)                               ADVANCES TO SUBSIDIARIES, PROVIDED THAT SUCH
ADVANCES ARE EVIDENCED BY WRITTEN PROMISSORY NOTES, SUCH NOTES ARE DEMAND NOTES
AND CONTAIN TERMS AND PROVISIONS, INCLUDING APPLICABLE INTEREST RATES,
REASONABLE ACCEPTABLE TO ADMINISTRATIVE AGENT,  AND SUCH NOTES HAVE BEEN
DELIVERED TO ADMINISTRATIVE AGENT; AND

 

(I)                                    OTHER INVESTMENTS IN THE COMMUNICATIONS
INDUSTRY, THE AGGREGATE AMOUNT OF WHICH SHALL NOT EXCEED FOR ANY FISCAL YEAR (X)
5% OF BORROWER’S CONSOLIDATED ASSETS FOR THE PRIOR FISCAL YEAR PLUS (Y) THE
EXCESS, IF ANY, OF THE AMOUNT THAT BORROWER WAS PERMITTED IN THE PRIOR FISCAL
YEAR TO DIVIDEND OR DISTRIBUTE PURSUANT TO CLAUSE (I) OF THE FIRST PROVISO IN
SUBSECTION 3.5 OVER THE AGGREGATE AMOUNT OF DIVIDENDS AND DISTRIBUTIONS ACTUALLY
MADE BY BORROWER DURING SUCH FISCAL YEAR PURSUANT TO CLAUSE (I) OF THE FIRST
PROVISO IN SUBSECTION 3.5, MINUS (Z) THE AGGREGATE AMOUNT OF ASSETS OR BUSINESS
ACQUIRED IN RELIANCE ON THE PROVISO OF SUBSECTION 3.6(IV) FOR THE FISCAL YEAR OF
THE INVESTMENT.

 

3.4                                 Contingent Obligations. Borrower will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or become or be liable with respect to any Contingent Obligation except those:

 

(A)                              RESULTING FROM ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS;

 

(B)                                ARISING UNDER INDEMNITY AGREEMENTS TO TITLE
INSURERS IN CONNECTION WITH MORTGAGEE TITLE INSURANCE POLICIES IN FAVOR OF
COLLATERAL AGENT FOR THE BENEFIT OF ITSELF AND THE OTHER LENDERS;

 

(C)                                ARISING WITH RESPECT TO CUSTOMARY
INDEMNIFICATION OBLIGATIONS INCURRED IN CONNECTION WITH PERMITTED ACQUISITIONS
AND PERMITTED ASSET DISPOSITIONS (PROVIDED THAT SUCH OBLIGATIONS SHALL IN NO
EVENT EXCEED THE AMOUNT OF PROCEEDS RECEIVED IN CONNECTION THEREWITH);

 

(D)                               ARISING IN THE ORDINARY COURSE OF BUSINESS
WITH RESPECT TO CUSTOMARY INDEMNIFICATION OBLIGATIONS INCURRED IN CONNECTION
WITH LIABILITY INSURANCE COVERAGE;

 

26

--------------------------------------------------------------------------------


 

(E)                                 INCURRED IN THE ORDINARY COURSE OF BUSINESS
WITH RESPECT TO SURETY AND APPEAL BONDS, PERFORMANCE AND RETURN-OF-MONEY BONDS
AND OTHER SIMILAR OBLIGATIONS NOT EXCEEDING AT ANY TIME OUTSTANDING $500,000 IN
AGGREGATE LIABILITY;

 

(F)                                 INCURRED AS A GUARANTY OF INDEBTEDNESS
PERMITTED BY SUBSECTION 3.1 (PROVIDED THAT SUCH GUARANTY OBLIGATION SHALL IN NO
EVENT EXCEED THE AMOUNT OF SUCH INDEBTEDNESS PLUS OTHER RELATED COSTS AND
EXPENSES OF COLLECTION AS SET FORTH IN SUCH GUARANTY); AND

 

(G)                                CONTINGENT OBLIGATIONS ARISING UNDER THE LOAN
DOCUMENTS.

 

3.5                                 Restricted Junior Payments. Borrower will
not, directly or indirectly, declare, order, pay, make or set apart any sum for
any Restricted Junior Payment; provided, however, that so long as no Default or
Event of Default exists before or will result after giving effect to such
distribution on a pro forma basis, Borrower may, during any fiscal year
commencing with the fiscal year ending December 31, 2005, (i) make, declare or
pay lawful cash dividends or distributions to its shareholders or redeem capital
stock in an aggregate amount which is greater of 50% of (y) Borrower’s
consolidated net income (excluding non-cash extraordinary items, such as the
writedown or writeup of assets) for the immediately preceding fiscal year or
(z) Borrower’s consolidated net income for the current year annualized and
(ii) redeem or repurchase capital stock of Borrower in connection with the
termination of an employee or any other Board approved stock redemption or
repurchase plan in an aggregate amount during each fiscal year not to exceed
$250,000; provided, however, further, that notwithstanding any other provisions
of this Subsection 3.5, Borrower shall be permitted to (y) exercise the “call”
and perform the “put” provisions relating to the 5% minority interest of BAS (as
defined in the Commnet Operating Agreement) in Commnet provided for in the
Commnet Operating Agreement in effect  as of the Closing Date (the “Put-Call”),
and (z) make the tax distributions provided for in the Commnet Operating
Agreement in effect as of the Closing Date.

 

3.6                                 Restriction on Fundamental Changes. Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly:  (i) unless and only to the extent required by law or as would not
be reasonably expected to be adverse to the interests of Lenders, amend, modify
or waive any term or provision of its articles of organization, operating
agreement, management agreements, articles of incorporation, certificates of
designations pertaining to preferred stock or by-laws; (ii) enter into any
transaction of merger or consolidation, except that any Subsidiary of Borrower
may be merged with or into Borrower or any wholly owned Subsidiary (provided
that Borrower or such wholly owned Subsidiary is the surviving entity) and
except that any Permitted Acquisition or any permitted Asset Disposition may be
structured as merger; (iii) liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), except in connection with another transaction
permitted under clause (ii) above; or (iv) acquire by purchase or otherwise all
or any substantial part of the business or assets of any other Person (whether
by stock purchase or otherwise), provided, that Borrower or any Subsidiary of
Borrower may acquire all or any substantial part of the business or assets of
any other Person or equity interests in any Person so long as (a) no Default or
Event of Default exists before or will result after giving effect to such
acquisition on a pro forma basis, (b) such assets or business are held in
Borrower, an existing Subsidiary or a new Subsidiary that complies with
Subsection 2.12, and (c) the aggregate amount of assets or business acquired
pursuant to this proviso in any fiscal year of Borrower (without deduction for
Indebtedness assumed) does not exceed the sum of  (X) 5% of Borrower’s
consolidated assets for the prior fiscal year plus (Y) the

 

27

--------------------------------------------------------------------------------


 

excess, if any, of the amount that Borrower was permitted in the prior fiscal
year to dividend or distribute pursuant to clause (i) of the first proviso in
Subsection 3.5 over the aggregate amount of dividends and distributions actually
made by Borrower during such fiscal year pursuant to clause (i) of the first
proviso in Subsection 3.5, minus (Z) the aggregate amount of Investments made
pursuant to Section 3.3(I) for the fiscal year of the acquisition (each, a
“Permitted Acquisition”).

 

3.7                                 Disposal of Assets or Subsidiary Stock.
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, convey, sell (including, without limitation, pursuant to a sale and
leaseback transaction, except those that would be permitted under
Subsection 3.1(G) deeming any such sale-leaseback to be Indebtedness, subject to
documentation reasonably satisfactory to Administrative Agent), lease
(including, without limitation, pursuant to a lease and leaseback transaction),
sublease, transfer or otherwise dispose of, or grant any Person an option to
acquire, in one transaction or a series of transactions, any of its property,
business or assets, or the capital stock of or other equity interests in any of
its Subsidiaries, whether now owned or hereafter acquired, except for (i) bona
fide sales or leases of inventory to customers in the ordinary course of
business, dispositions of surplus, worn out or obsolete equipment, and any
conveyance, lease, sublease, transfer or other disposition of assets of any of
Borrower or its Subsidiaries to Borrower or any of its wholly owned
Subsidiaries; (ii) fair market value sales of Cash Equivalents; (iii) leasing or
subleasing of its property in the ordinary course of business; (iv) the sale of
all or substantially all of the assets of Comnet Illinois, LLC and MoCelCo, LLC
to AT&T Mobility, LLC on terms (a) substantially the same as those set forth in
the term sheet, dated as of May 1, 2007, between Comnet Wireless, LLC and AT&T
Mobility, LLC, or (b) reasonably satisfactory to the Administrative Agent; and
(v) all other Asset Dispositions if all of the following conditions are met:
(a) the aggregate market value of such assets sold in any fiscal year of
Borrower does not exceed $5,000,000 in the aggregate for Borrower and its
Subsidiaries; (b) the consideration received by Borrower or such Subsidiary is
at least equal to the fair market value of such assets; (c) the sole
consideration received is cash or other equipment of comparable value to that
disposed of and that is to be used in the business of Borrower or such
Subsidiary; (d) after giving effect to the Asset Disposition, Borrower, on a
combined and consolidated basis with its Subsidiaries as set forth in Section 4,
are in compliance on a pro forma basis with the covenants set forth in Section 4
recomputed for the most recently ended fiscal quarter for which information is
available; and (e) no Default or Event of Default then exists or shall result
from the Asset Disposition.

 

3.8                                 Transactions with Affiliates. Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate or with any director, officer or employee of Borrower or any
Affiliate, except (i) as set forth on Schedule 3.8 or as permitted pursuant to
Subsections 3.3, 3.5, 3.6, 3.7 and 3.9; (ii) transactions upon fair and
reasonable terms which (in the case of transactions requiring payments by
Borrower or its Subsidiaries in the aggregate in excess of $250,000 in any
fiscal year) are fully disclosed to Lenders and are no less favorable to
Borrower or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate; (iii) transactions among
Borrower and its wholly owned Subsidiaries; or (iv) payment of compensation to
directors, officers and employees in the ordinary course of business for
services actually rendered in their capacities as directors, officers and
employees, provided such compensation is reasonable and comparable with
compensation paid by companies of like nature and similarly situated.

 

28

--------------------------------------------------------------------------------


 

3.9                                 Management Fees. Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, pay any
management or other similar fees to any Person; except management fees paid to
Borrower or, by any Subsidiary of Commnet, to Commnet, Borrower or any wholly
owned Subsidiary of Borrower, or other management or similar fees proposed by
Borrower and satisfactory to Requisite Lenders.

 

3.10                           Conduct of Business. Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, engage in any
business other than businesses of owning, constructing, managing, operating and
investing (subject to Subsection 3.3) in Communications Systems or other
businesses related thereto.

 

3.11                           Fiscal Year. Borrower will not, and will not
permit any of its Subsidiaries to, change its fiscal year, which ends on
December 31.

 

3.12                           Modification of Agreements. Borrower will not
amend, modify or change, or consent or agree to any amendment, modification or
change to, any of the terms of any Material Contracts, except to the extent such
change, amendment, modification or consent is not materially adverse to
Administrative Agent or any Lender and would not otherwise have a Material
Adverse Effect.

 

3.13                           Inconsistent Agreements. Borrower will not, and
will not permit any of its Subsidiaries to, enter into any agreement containing
any provision which would (a) be violated or breached by any borrowing by
Borrower hereunder or by the performance by Borrower or such Subsidiary of any
of its obligations hereunder or under any other Loan Document (other than
permitted Capital Leases and purchase money security agreements), (b) prohibit
Borrower or such Subsidiary from granting to Administrative Agent, for the
benefit of itself and Lenders a lien on any of its assets (other than assets
subject to a purchase money security interest or a Capital Lease) or (c) create
or permit to exist or become effective any encumbrance or restriction on the
ability of such Subsidiary to (i) pay dividends or make other distributions to
its parent or any other applicable Subsidiary of its parent, or pay any
Indebtedness owed to its parent or any Subsidiary of its parent, (ii) make loans
or advances to its parent or (iii) transfer any of its assets or properties to
its parent.

 


SECTION 4
FINANCIAL COVENANTS AND REPORTING


 

Borrower hereby covenants and agrees that so long as this Agreement is in effect
and until payment in full of all Obligations (other than unasserted indemnity
claims), unless Requisite Lenders shall otherwise give their prior written
consent, Borrower shall perform and comply with, and shall cause each of its
Subsidiaries to perform and comply with, all covenants in this Section 4. For
the purposes of this Section 4, except as expressly provided below, all
covenants calculated for Borrower shall be calculated on a consolidated basis
for Borrower and its Subsidiaries.

 

4.1                                 Total Leverage Ratio. Commencing on the
Closing Date, Borrower shall maintain at all times, measured at each fiscal
quarter end, a Total Leverage Ratio of less than or equal to 2.0:1:0 ; provided,
however, Borrower will have 60 days after the applicable reporting date to cure
any default

 

29

--------------------------------------------------------------------------------


 

under this Subsection 4.1 by reducing the Indebtedness of Borrower on a
consolidated basis through an equity issuance.

 

4.2                                 Commnet Leverage Ratio. Commencing on the
Closing Date, Commnet shall maintain at all times, measured at each fiscal
quarter end occurring during the periods set forth below and maintained through
the next measurement date, a Commnet Leverage Ratio of less than or equal to the
ratio set forth below opposite such period:

 

Date

 

Ratio

 

 

 

 

 

Closing Date through and including December 31, 2005

 

7.500:1.0

 

 

 

 

 

January 1, 2006 through and including June 30, 2006

 

7.000:1.0

 

 

 

 

 

July 1, 2006 through and including December 31, 2006

 

6.250:1.0

 

 

 

 

 

January 1, 2007 through and including June 30, 2007

 

5.750:1.0

 

 

 

 

 

July 1, 2007 through and thereafter

 

5.000:1.0

 

 

; provided, however, Borrower will have 60 days after the applicable reporting
date to cure any default under this Subsection 4.2 by reducing the Indebtedness
of Borrower on a consolidated basis or increasing the Borrower Pledged Cash,
except that, Borrower and any of its Subsidiaries, including Commnet, may not
incur an additional Indebtedness in order to cure such default.

 

4.3                                 Debt Service Coverage Ratio. Commencing on
the Closing Date, Borrower shall maintain at all times, measured at each fiscal
quarter end, a Debt Service Coverage Ratio greater than or equal to 3.0:1.0.

 

4.4                                 Equity to Assets Ratio. Commencing on the
Closing Date, Borrower shall maintain at all times, measured at each fiscal
quarter end, an Equity to Assets Ratio greater than or equal to 0.40:1.0.

 

4.5                                 Financial Statements and Other Reports.
Borrower will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP
consistently applied (it being understood that quarterly financial statements
are not required to have footnote disclosures or reflect year end adjustments).
Borrower will deliver or cause to be delivered each of the financial statements
and other reports described below to Administrative Agent (and each Lender in
the case of the financial statements and other reports described in
Subsections 4.5(A) through (I) and (K)).

 

30

--------------------------------------------------------------------------------


 

(A)                              Quarterly Financials; Other Quarterly Reports.
As soon as available and in any event within 60 days after the end of each of
its first three fiscal quarters, Borrower will deliver or cause to be delivered
consolidated and consolidating balance sheets of Borrower and its Subsidiaries,
as at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income, stockholders’ equity and cash flows for such
fiscal quarter and for the period from the beginning of the then current fiscal
year of Borrower to the end of such quarter.

 

(B)                                Year-End Financials. As soon as available and
in any event within 120 days after the end of each fiscal year of Borrower,
Borrower will deliver or cause to be delivered (i) consolidated and
consolidating balance sheets of Borrower and its Subsidiaries, as at the end of
such year, and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flows for such fiscal year, and (ii) reports with
respect to the financial statements received pursuant to this Subsection from
PriceWaterhouseCoopers or another nationally recognized firm of independent
certified public accountants selected by Borrower and reasonably acceptable to
Administrative Agent, which report shall be prepared in accordance with
Statement of Auditing Standards No. 58 (the “Statement”), as amended, entitled
“Reports on Audited Financial Statements” and such report shall be “Unqualified”
(as such term is defined in the Statement).

 

(C)                                Compliance Certificates. Together with each
delivery of financial statements of Borrower and its Subsidiaries pursuant to
Subsections 4.5(A) and (B), Borrower will deliver or cause to be delivered a
fully and properly completed compliance certificate in substantially the same
form as Exhibit 4.5(C) (each, a “Compliance Certificate”) signed by two of the
chief executive officer, the chief financial officer and the chief accounting
officer of Borrower.

 

(D)                               Accountants’ Reliance Letter. Together with
each delivery of financial statements of Borrower and its Subsidiaries pursuant
to Subsection 4.5(B), Borrower will deliver or cause to be delivered a copy of
letters addressed to Borrower’s certified public identifying Lenders as parties
that Borrower intend to rely on such professional services provided to Borrower
by such accountants.

 

(E)                                 Accountants’ Reports. Promptly upon receipt
thereof, Borrower will deliver or cause to be delivered copies of all
significant reports submitted by Borrower’s firm of certified public accountants
in connection with each annual, interim or special audit or review of any type
of the financial statements or related internal control systems of Borrower made
by such accountants, including any comment letter submitted by such accountants
to management in connection with their services.

 

(F)                                 Management Report. Together with each
delivery of financial statements of Borrower and its Subsidiaries pursuant to
Subsections 4.5(A) and 4.5(B), Borrower will deliver or cause to be delivered
(i) if the Borrower is no longer subject to reporting requirements of the
Exchange Act, reports in scope and content substantively similar to its present
SEC reporting and (ii) quarterly operational data in scope and content
substantially similar to that data now provided to Borrower’s Board of Directors
as its monthly “Dashboard.”  The information above shall be presented in
reasonable detail and shall be certified by the chief financial officer or chief
operating officer of Borrower, respectively, to the effect that, to his or her
knowledge after reasonable

 

31

--------------------------------------------------------------------------------


 

diligence, such information fairly presents the results of operations and
financial condition of Borrower and its Subsidiaries as at the dates and for the
periods indicated.

 

(G)                                Budget. (i)  As soon as reasonably available,
but in any event within 60 days after the first day of each fiscal year of
Borrower, respectively, occurring during the term hereof, Borrower shall deliver
or cause to be delivered operating and capital spending budgets (the “Budgets”)
of Borrower and its Subsidiaries for such fiscal year, quarter by quarter and
(ii) promptly after becoming aware thereof, Borrower will deliver or cause to be
delivered any material amendment to or deviation from such Budgets.

 

(H)                               SEC Filings and Press Releases. Promptly upon
their becoming available, Borrower will deliver or cause to be delivered copies
of (i) all financial statements, reports, notices and proxy statements sent or
made available by Borrower or any Subsidiary of Borrower to its or their
respective security holders, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Borrower or any
Subsidiary of Borrower with any securities exchange or with the Securities and
Exchange Commission (the “SEC”) or any governmental or private regulatory
authority, and (iii) all press releases and other statements made available by
Borrower or any Subsidiary of Borrower to the public concerning developments in
the business of any such Person.

 

(I)                                    Events of Default, Etc. Promptly upon any
executive officer of Borrower obtaining knowledge of any of the following events
or conditions, Borrower shall deliver copies of all notices given or received by
Borrower or any Subsidiary of Borrower with respect to any such event or
condition and a certificate of the chief executive officer or chief operating
officer of Borrower or such Subsidiary specifying the nature and period of
existence of such event or condition and what action, if any,  Borrower or such
Subsidiary has taken, is taking and proposes to take with respect thereto: 
(i) any Event of Default or Default; (ii) any notice that any Person has given
to Borrower or any Subsidiary of Borrower or any other action taken with respect
to a claimed default or event or condition of the type referred to in
Subsection 6.1(B); or (iii) any event or condition that could reasonably be
expected to have a Material Adverse Effect.

 

(J)                                   Litigation. Promptly upon any executive
officer of Borrower obtaining knowledge of (i) the institution of any action,
suit, proceeding, governmental investigation or arbitration against or affecting
Borrower or any Subsidiary of Borrower not previously disclosed by Borrower to
Administrative Agent or (ii) any material development in any action, suit,
proceeding, governmental investigation or arbitration at any time pending
against or affecting Borrower or any Subsidiary of Borrower which, in each case,
could reasonably be expected to have a Material Adverse Effect, Borrower will
promptly give notice thereof to Administrative Agent and provide such other
information as may be requested by Administrative Agent and reasonably available
to Borrower to enable Administrative Agent and its counsel to evaluate such
matter.

 

(K)                               Regulatory and Other Notices. Within 30 days
after filing, receipt or becoming aware thereof, Borrower will deliver or cause
to be delivered copies of any filings or communications sent to or notices and
other communications received by Borrower or any Subsidiary of Borrower from any
Governmental Authority, including the FCC, any applicable PUC and the SEC,
relating to any noncompliance by Borrower or any Subsidiary of Borrower with any

 

32

--------------------------------------------------------------------------------


 

law or with respect to any matter or proceeding the effect of which could
reasonably be expected to have a Material Adverse Effect.

 

(L)                                 Material Adverse Effect. Promptly after
becoming aware thereof, Borrower will give written notice to Administrative
Agent and Lenders of any change in events or changes in facts or circumstances
affecting Borrower or any Subsidiary of Borrower which individually or in the
aggregate have had or could reasonably be expected to have a Material Adverse
Effect.

 

(M)                            Environmental Notices. Promptly after becoming
aware of any violation by Borrower or any Subsidiary of Borrower of
Environmental Laws or promptly upon receipt of any notice that a Governmental
Authority has asserted that Borrower or any Subsidiary of Borrower is not in
compliance with Environmental Laws or that its compliance is being investigated,
Borrower will give notice to Administrative Agent and Lenders thereof and
provide such other information as may be reasonably available to Borrower to
enable Administrative Agent and Lenders to reasonably evaluate such matter.

 

(N)                               ERISA Events. Immediately after becoming aware
of any ERISA Event, accompanied by any materials required to be filed with the
PBGC with respect thereto; immediately after Borrower’s or any of its
Subsidiaries’ receipt of any notice concerning the imposition of any withdrawal
liability under Section 4042 of ERISA with respect to a Plan; immediately upon
the establishment of any Pension Plan not existing at the Closing Date or the
commencement of contributions by Borrower or any of its Subsidiaries to any
Pension Plan to which Borrower or any of its Subsidiaries was not contributing
at the Closing Date; and immediately upon becoming aware of any other event or
condition regarding a Plan or Borrower’s, or any of its Subsidiaries’ or an
ERISA Affiliate’s compliance with ERISA which could reasonably be expected to
have a Material Adverse Effect, Borrower will give notice to Administrative
Agent and Lenders thereof and provide such other information as may be
reasonably available to Borrower to enable Administrative Agent and Lenders to
reasonably evaluate such matter.

 

(O)                               Other Information. With reasonable promptness,
Borrower will deliver such other information and data with respect to Borrower
and any of its Subsidiaries as from time to time may be reasonably requested by
Administrative Agent, Collateral Agent or any Lender.

 

4.6                                 Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement. For purposes of this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to such terms in conformity with GAAP. Except as otherwise expressly provided,
financial statements and other information furnished to Administrative Agent
pursuant to this Agreement shall be prepared in accordance with GAAP as in
effect at the time of such preparation. No Accounting Changes (as defined below)
shall affect financial covenants, standards or terms in this Agreement; provided
that Borrower shall prepare footnotes to each Compliance Certificate and the
financial statements required to be delivered hereunder that show the
differences between the financial statements delivered (which reflect such
Accounting Changes) and the basis for calculating financial covenant compliance
in accordance with GAAP as in effect as of the Closing Date (without reflecting
such Accounting Changes). “Accounting Changes” means:  (i) changes in accounting
principles required by GAAP and implemented by Borrower or any Subsidiary of
Borrower; (ii) changes in accounting principles recommended by Borrower’s
certified

 

33

--------------------------------------------------------------------------------


 

public accountants and implemented by Borrower or any Subsidiary of Borrower;
and (iii) changes in the method of determining carrying value of Borrower’s or
any of its Subsidiary’s assets, liabilities or equity accounts. All such
adjustments resulting from expenditures made subsequent to the Closing Date
(including, but not limited to, capitalization of costs and expenses or payment
of pre-Closing Date liabilities) shall be treated as expenses in the period the
expenditures are made.

 


SECTION 5
REPRESENTATIONS AND WARRANTIES


 

In order to induce Administrative Agent and Lenders to enter into this Agreement
and to make Loans, Borrower hereby represents and warrants to Administrative
Agent and each Lender on the Closing Date (taking into account the consummation
of the Acquisition), the Amendment Date and on the date of each request for a
Loan or the issuance of a Letter of Credit that the following statements are
true, correct and complete; provided, such statements shall take into account
the completion of the Acquisition:

 

5.1                                 Disclosure. The information furnished by or
on behalf of Borrower and its Subsidiaries contained in this Agreement, the
financial statements referred to in Subsection 5.8 and any other document,
certificate, opinion or written statement furnished to Administrative Agent or
any Lender pursuant to this Agreement or any other Loan Document (other than
projections), taken as a whole, does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections provided by or on
behalf of Borrower and its Subsidiaries have been prepared by management in good
faith and based upon assumptions believed by management to be reasonable at the
time the projections were prepared. Borrower is not aware of any fact which it
has not disclosed in writing to Administrative Agent having or which could
reasonably be expect to have a Material Adverse Effect.

 

5.2                                 No Material Adverse Effect. Since the
Closing Date, there has been no event or change in facts or circumstances
affecting Borrower or any of its Subsidiaries which individually or in the
aggregate have had or could reasonably be expected to have a Material Adverse
Effect and that have not been disclosed herein or in the attached Schedules.

 

5.3                                 Organization, Powers, Authorization and Good
Standing.

 

(A)                              Organization and Powers. Borrower and its
Subsidiaries are limited liability companies, corporations or partnerships duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization or incorporation (which jurisdiction is set forth
on Schedule 5.3(A)). Except as disclosed on Schedule 5.3(A), Borrower and its
Subsidiaries have all requisite legal power and authority to own and operate its
properties, to carry on its business as now conducted and proposed to be
conducted, to enter into each Loan Document to which it is a party and to carry
out its respective obligations with respect thereto.

 

(B)                                Authorization; Binding Obligation. Borrower
and its Subsidiaries have taken all necessary limited liability company,
partnership, corporate and other action to authorize the

 

34

--------------------------------------------------------------------------------


 

execution, delivery and performance of this Agreement and each of the other Loan
Documents to which it is a party. This Agreement is, and the other Loan
Documents when executed and delivered will be, the legally valid and binding
obligations of the applicable parties thereto (other than Administrative Agent
and Lenders), each enforceable against each of such parties, as applicable, in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debt or relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and general principles of equity.

 

(C)                                Qualification. Borrower and its Subsidiaries
are duly qualified and authorized to do business and in good standing in each
jurisdiction where the nature of its business and operations requires such
qualification and authorization, except where the failure to be so qualified,
authorized and in good standing could not reasonably be expected to have a
Material Adverse Effect. All jurisdictions in which each such Person is
qualified and authorized to do business are set forth on Schedule 5.3(C).

 

5.4                                 Compliance of Agreement, Loan Documents and
Borrowings with Applicable Law. The execution, delivery and performance by
Borrower and its Subsidiaries of the Loan Documents to which each such Person is
a party, the borrowings hereunder and the transactions contemplated hereby and
thereby do not and will not, by the passage of time, the giving of notice or
otherwise, (i) require any Governmental Approval or violate any Applicable Law
relating to Borrower or any of its Subsidiaries, (ii) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of Borrower or its Subsidiaries or any Material
Contract to which such Person is a party or by which any of its properties
may be bound or any Governmental Approval relating to such Person or
(iii) except as required or permitted under the Loan Documents, result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person.

 

5.5                                 Compliance with Law; Governmental Approvals.
Borrower and its Subsidiaries (i) have, or have the right to use, all material
Governmental Approvals, including the Franchises and the Licenses, required by
any Applicable Law for it to conduct its business, and (ii) are in material
compliance with each Governmental Approval, including the Franchises and the
Licenses, applicable to it and in compliance with all other Applicable Laws
relating to it or any of its respective properties the violation of which could
reasonably be expected to have a Material Adverse Effect.

 

5.6                                 Tax Returns and Payments. Borrower and its
Subsidiaries have duly filed or caused to be filed all federal, state, local and
other tax returns required by Applicable Law to be filed, and have paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable, except where the payment
of such tax is being diligently contested in good faith and adequate reserves
therefor have been established in compliance with GAAP. The charges, accruals
and reserves on the books of Borrower and its Subsidiaries in respect of
federal, state, local and other taxes for all fiscal years and portions thereof
are in the judgment of Borrower adequate, and Borrower and its Subsidiaries do
not anticipate any additional material taxes or assessments for any of such
years.

 

35

--------------------------------------------------------------------------------

 


 

5.7                                 Environmental Matters. Borrower and its
Subsidiaries are in compliance in all material respects with all applicable
Environmental Laws, and there is no contamination at, under or about such
properties or such operations which interfere in any material respect with the
continued operation of such properties or impair in any material respect the
fair saleable value thereof or with such operations, except for any such
violations or contamination as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

5.8                                 Financial Statements.

 

(A) All financial statements concerning Borrower and its Subsidiaries which have
been furnished to Administrative Agent and Lenders pursuant to this Agreement
have been prepared in accordance with GAAP consistently applied (except as
disclosed therein) and present fairly in all material respects the financial
condition of the Persons covered thereby as of the date thereof and the results
of their operations for the periods covered thereby and do and will disclose all
material liabilities and Contingent Obligations of any of Borrower or its
Subsidiaries as at the dates thereof.

 

(B)                                All Budgets concerning Borrower and its
Subsidiaries which have been furnished to Administrative Agent or Lenders were
prepared in good faith by or on behalf of Borrower and such Subsidiaries. No
fact is known to Borrower which materially and adversely affects or is
reasonably expected to have a Material Adverse Effect which has not been set
forth in the financial statements referred to in Subsection 5.8(A) or in such
information, reports, papers and data or otherwise disclosed in writing to
Administrative Agent or Lenders prior to the Closing Date.

 

5.9                                 Intellectual Property. Borrower and its
Subsidiaries own, or possess through valid licensing arrangements, the right to
use all patents, copyrights, trademarks, trade names, service marks, technology
know-how and processes necessary for the conduct of its business as currently or
anticipated to be conducted (collectively, the “Intellectual Property Rights”)
without infringing upon any validly asserted rights of others, except for any
Intellectual Property Rights to absence of which could not reasonably be
expected to have a Material Adverse Effect. No event has occurred which permits,
or after notice or lapse of time or both would permit, the revocation or
termination of any such rights. Neither Borrower nor its Subsidiaries have been
threatened in writing with any litigation regarding Intellectual Property Rights
that would present a material impediment to the business of any such Person.

 

5.10                           Litigation, Investigations, Audits, Etc. Except
as set forth on Schedule 5.10, there is no action, suit, proceeding or
investigation pending against, or, to the knowledge of Borrower, threatened
against Borrower or its Subsidiaries or any of their respective properties,
including the Licenses, in any court or before any arbitrator of any kind or
before or by any Governmental Authority (including the FCC), except such as
(i) affect the telecommunications industry generally, (ii) do not call into
question the validity or enforceability of this Agreement or any other Loan
Document or any lien or security interest created hereunder, or
(iii) individually or collectively would not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 5.10, to Borrower’s
knowledge, none of Borrower and its Subsidiaries are the subject of any review
or audit by the Internal Revenue Service or any investigation by any
Governmental Authority concerning the violation or possible violation of any law
(other than routine IRS audits).

 

36

--------------------------------------------------------------------------------


 

5.11                           Employee Labor Matters. Except as set forth on
Schedule 5.11, (i) neither of Borrower nor its Subsidiaries nor any of their
respective employees is subject to any collective bargaining agreement, (ii) no
petition for certification or union election is pending with respect to the
employees of any such Person and no union or collective bargaining unit has
sought such certification or recognition with respect to the employees of any
such Person and (iii) there are no strikes, slowdowns, unfair labor practice
complaints, work stoppages or controversies pending or, to the best knowledge of
Borrower after due inquiry, threatened between any such Person and its
respective employees, other than employee grievances arising in the ordinary
course of business which could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

5.12                           ERISA Compliance.

 

(A)                              EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE IRC AND OTHER FEDERAL OR
STATE LAW. EACH PLAN WHICH IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE
IRC HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE INTERNAL REVENUE
SERVICE AND TO THE BEST KNOWLEDGE OF BORROWER, NOTHING HAS OCCURRED THAT WOULD
CAUSE THE LOSS OF SUCH QUALIFICATION. BORROWER AND EACH ERISA AFFILIATE HAS MADE
ALL REQUIRED CONTRIBUTIONS TO ANY PLAN SUBJECT TO SECTION 412 OF THE IRC, AND NO
APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD
PURSUANT TO SECTION 412 OF THE IRC HAS BEEN MADE WITH RESPECT TO ANY PLAN.

 

(B)                                THERE ARE NO PENDING OR, TO THE BEST
KNOWLEDGE OF BORROWER, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY
GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN WHICH HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. THERE HAS BEEN NO
PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH
RESPECT TO ANY PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(C)                                (I) NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED LIABILITY;
(III) NO BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA);
(IV) NEITHER BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY
EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE
GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY)
UNDER SECTION 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTI-EMPLOYER PLAN; AND
(V) NEITHER BORROWER NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT
COULD SUBJECT ANY PERSON TO SECTION 4069 OR 4212(C) OF ERISA.

 

5.13                           Communications Regulatory Matters.

 

(A)                              SCHEDULE 5.13(A) SETS FORTH A TRUE AND COMPLETE
LIST OF THE FOLLOWING INFORMATION FOR EACH FRANCHISE AND LICENSE ISSUED TO OR
UTILIZED BY BORROWER AND ITS SUBSIDIARIES:  THE NAME OF THE LICENSEE, THE TYPE
OF SERVICE, THE EXPIRATION DATE AND THE GEOGRAPHIC AREA COVERED BY SUCH LICENSE.

 

37

--------------------------------------------------------------------------------


 

(B)                                OTHER THAN AS SET FORTH ON SCHEDULE 5.13(B),
THE FRANCHISES AND THE LICENSES ARE VALID AND IN FULL FORCE AND EFFECT WITHOUT
CONDITIONS EXCEPT FOR SUCH CONDITIONS AS ARE GENERALLY APPLICABLE TO HOLDERS OF
SUCH FRANCHISE AND SUCH LICENSES. NO EVENT HAS OCCURRED AND IS CONTINUING WHICH
COULD REASONABLY BE EXPECTED TO (I) RESULT IN THE IMPOSITION OF A MATERIAL
FORFEITURE OR THE REVOCATION, TERMINATION OR ADVERSE MODIFICATION OF ANY SUCH
FRANCHISE AND SUCH LICENSE OR (II) MATERIALLY AND ADVERSELY AFFECT ANY RIGHTS OF
BORROWER OR ITS SUBSIDIARIES THEREUNDER. BORROWER HAS NO REASON TO BELIEVE AND
HAS NO KNOWLEDGE THAT ANY FRANCHISE OR ANY LICENSE WILL NOT BE RENEWED IN THE
ORDINARY COURSE. NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY
INVESTIGATION, NOTICE OF VIOLATION, ORDER OR COMPLAINT ISSUED BY OR BEFORE THE
FCC OR ANY APPLICABLE GOVERNMENTAL AUTHORITY, AND THERE ARE NO PROCEEDINGS
PENDING BY OR BEFORE THE FCC OR ANY APPLICABLE GOVERNMENTAL AUTHORITY WHICH
COULD IN ANY MANNER THREATEN OR ADVERSELY AFFECT THE VALIDITY OF ANY FRANCHISE
OR ANY LICENSE.

 

(C)                                ALL OF THE MATERIAL PROPERTIES, EQUIPMENT AND
SYSTEMS OWNED, LEASED OR MANAGED BY BORROWER AND ITS SUBSIDIARIES ARE, AND (TO
THE BEST KNOWLEDGE OF BORROWER) ALL SUCH PROPERTY, EQUIPMENT AND SYSTEMS TO BE
ACQUIRED OR ADDED IN CONNECTION WITH ANY CONTEMPLATED SYSTEM EXPANSION OR
CONSTRUCTION WILL BE, IN GOOD REPAIR, WORKING ORDER AND CONDITION (REASONABLE
WEAR AND TEAR EXCEPTED) AND ARE AND WILL BE IN COMPLIANCE WITH ALL TERMS AND
CONDITIONS OF THE FRANCHISES AND THE LICENSES AND ALL STANDARDS OR RULES IMPOSED
BY ANY GOVERNMENTAL AUTHORITY OR AS IMPOSED UNDER ANY AGREEMENTS WITH
TELECOMMUNICATIONS COMPANIES AND CUSTOMERS.

 

(D)                               BORROWER AND ITS SUBSIDIARIES HAVE PAID ALL
MATERIAL FRANCHISE, LICENSE OR OTHER FEES AND CHARGES WHICH HAVE BECOME DUE
PURSUANT TO ANY GOVERNMENTAL APPROVAL IN RESPECT OF ITS AND THEIR BUSINESS AND
HAS MADE APPROPRIATE PROVISION AS IS REQUIRED BY GAAP FOR ANY SUCH FEES AND
CHARGES WHICH HAVE ACCRUED.

 

5.14                           Perfection and Priority. The Security Interest is
a valid and perfected first priority lien, security title or security interest
in the Collateral in favor of Administrative Agent, for the benefit of itself
and Lenders, securing, in accordance with the terms of the Security Documents,
the Obligations, and the Collateral is subject to no Lien other than permitted
pursuant to Subsection 3.2. The Security Interest is enforceable as security for
the Obligations in accordance with its terms.

 

5.15                           Solvency. Borrower and its Subsidiaries:  (i) own
and will own assets the present fair saleable value of which are (a) greater
than the total amount of liabilities (including contingent liabilities) of
Borrower and its Subsidiaries, and (b) greater than the amount that will be
required to pay the probable liabilities of Borrower’s and its Subsidiaries’
then existing debts and liabilities as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to Borrower and its Subsidiaries; (ii) have capital that is not
unreasonably small in relation to its business as presently conducted or after
giving effect to any contemplated transaction; and (iii) does not intend to
incur and does not believe that it will incur debts and liabilities beyond its
ability to pay such debts and liabilities as they become due.

 

5.16                           Investment Company Act. Neither Borrower nor any
of its Subsidiaries is required to register under, or is otherwise subject to
regulation as an “investment company” as that term is defined in, the Investment
Company Act of 1940, as amended.

 

38

--------------------------------------------------------------------------------


 

5.17                           Material Contracts. As of the Amendment Date,
Schedule 5.17 sets forth a complete and accurate list of all Material Contracts
of Borrower and its Subsidiaries. Borrower and its Subsidiaries have performed
all of its material obligations under such Material Contracts and, to the
knowledge of Borrower, each other party thereto is in material compliance with
each such Material Contract.

 

5.18                           Title to Properties. Borrower and its
Subsidiaries have such title or leasehold interest in and to the real property
or interests therein, including easements, licenses and similar rights in real
estate, owned or leased by it as is necessary to the conduct of its business and
valid and legal title or leasehold interest in and to all of its personal
property, including those reflected on the balance sheets of Borrower and its
Subsidiaries delivered as described in Subsection 5.8, except those which have
been disposed of by Borrower subsequent to such date which dispositions have
been in the ordinary course of business or as otherwise expressly permitted
hereunder.

 

5.19                           Subsidiaries. Schedule 5.19 sets forth a complete
and accurate list of all direct or indirect Subsidiaries of Borrower as of the
Amendment Date, including for each such Subsidiary whether such Subsidiary is
wholly owned by Borrower, and if not, the percentage ownership of Borrower or
its Subsidiary in such Subsidiary.

 

5.20                           Transactions with Affiliates. No Affiliate of
Borrower is a party to any agreement, contract, commitment or transaction with
Borrower or has any material interest in any material property used by Borrower,
except as permitted by Subsections 3.8 and 3.9.

 

5.21                           Patriot Act. Each of Borrower and its
Subsidiaries is in compliance, in all material respects, with the (i) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 


SECTION 6
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES


 

6.1                                 Event of Default. “Event of Default” shall
mean the occurrence or existence of any one or more of the following:

 

(A)                              Payment. (i) Failure to repay any outstanding
principal amount of the Loans at the time required pursuant to this Agreement or
to reimburse any Issuing Lender when due for any payment made by such Issuing
Lender under or with respect to any Letter of Credit (unless the Issuing Lender
is otherwise reimbursed by a Revolver Loan pursuant to Section 1.1(E)(ii)), or
(ii) failure to pay any interest on any Loan or any other amount due under this
Agreement or any of the

 

39

--------------------------------------------------------------------------------


 

other Loan Documents, and in the case of this clause (ii) such failure continues
for three Business Days; or

 

(B)                                Default in Other Agreements. (i) Failure of
any Borrower or any of its Subsidiaries to pay when due or within any applicable
grace period any principal or interest on Indebtedness (other than the Loans) or
any Contingent Obligation; or (ii) any other breach or default of Borrower or
any of its Subsidiaries with respect to any Indebtedness (other than the Loans)
or any Contingent Obligation if, in either case, the effect of such breach or
default is to cause or to permit the holder or holders then to cause such
Indebtedness or Contingent Obligation having an aggregate principal amount for
Borrower and its Subsidiaries in excess of $1,000,000 to become or be declared
due prior to its stated maturity; or

 

(C)                                Breach of Certain Provisions. Failure of
Borrower or any Subsidiary of Borrower to perform or comply with any term or
condition contained in that portion of Subsection 2.2 relating to Borrower’s and
its Subsidiaries’ obligation to maintain insurance, Subsection 2.5, Section 3 or
Section 4 (excluding Subsection 4.6); or

 

(D)                               Breach of Warranty. Any representation,
warranty, certification or other statement made by Borrower or any of its
Subsidiaries in any Loan Document or in any statement or certificate at any time
given by Borrower or any of its Subsidiaries in writing pursuant to any Loan
Document is false in any material respect on the date made or deemed made; or

 

(E)                                 Other Defaults Under Loan Documents.
Borrower or any of its Subsidiaries breaches or defaults in the performance of
or compliance with any term contained in this Agreement or the other Loan
Documents and such default is not remedied or waived within 45 days after
receipt by any Borrower or such other party of notice from Administrative Agent
or Requisite Lenders of such default (other than occurrences described in other
provisions of this Subsection 6.1 for which a different grace or cure period is
specified or which constitute immediate Events of Default); or

 

(F)                                 Involuntary Bankruptcy; Appointment of
Receiver; Etc. (i) A court enters a decree or order for relief with respect to
Borrower of any of its Subsidiaries in an involuntary case under the Bankruptcy
Code, which decree or order is not stayed or other similar relief is not granted
under any applicable federal or state law within 60 days; or (ii) the
continuance of any of the following events for 60 days unless dismissed, bonded
or discharged:  (a) an involuntary case is commenced against Borrower or any of
its Subsidiaries under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect; or (b) a decree or order of a court for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Borrower or any of its Subsidiaries or over
all or a substantial part of its property, is entered; or (c) an interim
receiver, trustee or other custodian is appointed without the consent of
Borrower or any of its Subsidiaries, for all or a substantial part of the
property of Borrower or any of its Subsidiaries; or

 

(G)                                Voluntary Bankruptcy; Appointment of
Receiver; Etc. Borrower (i) commences a voluntary case under the Bankruptcy
Code, files a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, winding up or composition for adjustment
of its debts, or consents to, or fails to contest in a timely and appropriate
manner, the entry of an order for relief in an involuntary case, the conversion
of an involuntary case to a

 

40

--------------------------------------------------------------------------------


 

voluntary case under any such law, or the appointment of or taking possession by
a receiver, trustee or other custodian of all or a substantial part of its
property; or (ii) makes any assignment for the benefit of creditors; or
(iii) the Board of Directors of Borrower or any of its Subsidiaries adopts any
resolution or otherwise authorizes action to approve any of the actions referred
to in this Subsection 6.1(G); or

 

(H)                               Governmental Liens. Any Lien, levy or
assessment (other than Permitted Encumbrances) is filed or recorded with respect
to or otherwise imposed upon all or any part of the Collateral or the other
assets of Borrower or any of its Subsidiaries by the United States or any other
country or any department or instrumentality thereof or by any state, county,
municipality or other Governmental Authority and remains undischarged,
unvacated, unbonded or unstayed for a period of 30 days or in any event later
than five Business Days prior to the date of any proposed sale thereunder; or

 

(I)                                    Judgment and Attachments. Any money
judgment, writ or warrant of attachment or similar process (other than those
described in Subsection 6.1(H)) involving an amount in any individual case or in
the aggregate for or against Borrower or any of its Subsidiaries at any time in
excess of $1,000,000 (in either case not adequately covered by insurance as to
which the insurance company has not denied coverage) is entered or filed against
Borrower or any of its Subsidiaries and/or any of its respective assets and
remains undischarged, unvacated, unbonded or unstayed for a period of 60 days or
in any event later than five Business Days prior to the date of any proposed
sale thereunder; or

 

(J)                                   Dissolution. Any order, judgment or decree
is entered against Borrower or any of its Subsidiaries decreeing the dissolution
or split up of Borrower or any of its Subsidiaries and such order remains
undischarged or unstayed for a period in excess of 30 days; or

 

(K)                               Solvency. Borrower or any of its Subsidiaries
ceases to be solvent or Borrower admits in writing its present or prospective
inability to pay its debts as they become due; or

 

(L)                                 Injunction. Borrower or any of its
Subsidiaries is enjoined, restrained or in any way prevented by the order of any
court or any Governmental Authority from conducting all or any substantial
part of its business and such order continues for more than 15 days; or

 

(M)                            ERISA; Pension Plans. (i) Borrower or any of its
Subsidiaries fails to make full payment when due of all amounts which, under the
provisions of any employee benefit plans or any applicable provisions of the
IRC, any such Person is required to pay as contributions thereto and such
failure results in or could reasonably be expected to have a Material Adverse
Effect; or (ii) an accumulated funding deficiency occurs or exists, whether or
not waived, with respect to any such employee benefit plans; or (iii) any
employee benefit plan of Borrower or any of its Subsidiaries loses its status as
a qualified plan under the IRC and such loss results in or could reasonably be
expected to have a Material Adverse Effect; or

 

(N)                               Environmental Matters. Borrower or any of its
Subsidiaries fails to: (i) obtain or maintain any operating licenses or permits
required by environmental authorities; (ii) begin, continue or complete any
remediation activities as required by any environmental authorities;

 

41

--------------------------------------------------------------------------------


 

(iii) store or dispose of any hazardous materials in accordance with applicable
Environmental Laws; or (iv) comply with any other Environmental Laws, if in any
such case such failure could reasonably be expected to have a Material Adverse
Effect; or

 

(O)                               Invalidity of Loan Documents. Any of the Loan
Documents for any reason, other than a partial or full release in accordance
with the terms thereof, ceases to be in full force and effect or is declared to
be null and void, or Borrower or any of its Subsidiaries denies that it has any
further liability under any Loan Documents to which it is party, or gives notice
to such effect; or

 

(P)                                 Damage; Strike; Casualty. Any material
damage to, or loss, theft or destruction of, any material portion of the
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than 30 days, the cessation or substantial curtailment of
revenue producing activities at any facility of Borrower or any of its
Subsidiaries if any such event or circumstance results in or could reasonably be
expected to have a Material Adverse Effect; or

 

(Q)                               Franchises, Licenses, Permits and Contracts.
(i) The loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired or utilized by Borrower or any of its
Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect; (ii) one or more
Franchises or Licenses shall be terminated, revoked, modified or fail to be
renewed at its stated expiration; or (iii) any breach, default or termination
shall have occurred under any Material Contract by any of the parties thereto,
or any Material Contract shall fail to be renewed or otherwise have ceased to be
in full force and effect, and such breach, default, failure, cessation or
termination could have a Material Adverse Effect, unless such Material Contract
is replaced by a comparable Material Contract (in the judgment of Administrative
Agent) prior to or concurrent with such breach, default, failure, cessation or
termination; or

 

(R)                                Failure of Security. Administrative Agent,
for the benefit of itself, and Lenders, does not have or ceases to have a valid
and perfected first priority security interest (subject to Permitted
Encumbrances) in the Collateral or any substantial portion thereof; or

 

(S)                                 Change in Control. A Change of Control
occurs, or Borrower, other than as a result of a transaction not prohibited
hereunder, fails to own the percentage ownership interests in its Subsidiaries
that it owns as of the Amendment Date (or on the date of acquisition or
formation of such Subsidiary), taking into account the consummation of the
Acquisition; or

 

(T)                                Expropriation. Any federal, state or local
Government Authority takes any action to expropriate or condemn all or any
substantial portion of the assets of Borrower or of any of its Subsidiaries.

 

6.2                                 Suspension of Loan Commitments. Upon the
occurrence and during the continuation of any Default or Event of Default, and
without limiting any other right or remedy hereunder, each Lender, without
notice or demand, may immediately cease making additional Loans and issuing
Letters of Credit and cause its obligation to lend its Pro Rata Share of the
Loan Commitments to be suspended; provided that, in the case of a Default, if
the subject condition or event is cured by

 

42

--------------------------------------------------------------------------------


 

Borrower to the reasonable satisfaction of Requisite Lenders or waived or
removed by Requisite Lenders within any applicable grace or cure period, any
suspended portion of the Loan Commitments shall be reinstated.

 

6.3                                 Acceleration. Upon the occurrence of any
Event of Default described in the foregoing Subsections 6.1(F) or 6.1(G), the
unpaid principal amount of and accrued interest and fees on the Loans, all
Letter of Credit Liability and all other Obligations (other than Obligations
under any Related Interest Rate Agreement to which a Lender or an Affiliate of a
Lender is a party, which may be accelerated solely in the discretion of the
Lender or Affiliate of a Lender party thereto) shall automatically become
immediately due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or other requirements of any kind,
all of which are hereby expressly waived by Borrower, and the obligations of
Lenders to make Loans and issue Letters of Credit shall thereupon terminate.
Upon the occurrence and during the continuance of any other Event of Default,
Administrative Agent may, and upon written demand by Requisite Lenders shall, by
written notice to Borrower, declare all or any portion of the Loans, all or some
portion of the Letter of Credit Liability and all or some of the other
Obligations (other than Obligations under any Related Interest Rate Agreement to
which a Lender or an Affiliate of a Lender is a party, which may be accelerated
solely in the discretion of the Lender or Affiliate of a Lender party thereto)
to be, and the same shall forthwith become, immediately due and payable together
with accrued interest thereon, and upon such acceleration the obligations of
Administrative Agent and Lenders to make Loans and issue Letters of Credit shall
thereupon terminate.

 

6.4                                 Rights of Collection. Upon the occurrence
and during the continuation of any Event of Default and at any time thereafter,
unless and until such Event of Default is cured, or waived or removed by
Requisite Lenders, Administrative Agent may exercise on behalf of Lenders all of
their other rights and remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Obligations.

 

6.5                                 Consents. Borrower acknowledges that certain
transactions contemplated by this Agreement and the other Loan Documents and
certain actions which may be taken by Administrative Agent or Lenders in the
exercise of their respective rights under this Agreement and the other Loan
Documents may require the consent of a Governmental Authority. If Administrative
Agent reasonably determines that the consent of a Governmental Authority is
required in connection with the execution, delivery and performance of any of
the aforesaid Loan Documents or any Loan Documents delivered to Administrative
Agent or Lenders in connection therewith or as a result of any action which
may be taken pursuant thereto, then Borrower, at Borrower’s cost and expense,
agrees to use reasonable best efforts, and to cause its Subsidiaries to use
their best efforts, to secure such consent and to cooperate with Administrative
Agent and Lenders in any action commenced by Administrative Agent or any Lender
to secure such consent.

 

6.6                                 Performance by Administrative Agent. If
Borrower shall fail to perform any covenant, duty or agreement contained in any
of the Loan Documents, Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of Borrower after the
expiration of any cure or grace periods set forth herein. In such event,
Borrower shall be obligated, at the request of Administrative Agent, to promptly
pay any amount reasonably expended by Administrative Agent in such performance
or attempted performance to Administrative Agent, together with interest

 

43

--------------------------------------------------------------------------------


 

thereon at the highest rate of interest in effect upon the occurrence of an
Event of Default as specified in Subsection 1.2(E) from the date of such
expenditure until paid. Notwithstanding the foregoing, it is expressly agreed
that Administrative Agent shall not have any liability or responsibility for the
performance of any obligation of Borrower under this Agreement or any other Loan
Document.

 

6.7                                 Set Off and Sharing of Payments. In addition
to any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, during the continuance of any Event of Default,
each Lender is hereby authorized by Borrower at any time or from time to time,
with reasonably prompt subsequent notice to Borrower or any of its Subsidiaries
(any prior or contemporaneous notice being hereby expressly waived) to set off
and to appropriate and to apply any and all (A) balances held by such Lender at
any of its offices for the account of Borrower or any of its Subsidiaries
(regardless of whether such balances are then due to Borrower), and (B) except
as provided in Subsection 8.2(J), other property at any time held or owing by
such Lender to or for the credit or for the account of Borrower or any of its
Subsidiaries, against and on account of any of the Obligations; provided, that
no Lender shall exercise any such right without the prior written consent of
Administrative Agent. Any Lender exercising a right to set off shall, to the
extent the amount of any such set off exceeds its Pro Rata Share of the amount
set off, purchase for cash (and the other Lenders shall sell) interests in each
such other Lender’s Pro Rata Share of the Obligations as would be necessary to
cause such Lender to share such excess with each other Lender in accordance with
their respective Pro Rata Shares. Borrower agrees, to the fullest extent
permitted by law, that any Lender may exercise its right to set off with respect
to amounts in excess of its Pro Rata Share of the Obligations and upon doing so
shall deliver such excess to Administrative Agent for the benefit of all Lenders
in accordance with their Pro Rata Shares; provided, that CoBank may exercise its
rights against any equity of CoBank held by Borrower without complying with this
Subsection 6.7.

 

6.8                                 Application of Payments. Subsequent to the
acceleration of the Loans pursuant to Subsection 6.3, all payments received by
Lenders (or Affiliates of Lenders party to Related Interest Rate Agreements) on
the Obligations and on the proceeds from the enforcement of the Obligations
shall be applied among Administrative Agent and Lenders (and Affiliates of
Lenders party to Related Interest Rate Agreements) as follows:  first, to all
Administrative Agent’s, and Lenders’ (and Affiliates of Lenders party to Related
Interest Rate Agreements) fees and expenses then due and payable; then to all
other expenses then due and payable by Borrower under the Loan Documents; then
to all indemnitee obligations then due and payable by Borrower under the Loan
Documents; then to all commitment and other fees and commissions then due and
payable by Borrower under the Loan Documents; then pro rata to (i) accrued and
unpaid interest on the Loans (pro rata) in accordance with all such amounts due
on the Loans and (ii) any scheduled payments (excluding termination, unwind and
similar payments) due to a Lender or an Affiliate of a Lender on any Related
Interest Rate Agreements (pro rata with all such amounts due); then pro rata to
(a) the principal amount of the Loans (pro rata among all Loans) and (b) any
termination, unwind and similar payments due to a Lender or an Affiliate of a
Lender under Related Interest Rate Agreements (pro rata with all such amounts
due); and then to any remaining amounts due under the Obligations, in that order
(provided, such priority may be changed with the consent of both the Requisite
Lenders and the Lenders (and Affiliates of Lenders) party to Related Interest
Rate Agreements then outstanding). Any remaining monies not applied as provided
in this Subsection 6.8 shall be paid to Borrower or any Person lawfully entitled
thereto.

 

44

--------------------------------------------------------------------------------


 

6.9                                 Adjustments. If any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of its Loans, or
interest thereon in a greater proportion than any such payment received by any
other Lender (other than pursuant to Subsection 1.12(B)), if any, in respect of
such other Lender’s Loans, or interest thereon, such Benefited Lender shall, to
the extent permitted by Applicable Law, purchase for cash from the other Lenders
such portion of each such other Lender’s Loans as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits ratably with each
Lender; provided, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned to the extent of such
recovery, but without interest. Borrower agrees that each Lender so purchasing a
portion of another Lender’s Loans may exercise all rights of payment (including
rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion. This Subsection 6.9 shall not apply to any
action taken by CoBank with respect to equity in it held by Borrower.

 


SECTION 7
CONDITIONS TO LOANS


 

The obligations of Lenders to make Loans are subject to satisfaction of all of
the applicable conditions set forth below.

 

7.1                                 Conditions to Initial Loan. The obligations
of Lenders on or after the Closing Date to make the initial Loan under either of
the Facilities are, in addition to the conditions precedent specified in
Subsection 7.2, subject to the satisfaction of each of the following conditions:

 

(A)                              Executed Loan Documents. (i) This Agreement,
(ii) the Notes, (iii) the Security Agreements, (iv) the Guarantees and (v) all
other documents, financing statements and instruments contemplated by such
agreements (including, without limitation, landlord waivers and consents), shall
have been duly authorized and executed by Borrower, in form and substance
satisfactory to Administrative Agent, and Borrower shall have delivered
sufficient original counterparts thereof to Administrative Agent for delivery to
Lenders.

 

(B)                                Control Agreements. Administrative Agent
shall have received executed account control agreements with respect to
Borrower’s deposit and securities accounts as shall have been specified by
Administrative Agent, in form and substance satisfactory to Administrative
Agent, from the appropriate depository institutions or other entities holding
such deposit accounts.

 

(C)                                Closing Certificates; Opinions.

 

(1)                                  OFFICER’S CERTIFICATE. ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A CERTIFICATE FROM THE CHIEF EXECUTIVE OFFICER, CHIEF
OPERATING OFFICER OR CHIEF FINANCIAL OFFICER OF BORROWER IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, TO THE EFFECT THAT, TO THEIR
KNOWLEDGE, ALL REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE, CORRECT AND COMPLETE; THAT
BORROWER IS NOT IN VIOLATION OF ANY OF THE COVENANTS CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; THAT, AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS

 

45

--------------------------------------------------------------------------------


 

CONTINUING; THAT BORROWER HAS SATISFIED EACH OF THE CLOSING CONDITIONS TO BE
SATISFIED HEREBY; AND THAT BORROWER HAS FILED ALL REQUIRED TAX RETURNS AND OWES
NO DELINQUENT TAXES.

 

(2)                                  CERTIFICATES OF SECRETARY. ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY
OF EACH OF BORROWER AND COMMNET CERTIFYING THAT ATTACHED THERETO IS A TRUE AND
COMPLETE COPY OF THE ARTICLES OF INCORPORATION OF SUCH PERSON AND ALL AMENDMENTS
THERETO, CERTIFIED AS OF A RECENT DATE BY THE APPROPRIATE GOVERNMENTAL AUTHORITY
IN ITS JURISDICTION OF ORGANIZATION; THAT ATTACHED THERETO IS A TRUE AND
COMPLETE COPY OF THE BYLAWS OR OPERATING AGREEMENT OF SUCH PERSON AS IN EFFECT
ON THE DATE OF SUCH CERTIFICATION; THAT ATTACHED THERETO IS A TRUE AND COMPLETE
COPY OF RESOLUTIONS OR CONSENTS OF MEMBERS DULY ADOPTED BY THE BOARD OF
DIRECTORS OF SUCH PERSON AUTHORIZING THE BORROWINGS, PLEDGES OR GUARANTIES
CONTEMPLATED HEREUNDER, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE GRANTING OF THE SECURITY
INTEREST; AND AS TO THE INCUMBENCY AND GENUINENESS OF THE SIGNATURE OF EACH
OFFICER OF SUCH PERSON EXECUTING LOAN DOCUMENTS.

 

(3)                                  CERTIFICATE AS TO ACQUISITION.
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE CHIEF EXECUTIVE
OFFICER, CHIEF OPERATING OFFICER OR CHIEF FINANCIAL OFFICER OF BORROWER IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, TO THE
EFFECT THAT (I) THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE
TERMS AND CONDITIONS SET FORTH IN THE PURCHASE AGREEMENT AND (II) BORROWER HAS
DELIVERED TO ADMINISTRATIVE AGENT TRUE AND COMPLETE COPIES OF THE PURCHASE
AGREEMENT AND ALL OTHER DOCUMENTATION RELATED TO THE ACQUISITION AS
ADMINISTRATIVE AGENT SHALL REASONABLY HAVE REQUESTED, INCLUDING, TO THE EXTENT
REASONABLY REQUESTED, RELIANCE LETTERS FOR ANY OPINION OF COUNSEL.

 

(4)                                  CERTIFICATES OF GOOD STANDING.
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CERTIFICATES AS OF A RECENT DATE OF THE
GOOD STANDING OF BORROWER AND ITS SUBSIDIARIES UNDER THE LAWS OF THEIR
RESPECTIVE JURISDICTIONS OF ORGANIZATION AND SUCH OTHER JURISDICTIONS AS ARE
REQUESTED BY ADMINISTRATIVE AGENT.

 

(5)                                  OPINIONS OF COUNSEL. ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED FAVORABLE OPINIONS OF COUNSEL TO BORROWER ADDRESSED TO
ADMINISTRATIVE AGENT AND LENDERS WITH RESPECT TO BORROWER COVERING SUCH MATTERS
AS MAY BE REASONABLY REQUESTED BY ADMINISTRATIVE AGENT, INCLUDING, WITHOUT
LIMITATION, THE LOAN DOCUMENTS, THE SECURITY INTEREST, DUE AUTHORIZATION AND
OTHER CORPORATE MATTERS AND REGULATORY MATTERS (INCLUDING THE LICENSES) AND
WHICH ARE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT.

 

(D)                               Collateral.

 

(1)                                  COLLATERAL PLEDGE. BORROWER AND COMMNET
SHALL HAVE EFFECTIVELY AND VALIDLY PLEDGED AND PERFECTED THE COLLATERAL
CONTEMPLATED BY THE SECURITY DOCUMENTS, INCLUDING THE PLEDGE OF ALL OF THE
CAPITAL STOCK OF BORROWER IN COMMNET, GUYANA TELEPHONE & TELEGRAPH COMPANY
LIMITED AND CHOICE COMMUNICATIONS, LLC.

 

(2)                                  FILINGS AND RECORDINGS. ALL FILINGS AND
RECORDINGS (INCLUDING, WITHOUT LIMITATION, ALL MORTGAGES, FIXTURE FILINGS AND
TRANSMITTING UTILITY FILINGS) THAT ARE NECESSARY TO PERFECT THE SECURITY
INTEREST IN THE COLLATERAL DESCRIBED IN THE SECURITY DOCUMENTS SHALL HAVE BEEN
FILED OR

 

46

--------------------------------------------------------------------------------


 

RECORDED IN ALL APPROPRIATE LOCATIONS AND ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE SATISFACTORY TO ADMINISTRATIVE AGENT THAT SUCH SECURITY
INTEREST CONSTITUTES A VALID AND PERFECTED FIRST PRIORITY LIEN THEREIN.

 

(3)                                  LIEN SEARCHES. BORROWER SHALL HAVE
DELIVERED TO ADMINISTRATIVE AGENT THE RESULTS OF A LIEN SEARCH OF ALL FILINGS
MADE AGAINST BORROWER AND ITS SUBSIDIARIES UNDER THE UNIFORM COMMERCIAL CODE
(AND LOCAL TAX AND JUDGMENT FILING OFFICES) AS IN EFFECT IN ANY JURISDICTION IN
WHICH ANY OF ITS RESPECTIVE ASSETS ARE LOCATED, INDICATING, AMONG OTHER THINGS,
THAT EACH BORROWER’S ASSETS AND THE OWNERSHIP INTERESTS OF BORROWER ARE FREE AND
CLEAR OF ANY LIEN, EXCEPT FOR PERMITTED ENCUMBRANCES.

 

(4)                                  INSURANCE. ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED CERTIFICATES OF INSURANCE AND CERTIFIED COPIES OF INSURANCE POLICIES IN
THE FORM REQUIRED UNDER SUBSECTION 2.2 AND THE SECURITY DOCUMENTS AND OTHERWISE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT.

 

(E)                                 Consents.

 

(1)                                  GOVERNMENTAL AND THIRD PARTY APPROVALS.
BORROWER SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT ALL MATERIAL AND NECESSARY
APPROVALS, AUTHORIZATIONS AND CONSENTS, IF ANY, OF ALL PERSONS, GOVERNMENTAL
AUTHORITIES, INCLUDING THE FCC AND ALL APPLICABLE PUCS, AND COURTS HAVING
JURISDICTION WITH RESPECT TO THE EXECUTION AND DELIVERY OF THE ACQUISITION, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE GRANTING OF THE SECURITY INTEREST, AND
ALL SUCH APPROVALS SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT.

 

(2)                                  PERMITS AND LICENSES. ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COPIES OF ALL MATERIAL PERMITS AND LICENSES, INCLUDING THE
LICENSES, REQUIRED UNDER APPLICABLE LAWS FOR THE CONDUCT OF BORROWER’S AND ITS
SUBSIDIARIES’ BUSINESSES.

 

(3)                                  NO INJUNCTION, ETC. NO ACTION, PROCEEDING,
INVESTIGATION, REGULATION OR LEGISLATION SHALL HAVE BEEN INSTITUTED, THREATENED
OR PROPOSED BEFORE, NOR ANY ADVERSE RULING RECEIVED FROM, ANY GOVERNMENTAL
AUTHORITY TO ENJOIN, RESTRAIN OR PROHIBIT, OR TO OBTAIN SUBSTANTIAL DAMAGES IN
RESPECT OF, OR WHICH IS RELATED TO OR ARISES OUT OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR WHICH, AS DETERMINED BY ADMINISTRATIVE AGENT IN ITS REASONABLE
DISCRETION, WOULD MAKE IT INADVISABLE TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND SUCH OTHER LOAN DOCUMENTS.

 

(F)                                 Financial Matters.

 

(1)                                  FEES, EXPENSES, TAXES, ETC. THERE SHALL
HAVE BEEN PAID BY BORROWER TO ADMINISTRATIVE AGENT THE FEES SET FORTH OR
REFERENCED IN SUBSECTION 1.4 AND ANY OTHER ACCRUED AND UNPAID FEES OR
COMMISSIONS DUE HEREUNDER (INCLUDING LEGAL FEES AND EXPENSES), AND TO ANY OTHER
PERSON SUCH AMOUNT AS MAY BE DUE THERETO IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING ALL TAXES, FEES AND OTHER CHARGES IN CONNECTION
WITH THE EXECUTION, DELIVERY, RECORDING, FILING AND REGISTRATION OF ANY OF THE
LOAN DOCUMENTS.

 

47

--------------------------------------------------------------------------------


 

(2)                                  EQUITY CONTRIBUTION TO BORROWER.
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, THAT BORROWER HAS CONTRIBUTED
$10,000,000 IN CASH TO FUND THE ACQUISITION.

 

(G)                                Miscellaneous.

 

(1)                                  PROCEEDINGS AND DOCUMENTS. ALL OPINIONS,
CERTIFICATES AND OTHER INSTRUMENTS AND ALL PROCEEDINGS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE REASONABLY SATISFACTORY IN
FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT. ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COPIES OF ALL OTHER INSTRUMENTS AND OTHER EVIDENCE AS ADMINISTRATIVE
AGENT MAY REQUEST, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT, WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE TAKING OF ALL ACTIONS IN CONNECTION THEREWITH.

 

(2)                                  LITIGATION, INVESTIGATIONS, AUDITS, ETC.
THERE SHALL BE NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING AGAINST, OR,
TO THE KNOWLEDGE OF BORROWER, THREATENED AGAINST BORROWER OR ANY OF ITS
PROPERTIES, INCLUDING THE FRANCHISES AND THE LICENSES, IN ANY COURT OR BEFORE
ANY ARBITRATOR OF ANY KIND OR BEFORE OR BY ANY GOVERNMENTAL AUTHORITY (INCLUDING
THE FCC), EXCEPT SUCH AS AFFECT THE TELECOMMUNICATIONS INDUSTRY GENERALLY, THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

7.2                                 Conditions to All Loans. The several
obligations of Lenders to make Loans, including the initial Loan, and of any
Issuing Lender to issue Letters of Credit, on any date (each such date, a
“Funding Date”) are subject to the further conditions precedent set forth below:

 

(A)                              ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 1.3, A NOTICE OF BORROWING
REQUESTING AN ADVANCE OF A LOAN, OR, IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 1.1(F)(IV),A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF CREDIT.

 

(B)                                THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 5 OF THIS AGREEMENT AND ELSEWHERE HEREIN AND IN THE LOAN DOCUMENTS
SHALL BE (AND EACH REQUEST BY BORROWER FOR A LOAN OR THE ISSUANCE OF A LETTER OF
CREDIT SHALL CONSTITUTE A REPRESENTATION AND WARRANTY BY BORROWER THAT SUCH
REPRESENTATIONS AND WARRANTIES ARE) TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH FUNDING DATE TO THE SAME EXTENT AS THOUGH MADE ON AND
AS OF THAT DATE, EXCEPT FOR ANY REPRESENTATION OR WARRANTY LIMITED BY ITS TERMS
TO A SPECIFIC DATE AND TAKING INTO ACCOUNT ANY AMENDMENTS TO THE SCHEDULES OR
EXHIBITS AS A RESULT OF ANY DISCLOSURES MADE IN WRITING BY BORROWER TO
ADMINISTRATIVE AGENT AFTER THE AMENDMENT DATE WHICH DISCLOSURES ARE REASONABLY
ACCEPTABLE TO ADMINISTRATIVE AGENT.

 

(C)                                NO EVENT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM THE CONSUMMATION OF THE BORROWING CONTEMPLATED
THAT WOULD CONSTITUTE AN EVENT OF DEFAULT OR A DEFAULT.

 

(D)                               NO ORDER, JUDGMENT OR DECREE OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL AUTHORITY SHALL PURPORT TO ENJOIN OR RESTRAIN ANY
LENDER FROM MAKING ANY LOAN OR AN ISSUING LENDER FROM ISSUING ANY LETTER OF
CREDIT.

 

48

--------------------------------------------------------------------------------


 

(E)                                 SINCE CLOSING DATE, THERE SHALL NOT HAVE
OCCURRED ANY EVENT OR CONDITION THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

(F)                                 ALL LOAN DOCUMENTS SHALL BE IN FULL FORCE
AND EFFECT.

 


SECTION 8
ASSIGNMENT AND PARTICIPATION


 

8.1                                 Assignments and Participations in Loans and
Notes. Each Lender (including CoBank) may assign, subject to the terms of a
Lender Addition Agreement, its rights and delegate its obligations under this
Agreement to one or more Persons, provided that (a) such Lender shall first
obtain the written consent of Administrative Agent and, if no Default or Event
of Default shall have occurred and be continuing, Borrower, which consents shall
not be unreasonably withheld or delayed; (b) the Pro Rata Share of any of the
Loan Commitments being assigned shall in no event be less than of (i) $5,000,000
and (ii) the entire amount of the Pro Rata Share of a Loan Commitment of the
assigning Lender; and (c) upon the consummation of each such assignment, the
assigning Lender shall pay Administrative Agent a non-refundable administrative
fee of $3,500; provided, that in connection with an assignment from a Lender to
an Affiliate of such Lender or to another Lender, written consent of
Administrative Agent and Borrower shall not be required and that in connection
with an assignment from a Lender to an Affiliate of such Lender or to another
Lender, no administrative fee shall be payable, and assignments by CoBank to
institutions chartered under the Farm Credit System shall not require consent of
Borrower. From and after the effective date specified in a duly executed,
delivered and accepted Lender Addition Agreement, which effective date shall be
at least five Business Days after the execution thereof (unless Administrative
Agent shall otherwise agree), (A) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Lender Addition Agreement, shall have the rights
and obligations of the assigning Lender hereunder with respect thereto and
(B) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Lender Addition Agreement,
relinquish its rights (other than rights under the provisions of this Agreement
and the other Loan Documents relating to indemnification or payment of fees,
costs and expenses, to the extent such rights relate to the time prior to the
effective date of such Lender Addition Agreement) and be released from its
obligations under this Agreement other than obligations to the extent relating
to the time prior to the effective date of such Lender Addition Agreement (and,
in the case of a Lender Addition Agreement covering all or the remaining portion
of such assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto). The terms and provisions of each
Lender Addition Agreement shall, upon the effectiveness thereof be incorporated
into and made a part of this Agreement, and the covenants, agreements and
obligations of each Lender set forth therein shall be deemed made to and for the
benefit of Administrative Agent and the other parties hereto as if set forth at
length herein. Upon its receipt of a duly completed Lender Addition Agreement
executed by an assigning Lender and an assignee, and Administrative Agent and
Borrower (if required), together with any Note subject to such assignment and
the processing fee referred to above (if required), Administrative Agent will
accept such Lender Addition Agreement and give notice thereof to Borrower and
the other Lenders. In the event of an assignment pursuant to this
Subsection 8.1, Borrower shall issue a new Revolver Note(s) or Term Note(s), as
applicable, to reflect the interests

 

49

--------------------------------------------------------------------------------


 

of the assigning Lender and the Person to which interests are to be assigned
and, upon issuance and delivery by Borrower of such new Note or Notes, the
assigning Lender shall surrender its Revolver Note or Term Note, as applicable.

 

Each Lender (including Administrative Agent) may sell participations in all or
any part of its Pro Rata Share of each Loan Commitment and any Loans to one or
more Persons; provided that such Lender shall first obtain the prior written
consent of Administrative Agent which consent shall not be unreasonably withheld
or delayed; and provided, further, that such Lender’s obligations under this
Agreement shall remain unchanged; Borrower, Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; all
amounts payable by Borrower hereunder shall be determined as if that Lender had
not sold such participation; and the holder of any such participation shall not
be entitled to require such Lender to take or omit to take any action hereunder
except action directly affecting (i) any reduction, modification or forgiveness
in the principal amount of, or rate of interest on or fees payable with respect
to any Loan; (ii) any extension of the Revolver Expiration Date or the Term Loan
Maturity Date, or any change of any scheduled dates fixed for any payment of any
of the Obligations; (iii) any consent to the assignment, delegation or other
transfer by Borrower of any of its rights and obligations under any Loan
Document and (iv) the release of all or substantially all of the Collateral
(except if the release of such Collateral is permitted under and effected in
accordance with, including any consents and approvals required under,
Subsection 8.2(I) or any other Loan Document) or any release of any material
guaranty of the Obligations (except to the extent expressly provided thereby).
Borrower hereby acknowledges and agrees that any participation will give rise to
a direct obligation of Borrower to the participant, and the participant shall
for purposes of Subsections 1.11, 1.13, 1.14, 6.7 and 9.1 be considered to be a
“Lender,” so long as the participant agrees for the benefit of Borrower to
comply with such Subsections and Subsection 1.12 as if were a “Lender.”

 

Except as otherwise provided in this Subsection 8.1, no Lender shall, as between
Borrower and such Lender, be relieved of any of its obligations hereunder as a
result of any sale, assignment, transfer or negotiation of, or granting of a
participation in, all or any part of the Loans, the Notes or other Obligations
owed to such Lender. Each Lender may furnish any information concerning Borrower
and its Subsidiaries in the possession of that Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject to the provisions of Subsection 9.13.

 

Nothing in this Agreement shall be construed to prohibit any Lender from
pledging or assigning all or any portion of its rights and interest hereunder or
under any Note as collateral security for any loan or financing or in connection
with any securitization or other similar transaction or to any Federal Reserve
Bank as security for borrowings therefrom; provided, that no such pledge or
assignment shall release a Lender from any of its obligations hereunder.

 

Notwithstanding anything contained in this Agreement to the contrary, (i) so
long as there is no Event of Default that has continued in excess of four
(4) months and Requisite Lenders shall remain capable of making LIBOR Loans, no
Person shall become a “Lender” hereunder unless such Person shall also be
capable of making LIBOR Loans and (ii) no assignment shall be permitted
hereunder which would cause any Applicable Law to be violated (with respect to
usury or otherwise).

 

50

--------------------------------------------------------------------------------


 

CoBank reserves the right to assign or sell participations in all or any part of
its Pro Rata Share of the Loan Commitment on a non-patronage basis.

 

8.2                                 Agent.

 

(A)                              Appointment. Each Lender hereby irrevocably
appoints and authorizes CoBank, as Administrative Agent and as Arranger; to act
as Administrative Agent or Arranger  hereunder and under any other Loan Document
with such powers as are specifically delegated to Administrative Agent by the
terms of this Agreement and any other Loan Document, together with such other
powers as are reasonably incidental thereto. Administrative Agent is authorized
and empowered to amend, modify or waive any provisions of this Agreement or the
other Loan Documents on behalf of Lenders, subject to the requirement that the
consent of certain Lenders or all Lenders, as appropriate, be obtained in
certain instances as provided in Subsections 8.3 and 9.2. CoBank hereby agrees
to act as Administrative Agent on the express conditions contained in this
Subsection 8.2. The provisions of this Subsection 8.2 are solely for the benefit
of Administrative Agent and Lenders, and Borrower shall have no rights as a
third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement, Administrative Agent shall act solely
as Administrative Agent or Arranger, as applicable, of Lenders and
Administrative Agent shall assume or be deemed to have assumed no obligation
toward or relationship of agency or trust with or for Borrower or its respective
Affiliates. Administrative Agent may execute any of its duties under this
Agreement or any other Loan Document by or through Administrative Agent or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of Administrative Agent or attorneys-in-fact that it selects with reasonable
care.

 

(B)                                Nature of Duties. The duties of
Administrative Agent shall be mechanical and administrative in nature.
Administrative Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender. Nothing in this Agreement or any of the
Loan Documents, express or implied, is intended to or shall be construed to
impose upon Administrative Agent any obligations in respect of this Agreement or
any of the Loan Documents except as expressly set forth herein or therein. Each
Lender expressly acknowledges that none of Administrative Agent nor any of their
respective officers, directors, employees, Administrative Agent,
attorneys-in-fact or Affiliates have made any representation or warranty to it
and that no act by Administrative Agent or any such Person hereafter taken,
including any review of the affairs of Borrower, shall be deemed to constitute
any representation or warranty by Administrative Agent to any Lender. Each
Lender represents to Administrative Agent that (i) it has, independently and
without reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, properties,
financial and other condition and creditworthiness of Borrower and made its own
decision to enter into this Agreement and extend credit to Borrower hereunder,
and (ii) it will, independently and without reliance upon Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action hereunder and under the other Loan
Documents and to make such investigation as it deems necessary to inform itself
as to the business, prospects, operations, properties, financial and other
condition and creditworthiness of Borrower. Administrative Agent shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with

 

51

--------------------------------------------------------------------------------


 

respect thereto (other than as expressly required herein). If Administrative
Agent seeks the consent or approval of any Lenders to the taking or refraining
from taking of any action hereunder, then Administrative Agent shall send notice
thereof to each Lender. Administrative Agent shall promptly notify each Lender
any time that Requisite Lenders have instructed Administrative Agent to act or
refrain from acting pursuant hereto.

 

(C)                                Rights, Exculpation, Etc. Each of
Administrative Agent, their respective Affiliates and any of their or their
Affiliates’ respective officers, directors, employees, Administrative Agent or
attorneys-in-fact shall not be liable to any Lender for any action taken or
omitted by them hereunder or under any of the Loan Documents, or in connection
herewith or therewith, except that each such entity shall be liable with respect
to its own gross negligence, bad faith or willful misconduct. No Agent shall be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error, the sole recourse of any Lender to whom payment was
due but not made shall be to recover from other Lenders any payment in excess of
the amount to which they are determined to be entitled (and such other Lenders
hereby agree to return to such Lender any such erroneous payments received by
them). In performing its functions and duties hereunder, Administrative  Agent
shall exercise the same care which it would in dealing with loans for its own
account, but Administrative Agent shall not be responsible to any Lender for any
recitals, statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any of the Loan Documents or the transactions
contemplated thereby, or for the financial condition of Borrower. Administrative
Agent may at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the Loan
Documents Administrative Agent is permitted or required to take or to grant, and
if such instructions are promptly requested, Administrative Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents (i) if such action or omission would, in the reasonable opinion of
Administrative Agent, violate any Applicable Law or any provision of this
Agreement or any other Loan Document, or (ii) until it shall have received such
instructions from Requisite Lenders or all of Lenders, as applicable. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Administrative Agent as a result of Administrative Agent acting or
refraining from acting under this Agreement, the Notes, or any of the other Loan
Documents in accordance with the instructions of Requisite Lenders, except in
connection with its own gross negligence, bad faith or willful misconduct.

 

(D)                               Reliance. Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any written or
oral notices, statements, certificates, orders or other documents or any
telephone message or other communication (including any writing, telex, telecopy
or telegram) believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it in connection
with the preparation, negotiation, execution, delivery, administration,
amendment, modification, waiver or enforcement (whether through negotiations,
legal proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any of the other Loan Documents.

 

52

--------------------------------------------------------------------------------


 

(E)                                 Indemnification. Lenders will reimburse and
indemnify Administrative Agent and their respective Affiliates and their and
their Affiliates’ officers, directors, employees, Administrative Agent, and
attorneys-in-fact (collectively, “Representatives”), on demand (to the extent
not actually reimbursed under Subsection 9.1, but without limiting the
obligations of Borrower under such Subsection 9.1) for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including, without limitation, attorneys’ fees and expenses),
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against Administrative Agent or their respective
Representatives (i) in any way relating to or arising out of this Agreement or
any of the Loan Documents or any action taken or omitted by Administrative Agent
or its Representatives under this Agreement or any of the Loan Documents, and
(ii) in connection with the preparation, negotiation, execution, delivery,
administration, amendment, modification, waiver or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents in proportion to each Lender’s Pro Rata Share; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements resulting from Administrative Agent’s or its Representatives’
gross negligence, bad faith or willful misconduct. If any indemnity furnished to
Administrative Agent or their respective Representatives for any purpose shall,
in the opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The obligations of Lenders under this Subsection 8.2(E) shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(F)                                 CoBank, Syndication Agent and Documentation
Agent Individually. With respect to its obligations under the Loan Commitments,
the Loans made by it, and the Notes issued to it, each of CoBank, Syndication
Agent, Documentation Agent shall have and may exercise the same rights and
powers hereunder and is subject to the same obligations and liabilities as and
to the extent set forth herein for any other Lender. The terms “Lenders” or
“Requisite Lenders” or any similar terms shall, unless the context clearly
otherwise indicates, include each of CoBank, Syndication Agent and Documentation
Agent in its individual capacity as a Lender or as one of the Requisite Lenders.
Each of CoBank, Syndication Agent and Documentation Agent may lend money to, and
generally engage in any kind of banking, trust or other business with, Borrower
as if it were not acting as an Agent pursuant hereto.

 

(G)                                Notice of Default. Administrative Agent shall
be required to make any inquiry concerning either the performance or observance
of any of the terms, provisions or conditions of this Agreement or any of the
Loan Documents or the financial condition of Borrower or any of its
Subsidiaries, or the existence or possible existence of any Default or Event of
Default. Administrative Agent shall be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless Administrative Agent shall
have received written notice from Borrower or a Lender referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.”  In the event that an Agent receives such a
notice, Administrative Agent will give notice thereof to Lenders as soon as
reasonably practicable; provided, that if any such notice has also been
furnished to Lenders, Administrative Agent shall have no obligation to notify
Lenders with respect thereto. Administrative Agent  shall (subject to this
Subsection 8.2) take

 

53

--------------------------------------------------------------------------------


 

such action with respect to such Default or Event of Default as shall reasonably
be directed by Requisite Lenders; provided, further, that, unless and until
Administrative Agent shall have received such directions, Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as they shall deem
advisable and in the best interests of Lenders.

 

(H)                               Successor Agent.

 

(1)                                  RESIGNATION. ADMINISTRATIVE AGENT
MAY RESIGN FROM THE PERFORMANCE OF ALL ITS AGENCY FUNCTIONS AND DUTIES HEREUNDER
AT ANY TIME BY GIVING AT LEAST 30 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
BORROWER AND LENDERS. SUCH RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY
A SUCCESSOR AGENT OF APPOINTMENT PURSUANT TO CLAUSE (2) BELOW OR AS OTHERWISE
PROVIDED BELOW.

 

(2)                                  APPOINTMENT OF SUCCESSOR. UPON ANY SUCH
NOTICE OF RESIGNATION PURSUANT TO CLAUSE (1) ABOVE, REQUISITE LENDERS SHALL (AND
IF NO EVENT OF DEFAULT OR DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, UPON
RECEIPT OF BORROWER’S COLLECTIVE PRIOR CONSENT, WHICH SHALL NOT BE UNREASONABLY
WITHHELD), APPOINT A SUCCESSOR AGENT FROM AMONG LENDERS OR ANOTHER FINANCIAL
INSTITUTION. IF A SUCCESSOR AGENT SHALL NOT HAVE BEEN SO APPOINTED WITHIN THE 30
BUSINESS DAY PERIOD REFERRED TO IN SUBSECTION 8(H)(1) ABOVE, THE RETIRING AGENT,
UPON NOTICE TO BORROWER, SHALL THEN APPOINT A SUCCESSOR AGENT FROM AMONG LENDERS
WHO SHALL SERVE AS AGENT UNTIL SUCH TIME, IF ANY, AS REQUISITE LENDERS, UPON
RECEIPT OF BORROWER’S COLLECTIVE PRIOR WRITTEN CONSENT (IF REQUIRED UNDER THE
FIRST SENTENCE OF THIS PARAGRAPH), WHICH SHALL NOT BE UNREASONABLY WITHHELD,
APPOINT A SUCCESSOR AGENT AS PROVIDED ABOVE.

 

(3)                                  SUCCESSOR AGENT. UPON THE ACCEPTANCE OF ANY
APPOINTMENT AS AGENT UNDER THE LOAN DOCUMENTS BY A SUCCESSOR AGENT, SUCH
SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS. AFTER ANY RETIRING AGENT’S RESIGNATION AS AGENT UNDER THE LOAN
DOCUMENTS, THE PROVISIONS OF THIS SUBSECTION 8.2 SHALL INURE TO ITS BENEFIT AS
TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT UNDER THE
LOAN DOCUMENTS.

 

(I)                                    Collateral Matters.

 

(1)                                  RELEASE OF COLLATERAL. LENDERS HEREBY
IRREVOCABLY AUTHORIZE ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION,
TO RELEASE ANY LIEN GRANTED TO OR HELD BY IT UPON ANY PROPERTY COVERED BY THE
SECURITY DOCUMENTS (I) UPON TERMINATION OF THE LOAN COMMITMENTS AND INDEFEASIBLE
PAYMENT AND SATISFACTION OF ALL OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATION OR EXPENSE REIMBURSEMENT OBLIGATIONS NOT THEN DUE AND PAYABLE);
(II) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF IN COMPLIANCE WITH THE
PROVISIONS OF THIS AGREEMENT IF BORROWER CERTIFIES TO ADMINISTRATIVE AGENT IN
WRITING THAT THE SALE OR DISPOSITION IS MADE IN COMPLIANCE WITH THE PROVISIONS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (AND ADMINISTRATIVE AGENT
MAY RELY IN GOOD FAITH CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER
INQUIRY); OR (III) CONSTITUTING PROPERTY LEASED TO BORROWER UNDER A LEASE WHICH
HAS EXPIRED OR BEEN TERMINATED IN A TRANSACTION PERMITTED UNDER THIS AGREEMENT
OR IS ABOUT TO EXPIRE AND WHICH HAS NOT BEEN, AND IS NOT INTENDED BY BORROWER TO
BE, RENEWED OR EXTENDED. IN ADDITION, ADMINISTRATIVE AGENT, WITH THE CONSENT OF

 

54

--------------------------------------------------------------------------------


 

REQUISITE LENDERS, MAY RELEASE OR COMPROMISE ANY COLLATERAL AND THE PROCEEDS
THEREOF CONSTITUTING LESS THAN ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL.

 

(2)                                  CONFIRMATION OF AUTHORITY; EXECUTION OF
RELEASES. WITHOUT IN ANY MANNER LIMITING ADMINISTRATIVE AGENT’S AUTHORITY TO ACT
WITHOUT ANY SPECIFIC OR FURTHER AUTHORIZATION OR CONSENT BY LENDERS (AS SET
FORTH IN SUBSECTION 8.2(I)(1)), EACH LENDER AGREES TO CONFIRM IN WRITING, UPON
REQUEST BY ADMINISTRATIVE AGENT OR BORROWER, THE AUTHORITY TO RELEASE ANY
PROPERTY COVERED BY THE SECURITY DOCUMENTS CONFERRED UPON ADMINISTRATIVE AGENT
UNDER CLAUSES (I) THROUGH (III) OF THE FIRST SENTENCE OF SUBSECTION 8.2(I)(1).
UPON RECEIPT BY ADMINISTRATIVE AGENT OF CONFIRMATION FROM EACH LENDER OF ITS
AUTHORITY TO RELEASE OR COMPROMISE ANY PARTICULAR ITEM OR TYPES OF PROPERTY
COVERED BY THE SECURITY DOCUMENTS UNDER SUBSECTION 8.2(I)(1), AND UPON AT LEAST
TEN BUSINESS DAYS’ PRIOR WRITTEN REQUEST BY BORROWER, ADMINISTRATIVE AGENT SHALL
(AND IS HEREBY IRREVOCABLY AUTHORIZED BY LENDERS TO) EXECUTE SUCH DOCUMENTS AS
MAY BE NECESSARY TO EVIDENCE THE RELEASE OR COMPROMISE OF THE LIENS GRANTED TO
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF ADMINISTRATIVE AGENT AND LENDERS, UPON
SUCH COLLATERAL, PROVIDED THAT (I) ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO
EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN ADMINISTRATIVE AGENT’S OPINION,
WOULD EXPOSE ADMINISTRATIVE AGENT TO LIABILITY OR CREATE ANY OBLIGATION OR
ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OR COMPROMISE OF SUCH LIENS
WITHOUT RECOURSE OR WARRANTY, AND (II) SUCH RELEASE OR COMPROMISE SHALL NOT IN
ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS UPON (OR
OBLIGATIONS OF BORROWER, IN RESPECT OF) ALL INTERESTS RETAINED BY BORROWER IN
THE COLLATERAL, INCLUDING PROCEEDS OF ANY SALE OR OTHER DISPOSITION OF ANY
COLLATERAL, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE PROPERTY
COVERED BY THE SECURITY DOCUMENTS.

 

(3)                                  ABSENCE OF DUTY. ADMINISTRATIVE AGENT SHALL
HAVE NO OBLIGATION WHATSOEVER TO ANY LENDER OR ANY OTHER PERSON TO ASSURE THAT
THE PROPERTY COVERED BY THE SECURITY DOCUMENTS EXISTS OR IS OWNED BY BORROWER,
OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT THE LIENS
GRANTED TO IT HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED,
PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE
AT ALL OR IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR
FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE RIGHTS, AUTHORITIES AND POWERS
GRANTED OR AVAILABLE TO IT IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, IT
BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE PROPERTY COVERED BY THE
SECURITY DOCUMENTS OR ANY ACT, OMISSION OR EVENT RELATED THERETO, ADMINISTRATIVE
AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS DISCRETION, GIVEN
ADMINISTRATIVE AGENT’S OWN INTEREST IN PROPERTY COVERED BY THE SECURITY
DOCUMENTS, AS ONE OF LENDERS AND AS ADMINISTRATIVE AGENT, PROVIDED THAT
ADMINISTRATIVE AGENT SHALL ACT IN CONFORMANCE WITH SUBSECTION 8.2 AND EXERCISE
THE SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT AND SHALL
BE LIABLE FOR ITS AND ITS REPRESENTATIVES’ GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT.

 

(J)                                   Agency for Perfection; Enforcement of
Security by Administrative Agent. Administrative Agent and each Lender hereby
appoint each other Lender as agent for the purpose of perfecting Administrative
Agent’s security interest in assets which, in accordance with Article 9 of the
Uniform Commercial Code in any applicable jurisdiction, can be perfected only by
possession. Should any Lender (other than Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor, shall
deliver such Collateral to Administrative Agent or in accordance with
Administrative Agent’s instructions without affecting any Lender’s rights of
set-off. Each Lender

 

55

--------------------------------------------------------------------------------


 

agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any collateral security for the
Loans, it being understood and agreed that such rights and remedies may be
exercised only by Administrative Agent.

 

(K)                               Dissemination of Information. Administrative
Agent will use its best efforts (except where otherwise provided herein) to
provide Lenders with any information received by Administrative Agent from
Borrower which is required to be provided to a Lender hereunder or which is
otherwise requested by any Lender, provided that Administrative Agent shall not
be liable to Lenders for any failure to do so, except to the extent that such
failure is attributable to Administrative Agent’s or its Representatives’ gross
negligence, bad faith or willful misconduct.

 

8.3                                 Amendments, Consents and Waivers for Certain
Actions.

 

(A)                              EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT
(INCLUDING THIS SUBSECTION 8.3 AND SUBSECTION 9.2), ANY LENDER ADDITION
AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE CONSENT OF REQUISITE LENDERS AND
BORROWER WILL BE REQUIRED TO AMEND, MODIFY, TERMINATE, OR WAIVE ANY PROVISION OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN ANY RELATED
INTEREST RATE AGREEMENT, WHICH MAY ONLY BE AMENDED, MODIFIED OR TERMINATED, OR
ANY PROVISION THEREOF WAIVED, IN ACCORDANCE WITH THE TERMS THEREOF AND WITH THE
CONSENT OF ADMINISTRATIVE AGENT).

 

(B)                                IN THE EVENT ADMINISTRATIVE AGENT REQUESTS
THE CONSENT OF A LENDER AND DOES NOT RECEIVE A WRITTEN CONSENT OR DENIAL THEREOF
WITHIN TEN BUSINESS DAYS AFTER SUCH LENDER’S RECEIPT OF SUCH REQUEST, THEN SUCH
LENDER WILL BE DEEMED TO HAVE DENIED THE GIVING OF SUCH CONSENT.

 

8.4                                 Disbursement of Funds. Administrative Agent
shall advise each Lender by telephone or telecopy of the amount of such Lender’s
Pro Rata Share of any Loan requested by Borrower no later than 11:00 a.m.
(Denver, Colorado time) at least two Business Days immediately preceding the
Funding Date applicable thereto (in the case of LIBOR Loans), otherwise on the
Business Day immediately preceding the Funding Date applicable thereto, and each
such Lender shall pay Administrative Agent such Lender’s Pro Rata Share of such
requested Loan, in same day funds, by wire transfer to Administrative Agent’s
account by no later than 1:00 p.m. (Denver, Colorado time) on such Funding Date.
If any Lender fails to pay the amount of its Pro Rata Share forthwith upon
Administrative Agent’s demand, Administrative Agent shall promptly notify
Borrower, and Administrative Agent shall disburse to Borrower, by wire transfer
of immediately available funds, that portion of such Loan as to which
Administrative Agent has received funds. In such event, Administrative Agent
may, on behalf of any Lender not timely paying Administrative Agent, disburse
funds to Borrower for Loans requested, subject to the provisions of
Subsection 8.5(B). Each such Lender shall reimburse Administrative Agent on
demand for all funds disbursed on its behalf by Administrative Agent. Nothing in
this Subsection 8.4 or elsewhere in this Agreement or the other Loan Documents,
including the provisions of Subsection 8.5, shall be deemed to require
Administrative Agent (or any other Lender) to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that Administrative Agent or Borrower
may have against any Lender as a result of any default by such Lender hereunder.

 

56

--------------------------------------------------------------------------------


 

8.5                                 Disbursements of Advances; Payments.

 

(A)                              Pro Rata Treatment; Application. Upon receipt
by Administrative Agent of each payment from Borrower hereunder, other than as
described in the succeeding sentence, Administrative Agent shall promptly credit
each Lender’s account with its Pro Rata Share of such payment in accordance with
such Lender’s Pro Rata Share and shall promptly wire advice of the amount of
such credit to each Lender. Each payment to Administrative Agent of its fees
shall be made in like manner, but for the account of Administrative Agent.

 

(B)                                Availability of Lender’s Pro Rata Share.

 

(1)                                  UNLESS ADMINISTRATIVE AGENT HAS BEEN
NOTIFIED BY A LENDER PRIOR TO A FUNDING DATE OF SUCH LENDER’S INTENTION NOT TO
FUND ITS PRO RATA SHARE OF THE LOAN AMOUNT REQUESTED BY BORROWER, AND
ADMINISTRATIVE AGENT HAS GIVEN NOTICE PURSUANT TO SUBSECTION 8.4, ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH LENDER WILL MAKE SUCH AMOUNT AVAILABLE TO
ADMINISTRATIVE AGENT ON THE FUNDING DATE. IF SUCH AMOUNT IS NOT, IN FACT, MADE
AVAILABLE TO ADMINISTRATIVE AGENT BY SUCH LENDER WHEN DUE, AND ADMINISTRATIVE
AGENT DISBURSES FUNDS TO BORROWER ON BEHALF OF SUCH LENDER, ADMINISTRATIVE AGENT
WILL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM BORROWER, WITHOUT
SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND, WITH INTEREST THEREON AT THE
RATE PER ANNUM THEN APPLICABLE TO SUCH LOAN.

 

(2)                                  NOTHING CONTAINED IN THIS
SUBSECTION 8.5(B) WILL BE DEEMED TO RELIEVE A LENDER OF ITS OBLIGATION TO
FULFILL ITS COMMITMENTS OR TO PREJUDICE ANY RIGHTS ADMINISTRATIVE AGENT OR
BORROWER MAY HAVE AGAINST SUCH LENDER AS A RESULT OF A DEFAULT BY SUCH LENDER
UNDER THIS AGREEMENT.

 

(3)                                  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH LENDER SHALL BE OBLIGATED TO FUND ITS PRO RATA SHARE OF ANY
REVOLVING LOAN MADE AFTER ANY EVENT OF DEFAULT OR ACCELERATION OF THE
OBLIGATIONS WITH RESPECT TO ANY DRAW ON A LETTER OF CREDIT.

 

(C)                                Return of Payments.

 

(1)                                  IF ADMINISTRATIVE AGENT PAYS AN AMOUNT TO A
LENDER UNDER THIS AGREEMENT IN THE BELIEF OR EXPECTATION THAT A RELATED PAYMENT
HAS BEEN OR WILL BE RECEIVED BY ADMINISTRATIVE AGENT FROM BORROWER AND SUCH
RELATED PAYMENT IS NOT RECEIVED BY ADMINISTRATIVE AGENT, THEN ADMINISTRATIVE
AGENT WILL BE ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH LENDER WITHOUT SET-OFF,
COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

(2)                                  IF ADMINISTRATIVE AGENT DETERMINES AT ANY
TIME THAT ANY AMOUNT RECEIVED BY ADMINISTRATIVE AGENT UNDER THIS AGREEMENT MUST
BE RETURNED TO BORROWER OR PAID TO ANY OTHER PERSON PURSUANT TO ANY SOLVENCY LAW
OR OTHERWISE, THEN, NOTWITHSTANDING ANY OTHER TERM OR CONDITION OF THIS
AGREEMENT, ADMINISTRATIVE AGENT WILL NOT BE REQUIRED TO DISTRIBUTE ANY PORTION
THEREOF TO ANY LENDER. IN ADDITION, EACH LENDER WILL REPAY TO ADMINISTRATIVE
AGENT ON DEMAND ANY PORTION OF SUCH AMOUNT THAT ADMINISTRATIVE AGENT HAS
DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST AT SUCH RATE, IF ANY, AS
ADMINISTRATIVE AGENT IS REQUIRED TO PAY TO BORROWER OR SUCH OTHER PERSON,
WITHOUT SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

57

--------------------------------------------------------------------------------

 



 


SECTION 9
MISCELLANEOUS


 

9.1                                 Indemnities. Borrower agrees to indemnify,
pay, and hold Administrative Agent and each Lender and their respective
Affiliates and the respective officers, directors, employees, Administrative
Agent, and attorneys of Administrative Agent, Lender and their respective
Affiliates (the “Indemnitees”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits
and claims of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against the Indemnitee as a result of Administrative Agent and each
Lender being a party to this Agreement or otherwise in connection with this
Agreement, any of the other Loan Documents or any of the transactions
contemplated hereby or thereby; provided, that Borrower shall have no obligation
to an Indemnitee hereunder with respect to liabilities arising from the gross
negligence or willful misconduct of that Indemnitee, in each such case as
determined by a final non appealable judgment of a court of competent
jurisdiction. This Subsection 9.1 and all indemnification provisions contained
within any other Loan Document shall survive the termination of this Agreement.

 

9.2                                 Amendments and Waivers. Except as otherwise
provided herein, no amendment, modification, termination or waiver of any
provision of this Agreement, the Notes or any of the other Loan Documents (other
than any Related Interest Rate Agreement, which may only be amended, modified or
terminated, or any provision thereof waived, in accordance with the terms
thereof), or consent to any departure by Borrower therefrom, shall in any event
be effective unless the same shall be in writing and signed by Borrower and
Requisite Lenders (or Administrative Agent, if expressly set forth herein, in
any Note or in any other Loan Document); provided, that, notwithstanding any
other provision of this Agreement to the contrary and except, with respect to an
assignee or assignor hereunder, to the extent permitted by any applicable Lender
Addition Agreement, no amendment, modification, termination or waiver shall,
unless in writing and signed by all Lenders, do any of the following:
(i) increase any Lender’s Pro Rata Share of any Loan Commitment or change a pro
rata payment of any Lender; (ii) reduce the principal of, rate of interest on or
fees payable with respect to any Loan (other than indirectly by reason of an
amendment to a defined terms); (iii) extend the Revolver Expiration Date or the
Term Loan Maturity Date or extend any other scheduled date on which any
Obligation is to be paid (other than the date of any prepayment); (iv) change
the percentage of Lenders which shall be required for Lenders or any of them to
take any action hereunder; (v) release or subordinate Administrative Agent’s
Lien on all or substantially all of the Collateral (except if the release or
subordination of such Collateral is permitted under and effected in accordance
with this Agreement or any other Loan Document) or any material guaranty of the
Obligations (except to the extent expressly contemplated thereby); (vi) amend or
waive this Subsection 9.2 or the definitions of the terms used in this
Subsection 9.2 insofar as the definitions affect the substance of this
Subsection 9.2; or (vii) consent to the assignment, delegation or other transfer
by Borrower of any of its rights and obligations under any Loan Document; and
provided, further, that no amendment, modification, termination or waiver
affecting the rights or duties of Administrative Agent under any Loan Document
shall in any event be effective, unless in writing and signed by Administrative
Agent, in addition to Lenders required hereinabove to take such action. Each
amendment, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given. No
amendment, modification, termination or waiver shall be required for
Administrative Agent to take additional Collateral pursuant to any Loan

 

58

--------------------------------------------------------------------------------


 

Document. No notice to or demand on Borrower or any other Person in any case
shall entitle Borrower or such Person to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Subsection 9.2 shall be
binding upon each holder of the Notes at the time outstanding, each future
holder of the Notes, and, if signed by Borrower, upon Borrower.

 

9.3                                 Notices. Any required notice or other
communication shall be in writing addressed to the respective party as set forth
below and may be personally delivered, telecopied, sent by overnight courier
service or U.S. mail and shall be deemed to have been given: (i) if delivered in
person, when delivered; (ii) if delivered by telecopy, on the date of
transmission if transmitted on a Business Day before 2:00 p.m. (Denver, Colorado
time) and otherwise on the Business Day next succeeding the date of
transmission; (c) if delivered by overnight courier, two Business Days after
delivery to the courier properly addressed; or (d) if delivered by U.S. mail,
four Business Days after deposit with postage prepaid and proper address.

 

Notices shall be addressed as follows:

 

If to Borrower:

 

Atlantic Tele-Network, Inc.

 

 

10 Derby Square

 

 

Salem, MA 01970

 

 

Attn: Michael Prior

 

 

Fax No.: 978-744-3951

 

 

 

With a copy to:

 

Edwards Angell Palmer & Dodge LLP

 

 

111 Huntington Avenue

 

 

Boston, MA 02199

 

 

Attn: Leonard Q. Slap

 

 

Fax No.: 617.227.4420

 

If to a Lender or Administrative Agent:  To the address set forth on the
signature page hereto or in the applicable Lender Addition Agreement

 

9.4                                 Failure or Indulgence Not Waiver; Remedies
Cumulative. No failure or delay on the part of Administrative Agent or any
Lender to exercise, nor any partial exercise of, any power, right or privilege
hereunder or under any other Loan Documents shall impair such power, right, or
privilege or be construed to be a waiver of any Default or Event of Default. All
rights and remedies existing hereunder or under any other Loan Document are
cumulative to and not exclusive of any rights or remedies otherwise available.

 

9.5                                 Marshaling; Payments Set Aside. Neither
Administrative Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Obligations. To the extent that Borrower
or any other Person makes payment(s) or Administrative Agent enforces its Liens
or Administrative Agent or any Lender exercises its right of set-off, and such
payment(s) or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone (whether by demand, litigation, settlement or otherwise),
then to the extent of such recovery, the Obligations or part thereof originally
intended

 

59

--------------------------------------------------------------------------------


 

to be satisfied, and all Liens, rights and remedies therefor, shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or set-off had not occurred.

 

9.6                                 Severability. The invalidity, illegality, or
unenforceability in any jurisdiction of any provision under the Loan Documents
shall not affect or impair the remaining provisions in the Loan Documents or any
such invalid, unenforceable or illegal provision in any jurisdiction in which it
is not invalid, unenforceable or illegal.

 

9.7                                 Lenders’ Obligations Several; Independent
Nature of Lenders’ Rights. The obligation of each Lender hereunder is several
and not joint and no Lender shall be responsible for the obligation or
commitment of any other Lender hereunder. In the event that any Lender at any
time should fail to make a Loan as herein provided, Lenders, or any of them, at
their sole option, may make the Loan that was to have been made by the Lender so
failing to make such Loan. Nothing contained in any Loan Document and no action
taken by Administrative Agent or any Lender pursuant hereto or thereto shall be
deemed to constitute Lenders to be a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt.

 

9.8                                 Headings. Section and Subsection headings
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes or be given substantive effect.

 

9.9                                 Applicable Law. THIS AGREEMENT SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF COLORADO, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR
JURISDICTION.

 

9.10                           Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that Borrower may not assign its rights
or obligations hereunder without the written consent of all Lenders.

 

9.11                           No Fiduciary Relationship. No provision in the
Loan Documents and no course of dealing between the parties shall be deemed to
create any fiduciary duty owing to Borrower or its Subsidiaries or Affiliates by
Administrative Agent or any Lender.

 

9.12                           Construction. Administrative Agent, each Lender
and Borrower acknowledge that each of them has had the benefit of legal counsel
of its own choice and has been afforded an opportunity to review the Loan
Documents with its legal counsel and that the Loan Documents shall be
constructed as if jointly drafted by Administrative Agent, each Lender and
Borrower.

 

9.13                           Confidentiality. Administrative Agent and Lenders
agree to hold any confidential information sufficiently identified as being
confidential or proprietary that they may receive from Borrower and its
Subsidiaries pursuant to this Agreement in confidence, except for disclosure:
(i) on

 

60

--------------------------------------------------------------------------------


 

a confidential basis to directors, officers, employees, Administrative Agent or
legal counsel, independent public accountants and other professional advisors of
Administrative Agent or Lenders or their respective Affiliates; (ii) to
regulatory officials having jurisdiction over Administrative Agent or Lenders or
their Affiliates; (iii) as required by Applicable Law or legal process; or
(iv) in connection with any legal proceeding between or among Administrative
Agent or Lenders or their Affiliates and Borrower or its Subsidiaries or
Affiliates (provided that, in the event Administrative Agent or Lenders or their
Affiliates are so required to disclose such confidential information pursuant to
clause (iii) of this Subsection 9.13, Administrative Agent or Lenders shall
promptly notify Borrower (unless legally prohibited from so doing), so that
Borrower or any of its Subsidiaries may seek, at its sole cost and expense, a
protective order or other appropriate remedy); and (v) to another Person in
connection with a disposition or proposed disposition to that Person of all or
part of that Lender’s interests hereunder or a participation interest in its Pro
Rata Share, provided that such disclosure is made subject to an appropriate
confidentiality agreement on terms substantially similar to this
Subsection 9.13. For purposes of the foregoing, “confidential information” shall
mean all information respecting Borrower or its Affiliates or Subsidiaries,
other than (A) information previously filed by Borrower or its Affiliates or
Subsidiaries with any Governmental Authority and available to the public or
otherwise made available to third parties on a non-confidential basis,
(B) information previously published in any public medium from a source other
than, directly or indirectly, Administrative Agent or Lenders in violation of
this Subsection 9.13 and (C) information obtained by Administrative Agent or
Lenders from a source independent of Borrower or its Subsidiaries.

 

9.14                           Consent to Jurisdiction and Service of Process.

 

(A)  BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL COURT OR STATE COURT IN
THE STATE OF COLORADO, HAVING SUBJECT MATTER JURISDICTION OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS. BORROWER,
ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT,
PERSONAL JURISDICTION OF ANY SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO BRING
PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER
JURISDICTION.

 

(B)  BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY AGREE THAT SERVICE OF THE
SUMMONS AND COMPLAINT AND ALL OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING BY REGISTERED MAIL, RETURN
RECEIPT REQUESTED, A COPY OF SUCH PROCESS TO BORROWER, ADMINISTRATIVE AGENT OR
LENDERS AT THE ADDRESS TO WHICH NOTICES TO BORROWER, ADMINISTRATIVE AGENT AND
LENDERS ARE THEN TO BE SENT PURSUANT TO SUBSECTION 9.3 AND THAT PERSONAL SERVICE
OF PROCESS SHALL NOT BE REQUIRED. NOTHING HEREIN

 

61

--------------------------------------------------------------------------------


 

SHALL BE CONSTRUED TO PROHIBIT SERVICE OF PROCESS BY ANY OTHER METHOD PERMITTED
BY LAW.

 

9.15                           Waiver of Jury Trial. BORROWER, ADMINISTRATIVE
AGENT AND LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION AND ANY RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG ANY OF THEM. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. BORROWER, ADMINISTRATIVE AGENT AND LENDERS ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.
BORROWER, ADMINISTRATIVE AGENT AND LENDERS FURTHER WARRANT AND REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE LOAN DOCUMENTS, OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. BORROWER,
ADMINISTRATIVE AGENT AND LENDERS ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON
SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ADMINISTRATIVE AGENT
AND EACH LENDER.

 

9.16                           Survival of Warranties and Certain Agreements.
All agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement, the making of the Loans, the issuance
of the Letters of Credit and the execution and delivery of the Notes.
Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Borrower set forth in Subsections 1.4(D), 1.11, 1.14, 9.1,
9.9, 9.14 and 9.15 and the agreements of Lenders set forth in
Subsection 8.2(E) (together with any other Sections and Subsections stated
herein to so survive) shall survive the payment of the Loans and the Letter of
Credit Liabilities and the termination of this Agreement.

 

9.17                           Entire Agreement. This Agreement, the Notes and
the other Loan Documents referred to herein embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, understandings, whether oral or written, relating
to the subject matter hereof and may not be contradicted or varied by evidence
of prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto.

 

62

--------------------------------------------------------------------------------


 

9.18                           Counterparts; Effectiveness. This Agreement and
any amendments, waivers, consents or supplements may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one and the same instrument.
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto.

 

9.19                           Effectiveness of Amendment and Restatement; No
Novation The amendment and restatement of the Existing Credit Agreement pursuant
to this Agreement shall be effective as of the Amendment Date. All obligations
and rights of Borrower, Administrative Agent, Issuing Lender and Lenders arising
out of or relating to the period commencing on the Amendment Date shall be
governed by the terms and provisions of this Agreement; the obligations of and
rights of Borrower, Administrative Agent and Lenders arising out of or relating
to the period prior to the Amendment Date shall continue to be governed by the
Existing Credit Agreement without giving effect to the amendment and
restatements provided for herein. This Agreement shall not constitute a novation
or termination of Borrower’s obligations under the Existing Credit Agreement or
any document, note or agreement executed or delivered in connection therewith,
but shall constitute an amendment and restatement of the obligations and
covenants of Borrower under such documents, notes and agreements, and Borrower
hereby reaffirms all such obligations and covenants, as amended and restated
hereby.

 

9.20                           Patriot Act. The Lenders notify Borrower and its
Subsidiaries that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), they
are required to obtain, verify and record information that identifies each of
Borrower and its Subsidiaries, which information includes the name and address
of such entity and other information that will allow the Lenders to identify
such in accordance with the Patriot Act. Each of Borrower and its Subsidiaries
shall provide to the extent commercially reasonable, such information and take
such other actions as are reasonably requested by the Lenders in order to assist
the Lenders in maintaining compliance with the Patriot Act.

 


SECTION 10
DEFINITIONS


 

10.1                           Certain Defined Terms. The terms defined below
are used in this Agreement as so defined. Terms defined in the preamble and
recitals to this Agreement are used in this Agreement as so defined.

 

“Acquisition” means Borrower’s acquisition of 95% of the membership interests of
Commnet, dated as of the Closing Date, as contemplated in the Asset Purchase
Agreement.

 

“Act” means the Securities Exchange Act of 1934, as amended.

 

63

--------------------------------------------------------------------------------


 

“Adjustment Date” means each date which is the fifth Business Day after the
receipt by Administrative Agent of each Compliance Certificate and related
quarterly financial statements delivered by Borrower pursuant to
Subsection 4.5(C) and, in the case a decrease in an applicable margin is
warranted, a written notice from Borrower to decrease such margin.

 

“Administrative Agent” means CoBank in its capacity as Administrative Agent for
Lenders under this Agreement and each of the other Loan Documents and any
successor in such capacity appointed pursuant to Subsection 8.2.

 

“Affiliate” means, (A) with respect to Borrower or any of its Subsidiaries, any
Person: (i) directly or indirectly controlling, controlled by, or under common
control with such Person; (ii) directly or indirectly owning or holding 10% or
more of any equity interest in Borrower or any Subsidiary of Borrower; or
(iii) 10% or more of whose voting stock or other equity interest is directly or
indirectly owned or held by Borrower or any Subsidiary of Borrower, excluding
for purposes of this clause (A) Affiliates which are also Borrower, (B) with
respect to Administrative Agent and Lenders hereunder, any Person which controls
or is controlled by or is under common control with such Person and (C) with
respect to Affiliates of Administrative Agent, any Person which controls or is
controlled by or is under common control with such Person. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.

 

“Agreement” means this Credit Agreement (including all schedules and exhibits
hereto), as amended, modified, supplemented, extended and restated from time to
time as permitted herein.

 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act and all Environmental Laws, and all orders, decisions,
judgments and decrees of all courts and arbitrators in proceedings or actions to
which the Person in question is a party or by which it is bound.

 

“Arranger” means CoBank in its capacity as Arranger for Lenders under this
Agreement and each of the other Loan Documents and any successor in such
capacity appointed pursuant to Subsection 8.2.

 

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, by Borrower or any of its
Subsidiaries of any of the following:  (i) any of the capital stock or the
ownership interests of Borrower or any of their Subsidiaries, or (ii) any or all
of Borrower’s or any of its Subsidiaries’ assets, other than (a) bona fide sales
of inventory to customers in the ordinary course of business, (b) dispositions
of obsolete equipment not used or useful in the business of Borrower or any of
its Subsidiaries, (c) sales of Cash Equivalents for fair value and (d) the sale
of Commnet’s 36.625% interest in Commnet Florida, LLC.

 

“Available Revolver Loan Commitment” means, at any time, the Revolver Loan
Commitment, as it may have been reduced pursuant to this Agreement, minus the
sum of (i)

 

64

--------------------------------------------------------------------------------


 

aggregate principal balance of all Revolver Loans plus (ii) the aggregate Letter
of Credit Liability then outstanding hereunder.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, or any applicable bankruptcy,
insolvency or other similar federal or state law now or hereafter in effect and
all rules and regulations promulgated thereunder.

 

“Base Rate” means, a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 75 percent of the United
States’ 30 largest commercial banks, or if the Eastern Edition of The Wall
Street Journal or such rate is not published on such day, such rate as last
published in the Eastern Edition of The Wall Street Journal. In the event the
Eastern Edition of The Wall Street Journal ceases to publish such rate or an
equivalent, the term “Prime Rate” shall be determined by reference to such other
regularly published prime rate based upon any averaging of such 30 banks, as
Administrative Agent shall determine, or if no such published average prime rate
is available, then the term “Prime Rate” shall mean a variable rate of interest
per annum as determined by Administrative Agent equal to the highest of the
“prime rate,” “reference rate,” “base rate” or other similar rate announced from
time to time by any of Bankers Trust Company and Citibank as selected by
Administrative Agent (with the understanding that any such rate may merely be a
reference rate and may not necessarily represent the lowest or best rate
actually charged to any customer by such bank). Any change in the “Prime Rate”
shall be automatic, without the necessity of notice being provided to Borrower
or any other party.

 

“Base Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

“BDC” means Bermuda Digital Communications, LTD., a Bermuda entity.

 

“Borrower Pledged Cash” means deposits in the name of Borrower (and not of its
Subsidiaries) of the Borrower’s funds located in commercial banks in the United
States and in deposit accounts of which the Administrative Agent has “control”
(as defined in Article 9 of the Uniform Commercial Code in effect in the State
of Colorado, as amended from time to time).

 

“Business Day” means (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the States of Colorado, Georgia or Massachusetts or is
a day on which banking institutions located in such jurisdictions are closed or
which the Federal Reserve Banks are closed, and (ii) with respect to all
notices, determinations, fundings and payments in connection with LIBOR Loans,
any day that is a Business Day described in clause (i) above and that is also a
day for trading by and between banks in U.S. dollar deposits in the applicable
interbank LIBOR market.

 

“Calculation Period” means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.

 

65

--------------------------------------------------------------------------------


 

“Capital Lease” means any lease of real or personal property which is required
to be capitalized under GAAP or which is treated as an operating lease under
regulations applicable to Borrower and its Subsidiaries but which otherwise
would be required to be capitalized under GAAP.

 

“Cash Equivalents” means:  (i) marketable direct obligations issued or
unconditionally guarantied by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States of
if not so backed, then having a rating of at least A+ from Standard & Poor’s
Rating Service and at least A1 from Moody’s Investors Service, Inc., in each
case maturing within two years from the date of acquisition thereof;
(ii) commercial paper maturing no more than one  year from the date issued and,
at the time of acquisition, having a rating of at least A-1 from Standard &
Poor’s Rating Service or at least P-1 from Moody’s Investors Service, Inc.;
(iii) certificates of deposit or bankers’ acceptances maturing within one year
from the date of issuance thereof issued by, or overnight reverse repurchase
agreements from, any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than $500,000,000; (iv) time deposits
maturing no more than 30 days from the date of creation thereof with commercial
banks having membership in the Federal Deposit Insurance Corporation in amounts
at any one such institution not exceeding the lesser of $100,000 or the maximum
amount of insurance applicable to the aggregate amount of Borrower’s deposits at
such institution; and (v) Investments in CoBank, ACB or other Investments
satisfactory to Administrative Agent.

 

“Change of Control” means: (i) a report on Schedule 13D shall be filed with the
Securities and Exchange Commission pursuant to Section 13(d) of the Act
disclosing that any person other than Borrower or any employee benefit plan
sponsored by Borrower, is the beneficial owner (as the term is defined in
Rule 13d-3 under the Act) directly or indirectly, of 30% or more of the total
voting power represented by Borrower’s then outstanding voting securities
(calculated as provided in paragraph (d) of Rule 13d-3 under the Act in the case
of rights to acquire voting securities); or (ii) any person, other than Borrower
or any employee benefit plan sponsored by Borrower, shall purchase shares
pursuant to a tender offer or exchange offer to acquire any voting securities of
Borrower (or securities convertible into such voting securities) for cash,
securities or any other consideration, provided that after consummation of the
offer, the person in question is the beneficial owner directly or indirectly, of
thirty percent or more of the total voting power represented by Borrower’s then
outstanding voting securities (all as calculated under clause (i)); or (iii) the
occurrence of (A) any consolidation or merger of Borrower in which Borrower is
not the continuing or surviving corporation (other than a merger of Borrower in
which holders of common shares of Borrower immediately prior to the merger have
the same proportionate ownership of common shares of the surviving corporation
immediately after the merger as immediately before or a merger effected pursuant
to Section 251(g) of the Delaware General Corporation Law), or pursuant to which
common Shares of Borrower will be converted into cash, securities or other
property, or (B) any sale, lease exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
Borrower; or (iv) there shall have been a change in the composition of the Board
of Directors of Borrower at any time during any consecutive twenty-four month
period such that “continuing directors” cease for any reason to constitute at
least a 70% majority of the Board. For purposes of this clause, “continuing
directors” means those members of the Board who either were directors at the
beginning of such consecutive twenty-four month period or were elected by or on
the nomination or recommendation of at least a 70% majority of the then-existing

 

66

--------------------------------------------------------------------------------


 

“continuing directors.”  Notwithstanding the foregoing, no “Change of Control”
shall have occurred or be deemed to be continuing, during such time as Cornelius
B. Prior, Jr., his spouse or his lineal descendents, directly or in trust for
their benefit, shall have voting control of (a) 50% or more of the outstanding
shares entitled to vote, or (b) 35% or more of the outstanding shares entitled
to vote at a time when no other shareholders described above owns in the
aggregate 35% or more of the outstanding shares entitled to vote.

 

“Closing Date” means September 15, 2005.

 

“Collateral” means, collectively:  (i) all “Collateral” as defined in the
Security Documents; (ii) all real property and interests in real property
mortgaged pursuant to the Security Documents; and (iii) any property or interest
provided in addition to or in substitution for any of the foregoing.

 

“Collateral Contract Assignments” means, collectively, all collateral
assignments of Material Contracts, in form and content approved by
Administrative Agent, executed by Borrower or any of its Subsidiaries in favor
of Administrative Agent, for the benefit of itself and Lenders, as required
pursuant to Subsection 2.8, as amended, modified, supplemented, extended and
restated from time to time.

 

 “Commnet Leverage Ratio” means, as of the date of calculation derived by
dividing (a) the result of (i) Indebtedness of Borrower (calculated on a
consolidated basis for Borrower and its Subsidiaries) minus (ii) the amount of
Borrowers Pledged Cash, each as of the date of calculation  by (b) EBITDA for
Commnet (calculated on a consolidated basis for Commnet and its Subsidiaries)
for the then most recently completed four fiscal quarters.

 

“Commnet Operating Agreement” means the Third Amended and Restated Operating
Agreement of Commnet, dated as of the Closing Date, as it may be amended,
modified, supplemented, extended and restated from time to time.

 

“Communications Act” means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

 

“Communications System” means a system or business providing voice, data or
video transport, connection or monitoring services, through any means or medium,
and the provision of management, technical and financial (including call rating)
or other services to companies providing such transport, connection or
monitoring services.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability of that Person:  (i) with respect to any indebtedness, lease, dividend
or other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid,
performed or discharged, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto; (ii) with respect to
any letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; or (iii) under any
foreign exchange contract, currency swap agreement, interest rate swap agreement
or other

 

67

--------------------------------------------------------------------------------


 

similar agreement or arrangement designed to alter the risks of that Person
arising from fluctuations in currency values or interest rates. Contingent
Obligations shall also include (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another, (b) the obligation to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement, and (c) any liability of such Person for the obligations of
another through any agreement to purchase, repurchase or otherwise acquire such
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another. The
amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

 

“Debt Service” means, for the applicable period, the sum of:  (a) all principal
payments scheduled to be made on Indebtedness (or scheduled reductions in
commitments on lines of credit to the extent such reductions would cause the
repayment of principal amounts then outstanding under such lines), excluding
reimbursement of draws on Letters of Credit, plus (b) Interest Expense.

 

“Debt Service Coverage Ratio” means, as of the date of calculation, the ratio
derived by dividing (a) EBITDA by (b) Debt Service, each for the then most
recently completed four fiscal quarters.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

 

“EBITDA” means (i)  the result of (1) sum of (a) net income or deficit, as the
case may be, excluding gains or losses on the sale of assets and extraordinary
(non-recurring, one-time) gains and losses, (b) total interest expense
(including non-cash interest), (c) depreciation and amortization expense, and
(d) income taxes, minus (2) to the extent included in calculating net income or
deficit, the sum of (a) interest income, (b) dividends and patronage income and
(c) equity in earnings from unconsolidated subsidiaries and joint ventures, and
(ii) will be measured for the then most recently completed four fiscal quarters,
adjusted to give effect to any acquisition, sale or other disposition, directly
or through a subsidiary, of any business (or any portion thereof) during the
period of calculation as if such acquisition, sale or other disposition occurred
on the first day of such period of calculation.

 

“Environmental Laws” means all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including those relating to
releases, discharges, emissions, spills, leaching, or disposals of hazardous
substances (including petroleum, crude oil or any fraction or derivative
thereof, or other hydrocarbons) to air, water, land or ground water, to the
withdrawal or use of ground water, to the use, handling or disposal of
polychlorinated biphenyls, asbestos or urea formaldehyde, to the treatment,
storage, disposal or management of hazardous substances (including petroleum,
crude oil or any fraction or derivative thereof, or other

 

68

--------------------------------------------------------------------------------


 

hydrocarbons), pollutants or contaminants, to exposure to toxic, hazardous or
other controlled, prohibited, or regulated substances, including, without
limitation, any such provisions under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.),
and the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C.
§ 6901 et seq.).

 

“Equity” means the result of consolidated total assets minus consolidated total
liabilities.

 

“Equity to Assets Ratio” means the ratio derived by dividing (i) Equity by
(ii) consolidated total assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with Borrower
within the meaning of Section 414(b) or (c) of the IRC (and Sections 414(m) and
(o) of the IRC for purposes of provisions relating to Section 412 of the IRC).

 

“ERISA Event” means, with respect to Borrower, any ERISA Affiliate or any
Pension Plan, the occurrence of any of the following: (a) a Reportable Event;
(b) a withdrawal by a substantial employer (as defined in Section 4001(a)(12) of
ERISA) subject to Section 4063 of ERISA; (c) a cessation of operations which is
treated as a withdrawal under Section 4062(e) of ERISA; (d) a complete or
partial withdrawal under Section 4203 or 4205 of ERISA from a Multi-employer
Plan; (e) a notification that a Multi-employer Plan is in reorganization under
Section 4242 of ERISA; (f) the filing of a notice of intent to terminate a
Pension Plan under 4041 of ERISA; (g) the treatment of an amendment of a Pension
Plan as a termination under 4041 of ERISA; (h) the termination of a
Multi-employer Plan under Section 4041A of ERISA; (i) the commencement of
proceedings by the PBGC to terminate a Pension Plan under 4042 of ERISA; (j) an
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan; or (k) the imposition of any liability
under Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA.

 

“Facility” or “Facilities” means one or more of the Revolver Facility and the
Term Loan Facility.

 

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.

 

“Franchise” means any franchise or other authorization, ordinance or regulation
permitting the operation of a Communications System granted by any federal,
state  or local Governmental Authority (including in Guyana).

 

“GAAP” means generally accepted accounting principles as set forth in statements
from Auditing Standards No. 69 as amended, entitled “The Meaning of ‘Present
Fairly in Conformance

 

69

--------------------------------------------------------------------------------


 

with Generally Accepted Accounting Principles in the Independent Auditors
Reports’” issued by the Auditing Standards Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board that are applicable to the circumstances as of the
date of determination.

 

 “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including all Licenses.

 

“Governmental Authority” means any nation (including Guyana), province, or state
or any political subdivision of any of the foregoing, and any government or any
Person exercising executive, legislative, regulatory or administrative functions
of or pertaining to government, and any corporation or other entity exercising
such functions owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing, including the FCC and any PUC.

 

“Guaranty” means a Continuing Guaranty, in form and content approved by
Administrative Agent, made a Subsidiary of Borrower in favor of Administrative
Agent, for the benefit of itself and the Lenders, as amended, modified,
supplemented, extended or restated from time to time.

 

“Indebtedness” as applied to any Person, means without duplication: (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases or other capitalized agreements that is properly classified as
a liability on a balance sheet in conformity with GAAP; (iii) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business and outstanding not more than 90 days
after such obligation is due (unless thereafter contested in good faith);
(v) all obligations created or arising under any conditional sale or other title
retention agreement; (vi) all indebtedness secured by any Lien on any property
or asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person, but only to the extent of the fair value of such property
or asset; (vii) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements; (viii) the net termination
obligations of such Person under any Interest Rate Agreement, calculated as of
any date as if such agreement or arrangement were terminated as of such date;
(ix) the maximum amount of all standby letters of credit issued or bankers’
acceptance facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed); (x) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product;
(xi) with respect to the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or joint venturer, the least
of (A) such Indebtedness, (B) such Person’s actual liability for such
Indebtedness or (C) such Person’s investment in such partnership or joint
venture; (xii) obligations with respect to principal under Contingent
Obligations for the repayment of money or the deferred purchase price of
property, whether or not then due and payable (calculated as the maximum amount
of such principal); ); (xiii) obligations with respect to stated amounts of
Letters of Credit; and (xiv) obligations under partnership, organizational or
other agreements to fund capital contributions or other equity calls

 

70

--------------------------------------------------------------------------------


 

with respect to any Person or investment, or to redeem, repurchase or otherwise
make payments in respect to capital stock or other securities of such Person.

 

“Interest Expense” shall mean, for the applicable period, the aggregate amount
of accrued interest on Indebtedness, and net amounts payable under Interest Rate
Agreements, whether paid in cash or accrued as a liability.

 

“Interest Period” shall mean any of LIBOR Interest Period or any Quoted Rate
Interest Period.

 

“Interest Rate Agreement” means any interest rate swap, hedge, cap, collar or
similar agreement or arrangement designed to protect Borrower against
fluctuations in interest rates and will also include any arrangement that
Lenders, in their sole discretion, may offer to Borrower to fix the interest
rate applicable to any portions of the Loans.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of any beneficial interest in, including
stock, partnership interest or other equity securities of, any other Person; and
(ii) any direct or indirect loan, advance, transfer, guarantee, assumption of
liability or other obligation or liability, or capital contribution by Borrower
or any of its Subsidiaries to any other Person, including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
all rules and regulations promulgated thereunder.

 

“Issuing Lender” means each Person so designated in the introductory paragraph
of this Agreement, or any other Lender designated from time to time by
Administrative Agent with the approval of the Borrower, in such Lender’s
capacity as an issuer of Letters of Credit hereunder.

 

“Lender” or “Lenders” means one or more of the banks or other financial
institutions identified as Lenders in the first paragraph of this Agreement and
their successors and permitted assigns pursuant to Subsection 8.1.

 

“Lender Addition Agreement” means an agreement among Administrative Agent, a
Lender and such Lender’s assignee regarding their respective rights and
obligations with respect to assignments of the Loans, the Loan Commitment and
other interests under this Agreement and the other Loan Documents in the
form attached hereto as Exhibit 10.1(A).

 

“Letter of Credit Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the issuer of the Letter of Credit
consisting of (a) the amount available to be drawn or which may become available
to be drawn; (b) all amounts which have been paid and made available by the
Issuing Lender to the extent not reimbursed by Borrower, whether by the making
of a Revolver Loan or otherwise; and (c) all accrued and unpaid interest, fees
and

 

71

--------------------------------------------------------------------------------


 

expenses with respect thereto. In the case of any Letter of Credit that is
issued in a currency other than United Stated Dollars, the corresponding Letter
of Credit Liability shall be determined in United States Dollars based on the
currency exchange rate from time to time applicable to the issuer of such Letter
of Credit.

 

“LIBOR” means for each applicable Interest Period, a fixed annual rate equal to:
(a) the rate of interest determined by Administrative Agent at which deposits in
U.S. dollars for the relevant Interest Period are offered based on information
presented by the Telerate Service as quoted by the British Bankers Association
as of 11:00 a.m. (London time) on the day which is two Business Days prior to
the first day of such Interest Period, provided, that in the event British
Bankers Association ceases to provide such quotations (as determined by
Administrative Agent), then Administrative Agent will notify Borrower and
Administrative Agent and Borrower will agree upon a substitute basis for
obtaining such quotations, divided by (b) a number equal to 1.0 minus the
aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on the day which is two Business
Days prior to the beginning of such Interest Period for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) which are required to be maintained by a member bank of the Federal
Reserve System (including, without limitation, basic, supplemental, marginal and
emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other Governmental Authority having jurisdiction with
respect thereto, as now and from time to time in effect); such rate to be
rounded upward to the next whole multiple of 0.01 percent.

 

“LIBOR Loans” means Loans (or portions thereof as permitted hereunder) accruing
interest at rates determined by reference to the LIBOR.

 

“LIBOR Margin” means the applicable percent per annum determined in accordance
with Subsection 1.2(B).

 

“Licenses” means any material telecommunications or similar license,
authorization, waiver, certificate of compliance, franchise, approval or permit,
whether for the acquisition, construction or operation of any Telecommunications
System, granted or issued by the FCC or any applicable PUC and held or utilized
by Borrower or any Subsidiary of Borrower, all of which are listed as of the
Closing Date on Schedule 5.13(A).

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement and any lease in the nature
thereof), and any agreement to give any lien, mortgage, pledge, security
interest, charge or encumbrance.

 

“Loan” or “Loans” means an advance or advances under any of the Loan
Commitments.

 

“Loan Commitment” or “Loan Commitments” means one or more of the Revolver Loan
Commitment and the Term Loan Commitment, as any such commitment is reduced from
time to time as provided in this Agreement.

 

72

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, this Agreement, the Revolver Notes, the
Term Loan Notes, the Security Documents, any Guaranty, any Related Interest Rate
Agreement to which a Lender or an Affiliate of a Lender is a party and all other
instruments, documents and agreements executed and delivered concurrently
herewith or at any time hereafter to or for the benefit of Administrative Agent
or any other Agent or Lender in connection with the Loans and other transactions
contemplated by this Agreement, all as amended, modified, supplemented, extended
or restated from time to time.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) or
prospects of Borrower and its Subsidiaries, taken as a whole, or (ii) the
impairment of any Liens in favor of Administrative Agent, of the ability of
Borrower and its Subsidiaries, taken as a whole, to perform their obligations
under the Loan Documents or of Administrative Agent or any Lender to enforce any
Loan Document or collect any of the Obligations. In determining whether any
individual event could reasonably be expected to have a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events could reasonably be expected to have a
Material Adverse Effect.

 

“Material Contracts” means (a) the Material Contracts listed on Schedule 5.17,
(b) any contract or any other agreement, written or oral, of Borrower or any of
its Subsidiaries involving monetary liability of or to any such Person in an
aggregate amount in excess of $1,000,000 per annum and (c) any other contract or
agreement, written or oral, of Borrower or any of its Subsidiaries the failure
to comply with which could reasonably be expected to have a Material Adverse
Effect.

 

“Multi-employer Plan” means a Multi-employer plan as defined in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes, is
making, made, or was at any time during the current year or the immediately
preceding six (6) years obligated to make contributions.

 

“Net Proceeds” means cash proceeds received by Borrower or any Subsidiary of
Borrower from any Asset Disposition, debt or equity issuance (including
insurance proceeds, awards of condemnation, and payments under notes or other
debt securities received in connection with any Asset Disposition), net of
(i) the reasonable costs of such sale, lease, transfer, issuance or other
disposition (including taxes attributable to such sale, lease, transfer or
issuance) and (ii) amounts applied to repayment of permitted Indebtedness (other
than the Obligations) secured by a Lien on the asset or property disposed and
(iii) for Subsidiaries not wholly owned by Borrower, the percentage equal to the
ownership interests of Persons other than Borrower (by way of example, if
Borrower owns a Subsidiary 95%, who in turn owns another Subsidiary 80%, and an
Asset Disposition occurs at the other Subsidiary, only 76% (95% of 80%) of the
proceeds thereof that would otherwise have constituted Net Proceeds will
constitute Net Proceeds.

 

“Note” or “Notes” means one or more of the Revolver Notes and the Term Notes.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of Borrower from time to time owed to Administrative Agent or any Lender
(or any Affiliate of a Lender party to a Related Interest Rate Agreement) under
the Loan Documents, including the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether

 

73

--------------------------------------------------------------------------------


 

primary, secondary, direct, contingent, fixed or otherwise, heretofore, now or
from time to time hereafter owing, due or payable, or any combination thereof,
whether before or after the filing of a proceeding under the Bankruptcy Code by
or against Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which Borrower or an ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions or, in the case of a Multi-employer Plan, has made contributions
at any time during the current year or the immediately preceding six plan years.

 

“Permitted Encumbrances” means the following:

 

(1)                                  Liens for taxes, assessments or other
governmental charges not yet due and payable or Liens for taxes, assessments or
other governmental charges due and payable if the same are being diligently
contested in good faith and by appropriate proceedings and then only if and to
the extent that adequate reserves therefor are maintained on the books of
Borrower and its Subsidiaries, as applicable, in accordance with GAAP;

 

(2)                                  statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and other similar liens imposed by law,
which are incurred in the ordinary course of business for sums not more than 60
days delinquent or which are being diligently contested in good faith; provided
that a reserve or other appropriate provision shall have been made therefor and
in any event the aggregate amount of liabilities secured by such Liens is less
than $100,000;

 

(3)                                  Liens incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security (other than any Lien
imposed by the Employee Retirement Income Security Act of 1974 or any rule or
regulation promulgated thereunder), or to secure the performance of tenders,
statutory obligations, surety, stay, customs and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) in the amount and to the extent permitted by Subsection 3.4;

 

(4)                                  deposits, in an aggregate amount not to
exceed $100,000, made in the ordinary course of business to secure liability to
insurance carriers;

 

(5)                                  any attachment or judgment Lien which,
individually or when aggregated, does not constitute an Event of Default under
Subsection 6.1(I) (whether individually or when aggregated with other such
Liens);

 

(6)                                  easements, rights of way, restrictions and
other similar charges or encumbrances not interfering in any material respect
with the ordinary conduct of the business of Borrower or any of its Subsidiaries
or materially adversely affecting the value of any Collateral;

 

(7)                                  Liens in favor of Administrative Agent, for
the benefit of itself and Lenders;

 

74

--------------------------------------------------------------------------------


 

(8)                                  Liens in favor of CoBank as set forth in
Subsection 2.6;

 

(9)                                  Liens securing purchase money security
agreements and Capital Leases permitted under Subsection 3.1(C), provided that
such Liens do not encumber any property other than the items purchased with the
proceeds of such Indebtedness or leased pursuant to such Indebtedness (and the
proceeds of such property) and such liens do not secure any amounts other than
amounts necessary to purchase or lease such items; and

 

(10)                            Lien in favor of US Bancorp Equipment
Finance, Inc. securing the Airplane Indebtedness, provided that such Lien does
not encumber any property other than the airplane purchased with such
Indebtedness.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrower or an ERISA Affiliate sponsors or maintains or to which Borrower
or an ERISA Affiliate makes, is making, or is obligated to make contributions
and includes any Pension Plan.

 

“Pro Rata Share” means, the percentage obtained by dividing (i) such Lender’s
commitment to make Loans under the Loan Commitment, as set forth on the
signature page of this Agreement opposite such Lender’s signature or in the most
recent Lender Addition Agreement, if any, executed by such Lender, by (ii) the
sum of all such commitments of all Lenders to make Loans under the Loan
Commitment.

 

“PUC” means any state, provincial or other local regulatory agency or body,
including the Guyanan Public Utilities Commission, that exercises jurisdiction
over the rates or services or the ownership, construction or operation of any
Telecommunications System or over Persons who own, construct or operate a
Telecommunications System, in each case by reason of the nature or type of the
business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in any such jurisdiction.

 

“Purchase Agreement” means that Merger Agreement by and among Borrower, Commnet
and certain other Persons, dated as of July 26, 2005, pursuant to which Borrower
agrees to purchase substantially all of the assets of Commnet.

 

“Quoted Rate Loan” means Loans accruing interest at Quoted Rate.

 

“Related Interest Rate Agreement” means any Interest Rate Agreement, in form and
content acceptable to Administrative Agent, entered into by Borrower to hedge
the interest rate exposure applicable to any portions of the Loans.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the

 

75

--------------------------------------------------------------------------------


 

regulations thereunder, other than any such event for which the 30 day notice
requirement under ERISA has been waived in regulations issued by the PBGC.

 

“Requisite Lenders” means at least two Lenders (to the extent more than one
Lender holds any Loan Commitment) who have in the aggregate Pro Rata Shares
greater than 50%.

 

“Restricted Junior Payment” means:  (i) any dividend or other distribution,
direct or indirect, on account of any equity interest in Borrower or any of its
Subsidiaries, including any ownership interest and any shares of any class of
stock or other equity interest of Borrower or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in shares of a class of
stock or other equity interest to the holders of that class; (ii) any
redemption, repurchase, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any equity interest in Borrower or any of its Subsidiaries, including any
ownership interest and any shares of any class of stock of Borrower or any of
its Subsidiaries now or hereafter outstanding; (iii) any payment or prepayment
of interest on, principal of, premium, if any, redemption, conversion, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Indebtedness subject to subordination provisions for the benefit of
Administrative Agent and Lenders; and (iv) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any equity interest in Borrower or any of its Subsidiaries, including
any ownership interest and shares of any class of stock of Borrower or any of
its Subsidiaries now or hereafter outstanding.

 

“Revolver Expiration Date” means the earlier of (i) the acceleration of the
Obligations pursuant to Subsection 6.3 or (ii) October 31, 2010.

 

“Revolver Facility” means the revolver loan facility extended to Borrower
pursuant to Subsection 1.1(A).

 

“Revolver Loan Commitment” means, initially $20,000,000, as such amount is
reduced from time to time as provided in this Agreement.

 

“Revolver Loans” means an advance or advances under the Revolver Loan
Commitment.

 

“Revolver Note” or “Revolver Notes” means one or more of the Notes of Borrower
substantially in the form of Exhibit 10.1(B), or any combination thereof, and
any replacements, reinstatements, renewals or extension of any such notes, in
whole or in part.

 

“Security Agreement” means a Pledge and Security Agreement, in form and content
approved by Administrative Agent, executed by Borrower or any of its
Subsidiaries, in favor of Administrative Agent, for the benefit of itself and
Lenders, encumbering personal property of Borrower or such Subsidiary, wherever
situated, as it may be amended, modified, supplemented, extended or restated
from time to time.

 

“Security Documents” means, collectively, all instruments, documents and
agreements executed by or on behalf of Borrower and its Subsidiaries to provide
collateral security with respect to the Obligations, including, without
limitation, any Security Agreement, any Collateral Contract

 

76

--------------------------------------------------------------------------------


 

Assignments and all instruments, documents and agreements executed pursuant to
the terms of the foregoing, in such case, as amended, modified, supplemented,
extended and restated from time to time.

 

“Security Interest” means all Liens in favor of Administrative Agent, for the
benefit of itself, Syndication Agent, Collateral Agent and Lenders, created
hereunder or under any of the Security Documents to secure the Obligations.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than 50% of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.

 

“Term Loan” means the Loan under the Term Loan Commitment.

 

“Term Loan Commitment” means $50,000,000.

 

“Term Loan Facility” means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(B).

 

“Term Loan Maturity Date” means the earlier of (i) the acceleration of the
Obligations pursuant to Subsection 6.3 or (ii) October 31, 2010.

 

“Term Loan Note or “Term Loan Notes” means one or more of the notes of Borrower
substantially in the form of Exhibit 10.1(C), or any combination thereof, and
any replacements, restatements, renewals or extensions of any such notes, in
whole or in part.

 

“Total Lender Loan Commitment” means the aggregate commitments of any Lender
with respect to the Loan Commitments.

 

“Total Leverage Ratio” means, as of the date of calculation, the ratio derived
by dividing (a) Indebtedness by (b) EBITDA for the most recently completed four
fiscal quarters.

 

10.2                           Other Definitional Provisions. References to
“Sections,” “Subsections,” “Exhibits” and “Schedules” shall be to Sections,
Subsections, Exhibits and Schedules, respectively, of this Agreement unless
otherwise specifically provided. Any of the terms defined in Subsection 10.1
may, unless the context otherwise requires, be used in the singular or the
plural depending on the reference. In this Agreement, “hereof,” “herein,”
“hereto,” “hereunder” and the like mean and refer to this Agreement as a whole
and not merely to the specific section, paragraph or clause in which the
respective word appears; words importing any gender include the other gender;
references to “writing” include printing, typing, lithography and other means of
reproducing words in a tangible visible form; the words “including,” “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
references to agreements and other contractual instruments shall be deemed to
include subsequent amendments, assignments, and other modifications thereto, but
only to the extent such amendments, assignments and other modifications are not
prohibited by the terms of

 

77

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document; references to Persons include their
respective permitted successors and assigns or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons; and all
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations. All references in the Loan
Documents to a Lender party to a Related Interest Rate Agreement shall include
any Person that was a Lender (or an Affiliate of a Lender) at the time it
entered into such Related Interest Rate Agreement and subsequently ceased to be
a Lender.

 

[Signatures follow on the next page.]

 

78

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

ATLANTIC TELE-NETWORK, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------

 


 

[Signatures continued from previous page]

 

 

Commitment to make Revolver
Loans: $0

 

COBANK, ACB, as Administrative
Agent, Arranger, an Issuing Bank and a
Lender

 

 

 

Pro Rata Share of Revolver Loan
Commitment: 0%

 

 

 

 

 

Commitment to make the Term

 

By:

 

 

Loan: $50,000,000

 

 

John Cole
Vice President

 

 

 

Pro Rata Share of the Term Loan:
100%

 

Address:

 

 

 

 

 

CoBank, ACB

Total Lender Loan Commitment:

 

900 Circle 75 Parkway

$50,000,000

 

Suite 1400

 

 

Atlanta, Georgia 30339-5946

Pro Rata Share of the Revolver

 

Attn: Communications and

Loan Commitment and Term Loan

 

Energy Banking Group

Commitment: 71.43%

 

Fax No.: (770) 618-3202

 

 

 

 

 

With copy to:

 

 

 

 

 

CoBank, ACB

 

 

5500 S. Quebec Street

 

 

Greenwood Village, CO 80111

 

 

Attn: Communications and Energy

 

 

Banking Group

 

 

Fax No.: (303) 224-2718

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

 [Signatures continued from previous page]

 

Commitment to make Revolver

 

BANCO POPULAR DE PUERTO

Loans:  $20,000,000

 

RICO, as an Issuing Lender and a  Lender

 

 

 

Pro Rata Share of Revolver Loan
Commitment:  100%

 

 

 

 

 

 

 

By:

 

 

Commitment to make the Term

 

 

Valentino I. McBean

Loan:  $0

 

 

Senior Vice President and Regional

 

 

 

             Manager

 

 

 

Pro Rata Share of the Term Loan:
0%

 

 

 

 

 

 

 

Address:

Banco Popular de Puerto Rico

 

 

 

P.O. Box 8580 Charlotte Amalie

Total Lender Loan Commitment: 

 

 

St. Thomas, U.S. Virgin Islands

$20,000,000

 

 

 

00801

 

 

 

Attn:

Valentino I. McBean

Pro Rata Share of the Revolver

 

 

 

Sr. Vice President &

Loan Commitment and Term Loan

 

 

 

Regional Manager

Commitment:  28.57%

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.3(C)

 

Existing Investments

 

1.                                                              Securities held
in Borrower’s account with Bear, Stearns & Co. in Boston, MA. These securities
include a money market account and various short term (less than one month
maturities) commercial paper contracts.

 

2.                                                              Investments in
Subsidiaries noted on Schedule 5.19.

 

3.                                                              Investments in
Affiliates:

 

Name of Affiliate

 

Member/Shareholder

 

Units
Owned

 

%
Owned

 

Commnet of Delaware, LLC*

 

Commnet Wireless, LLC

 

 

 

50.00

 

 

 

 

 

 

 

 

 

Commnet of California, LLC*

 

Commnet Wireless, LLC

 

 

 

50.00

 

 

 

 

 

 

 

 

 

Commnet of Florida, LLC

 

Commnet Wireless, LLC

 

 

 

49.00

 

 

--------------------------------------------------------------------------------

*  The assets of these two entities were sold in June 2007.

 

4.                                                              Other
Investments in Affiliates:

 

•                  Pursuant to the Loan Agreement by and between Commnet
Wireless, LLC (as assigned by Commnet Wireless, Inc.) and Commnet of Florida,
LLC, dated September 18, 2002, and the related Non-Negotiable Promissory Note,
dated September 18, 2002, Commnet of Florida, LLC currently owes Commnet
Wireless, LLC $1,177,000 in note principal.

 

--------------------------------------------------------------------------------


 

Schedule 3.8

 

Transactions with Affiliates

 

1.                In July 2008, Bermuda Digital Communications, Ltd. (BDC) has
the option to purchase from the Borrower all of the BDC equity owned by Borrower
at a purchase price equal to the fair market value of such shares.

 

2.                BDC and Borrower’s Subsidiaries have an obligation to pay
management fees to Borrower; which obligation, in BDC’s case, terminates in
2008.

 

3.                In August 2007, Borrower’s subsidiaries, ATN Haiti S.A. and
Transnet S.A. sold certain assets held by them to a Haitian company in which the
Chairman has made an investment.

 

--------------------------------------------------------------------------------


 

Schedule 5.3(A)

 

Jurisdiction of Organization

 

A.                                   Organization and Powers

 

Name

 

Jurisdiction

 

Exceptions to Power and
Authority

Borrower

 

Delaware, U.S. Virgin
Islands – St. Thomas, U.S.
Virgin Islands – St. Croix

 

None.

Guyana Telephone & Telegraph Co., Ltd.

 

Guyana

 

None.

Choice Communications, LLC

 

U.S. Virgin Islands – St.
Thomas, U.S. Virgin
Islands – St. Croix

 

None.

Bermuda Digital Communications, Ltd.

 

Bermuda

 

None.

ATN (Haiti) S.A.*

 

Haiti

 

None.

Transnet, S.A.*

 

Haiti

 

None.

Commnet Wireless, LLC

 

Delaware

 

None.

Commnet of Arizona, LLC

 

Delaware

 

None.

Commnet Four Corners, LLC

 

Delaware

 

None.

Commnet Illinois, LLC

 

Delaware

 

None.

Commnet Midwest, LLC

 

Delaware

 

None.

Excomm, LLC

 

Delaware

 

None.

Commnet of Florida, LLC

 

Florida

 

None.

Elbert County Wireless, LLC

 

Colorado

 

None.

Commnet of California, LLC*

 

Delaware

 

None.

Commnet of Delaware, LLC*

 

Delaware

 

None.

MoCelCo, LLC

 

Delaware

 

None.

Gila County Wireless, LLC

 

Delaware

 

None.

Sovernet Holding Corporation

 

Delaware

 

None.

SoVerNet, Inc.

 

Vermont

 

None.

National Mobile Communications Corporation

 

Massachusetts

 

None.

 

--------------------------------------------------------------------------------

*  Substantially all of the assets of each of these entities have been sold, and
these entities will be dissolved as soon as practicable.

 

--------------------------------------------------------------------------------


 

Schedule 5.3(C)

 

Qualification to Transact Business

 

C.                                     Qualification

 

Name

 

Jurisdiction

Borrower

 

California, Delaware, Massachusetts, U.S. Virgin Islands –
St. Thomas, U.S. Virgin Islands – St. Croix

Guyana Telephone & Telegraph Co., Ltd.

 

Guyana

Choice Communications, LLC

 

U.S. Virgin Islands – St. Thomas, U.S. Virgin Islands – St. Croix

Bermuda Digital Communications, Ltd.

 

Bermuda

ATN (Haiti) S.A.*

 

Haiti

Transnet, S.A.*

 

Haiti

Commnet Wireless, LLC

 

Delaware

Commnet of Arizona, LLC

 

Delaware

Commnet Four Corners, LLC

 

Delaware, New Mexico

Commnet Illinois, LLC

 

Delaware, Illinois, Missouri

Commnet Midwest, LLC

 

Delaware, Kansas

Excomm, LLC

 

Delaware

Commnet of Florida, LLC

 

Florida

Elbert County Wireless, LLC

 

Colorado

Commnet of California, LLC*

 

Delaware, California

Commnet of Delaware, LLC*

 

Delaware

MoCelCo, LLC

 

Delaware, Missouri

Gila County Wireless, LLC

 

Delaware, Arizona

Sovernet Holding Corporation

 

Delaware

SoVerNet, Inc.

 

Vermont, New Hampshire

National Mobile Communications Corporation

 

Massachusetts, Vermont, New Hampshire

 

--------------------------------------------------------------------------------

*  Substantially all of the assets of each of these entities have been sold, and
these entities will be dissolved as soon as practicable.

 

--------------------------------------------------------------------------------


 

Schedule 5.10

 

Litigation, Etc.

 

1.               The litigation and other contingencies, as described with
reasonable specificity, in Note 10 to the Financial Statements included in the
Borrower’s Quarterly Report on Form 10-Q filed with the SEC on August 9, 2007.

 

--------------------------------------------------------------------------------


 

Schedule 5.11

 

Labor Matters

 

5.11(i)                                                            Collective
Bargaining Agreements and Union Certification

 

1.               GT&T “Handbook”:  Memorandum of Agreement between GT&T and the
Guyana Postal and Telecommunication Workers Union.

 

2.               Memorandum of Agreement between GT&T and Guyana Postal and
Telecommunication Workers Union, in Respect of Increases in Salaries for
Employees in the Bargaining Unit, From October 1, 2006 to September 30, 2008.

 

5.11(ii)                                                        Strikes, Labor
Disputes, etc.

 

1.               No significant disputes in last four years in Guyana or
elsewhere. Union contract is re-negotiated every two years and current contract
runs until September 2008.

 

--------------------------------------------------------------------------------


 

Schedule 5.13(A)

 

License Information

 

1.               Call Home Telecom LLC License

 

•                  International Telecommunications Certificate issued to Call
Home Telecom LLC    (ITC-214-20000705-00393).

 

2.               Choice Communications Licenses

 

•                  Special Temporary Authorization, May 24, 2005, related to EBS
(ITFS formerly) and BRS (MDS formerly) broadcast rights from sites on St. Thomas
and St. Croix.

 

•                  FCC Memorandum Opinion and Order, June 22, 2005, providing
waiver of filing freeze for new EBS applications.

 

•                  Local Multipoint Distribution Service License – WPLM395 – US
Virgin Islands, expiring June 17, 2008.

 

•                  International Telecommunications Certificate
(ITC-214-20021219-0064), Global or Limited Global Facilities – Based and Resale
Service on February 7, 2003.

 

3.             GT&T License

 

•                  License granted to GT&T under Section 7 of the
Telecommunications Act of 1990, December 19, 1990.

 

•                  License to provide throughout Guyana public telephone, radio
telephone, cellular radio telephone, pay station telephone and national and
international voice and data transmission, a month other services.

 

 

Licensee Name

 

Radio Service

 

FCC Author.

 

Other Govt. Author.

Commnet of Arizona, LLC

 

CL

 

KNKR208

 

N/A

Commnet of Florida

 

CL

 

WPSJ791

 

N/A

Commnet Four Corners, LLC

 

CW
CW
CW

 

KNLH699
WPYH715
WPYH716
WPQZ728

 

KNLG838-L1 &
KNLG840-L1, spectrum
manager leasehold
interests in KNLG838 &
KNLG840, licenses
owned by subsidiaries of
T-Mobile

Commnet Illinois, LLC

 

CW
CW
CW

 

WQAE415
WQAF337
WQAJ963

 

On August 1, 2005,
Commnet Illinois, LLC
acquired the PCS
licenses known as call
signs KNLG216 (BTA
337D – Ottumwa, Iowa)
and KNLH449 (BTA
230F – Kirksville,
Missouri).

 

--------------------------------------------------------------------------------


 

Gila County Wireless, LLC

 

CW

 

WQAE414

 

N/A

Elbert County Wireless, LLC

 

CL

 

KNKR202

 

KNLF244-L1, spectrum
manager leasehold
interest in KNLF244, a
license owned by a
subsidiary of T-Mobile

Excomm, LLC

 

CL
CL
CL
CL
CL
CL
CL
CL
CL
CL
CL
CL
CL
CL
CL
CL
CL

 

WPUC784
WPUD593
WPUD594
WPUH602
WPUH619
WPUH805
WPUJ480
WPUK842
WPUP317
WPUX427
WPUY963
WPVI996
WPZE799
WPRS845
WPRS901
WPRS917
WPRS922

 

N/A

MoCelCo, LLC

 

CL

 

WPTD845

 

N/A

 

--------------------------------------------------------------------------------


 

Schedule 5.13(B)

 

Valid Licenses

 

1.               Commnet Illinois, LLC operates in several counties in the state
of Illinois on a day-to-day basis as a manager under the supervision and control
of the licensee of the involved broadband PCS spectrum, a subsidiary of AT&T
Mobility, LLC. Commnet Illinois, LLC does so pursuant to a management agreement
entered into between itself and the AT&T Mobility, LLC subsidiary (at the time
an AT&T Wireless subsidiary) prior to the advent of the FCC’s spectrum leasing
rules. When the FCC spectrum leasing rules later came into effect, Commnet
Illinois, LLC suggested to AT&T Wireless that the management agreement be
modified to become a spectrum manager lease agreement, and an accompanying FCC
filing be made. However, AT&T Wireless replied that it could not amend or modify
any existing agreements, due to the prospect of a merger with Cingular, LLC.
After that merger was completed, AT&T Mobility, LLC advised Commnet Illinois,
LLC that its personnel were too busy with implementing the merger to focus on
modifying the Commnet Illinois, LLC agreement. Commnet Illinois, LLC has
continued to raise the issue with AT&T Mobility, LLC. In the meantime, Commnet
Illinois, LLC continues to operate in these markets day-to-day, pursuant to the
still-existing agreement.

 

Whether the advent of the new spectrum leasing set of rules would require the
filing of a notification to the FCC (jointly by Commnet Illinois, LLC and AT&T
Mobility, LLC), is an open question. The matter is beyond Commnet Illinois,
LLC’s control, as such a filing is a joint filing, and would have to be signed
by AT&T Mobility, LLC as well as Commnet Illinois, LLC. The violation would be a
joint violation by both Commnet Illinois, LLC and AT&T Mobility, LLC. Commnet
Wireless, LLC is currently negotiating the sale of these markets to AT&T
Mobility, LLC.

 

2.               Commnet Wireless, LLC and its “Subsidiaries”, as that term is
defined in the Credit Agreement, are not in compliance with FCC rules and
regulations pertaining to “enhanced 911” (“E911”).

 

As with most rural carriers, Commnet Wireless, LLC and its “Subsidiaries” and
“Company Investments”, as those terms are defined in the Merger Agreement (the
“Commnet Group”), face substantial obstacles to achieving full compliance with
FCC rules pertaining to “enhanced 911” (“E911”). As with other rural carriers,
the Commnet Group filed a request for waiver with the FCC, with respect to
implementation of Phase 2 E911 location capability.

 

In its Order on Reconsideration, 22 FCC Rcd 2571 (2007), the FCC denied the
Commnet Group’s request for waiver in its entirety. At this time, Commnet is
therefore in violation of FCC rules with respect to those five PSAPs (three in
the Illinois/Missouri region, one in New Mexico, and one in Florida) that have
requested Phase 2 E911 capability. (Commnet is also providing basic 911, not
Phase 1 E911, in two of the three Illinois/Missouri jurisdictions and the New
Mexico jurisdiction, a separate rule violation.)  Commnet has been working
cooperatively with those particular PSAPs, explaining the difficulty it faces in
meeting the E911 requirements.

 

--------------------------------------------------------------------------------


 

Commnet has recently been authorized to receive reimbursement from the state of
Florida for Phase 2 E911 implementation costs. Commnet will be installing Phase
2 E911 infrastructure equipment in Florida (although, based on current
projections, while such equipment will provide superior location capability to
Phase 1 E911, it would not meet the FCC’s Phase 2 accuracy thresholds, due to
the lack of sufficient triangulation possibilities in the Florida Keys). The
current target date for implementation of service with this E911 infrastructure
equipment is the last week of November, 2007. At this time, none of the involved
PSAPs has complained to the FCC about Commnet’s failure to implement Phase 2
E911, and there is no enforcement proceeding pending or, to Commnet’s knowledge,
threatened.

 

--------------------------------------------------------------------------------


 

Schedule 5.17

 

Material Contracts

 

Date

 

Company

 

Contract

6/20/05

 

Borrower/John Foster Real Estate c/o AT&T

 

Accepted Offer

 

•                  GT&T has bilateral agreements with a number of international
carriers that generate                                               revenues in
excess of $1 million a year, including MCI, IDT, TSTT (Trinidad),
BET                       (Barbados), AT&T and British Telecom.

•                  The Agreements referenced on Schedule 5.11.

•                  The GT&T and Choice Licenses referenced on Schedule 5.13(A).

•                  Numerous outstanding purchase orders issued by GT&T to Nortel
Networks and FWA Airspan                           (approximately $3.3 million
remaining to be paid) upon delivery and/or satisfaction
with                           performance for wireline and wireless (GSM)
equipment.

•                  Master Agreement, dated March 23, 2004, between GT&T and
Cerillion Technologies Limited for purchase of a billing system.

•                  Purchase Agreement dated June 18, 1990, between the
Government of the Cooperative                               Republic of Guyana
and Borrower.

•                  Management Services Contract, dated July 17, 1998, between
Borrower and BDC.

•                  Subscription and Loan Agreement dated July 17, 1998 among
Borrower, BDC and Kurt Eve.

•                  Acquisition of Membership Interests of Commnet Wireless, LLC
by Borrower and its wholly-owned subsidiary, CW Acquisition, LLC, dated
September 15, 2005.

•                  Agreement and Plan of Merger by and among Borrower, ATN VT
Sub, Inc., Sovernet, Inc. and Certain Shareholders of Sovernet, Inc., dated
February 10, 2006.

 

Date

 

Company

 

Contract

5-12-04

 

AT&T Wireless Services, Inc. / Commnet Wireless, LLC

 

GSM Build-Out Agreement

12-19-03

 

AT&T Wireless PCS, LLC / Commnet Wireless, LLC

 

Second Amended and Restated CS, M and S Agreement

2-18-03

 

AT&T Corp. / Commnet Wireless, Inc.

 

Amended and Restated Master Carrier Agreement (LD)

4-22-03

 

AT&T Wireless Services, Inc. / Commnet Wireless, LLC

 

GSM Build-Out Agreement

11-30-04

 

Hawkeye Switching / Commnet Wireless, LLC

 

Cellular Switching Agreement (CDMA)

4-07-03

 

Illuminet, Inc. / Commnet Wireless, LLC

 

ISUP Messaging Service Agreement

11-01-03

 

Illuminet, Inc. / Commnet Wireless, LLC

 

Amendment One to ISUP Messaging Service Agreement

11-01-03

 

Illuminet, Inc. / Commnet Wireless, LLC

 

Amendment One to IS-41 Transport Service Agreement

3-15-04

 

Qwest Communications Corp. / Commnet Wireless, LLC

 

Wholesale Services Agreement (LD)

 

--------------------------------------------------------------------------------


 

5-06-04

 

Qwest Communications Corp. / Commnet Wireless, LLC

 

Amendment No. 1 to Wholesale Services Agreement

8-06-04

 

Qwest Communications Corp. / Commnet Wireless, LLC

 

Amendment No. 2 to Wholesale Services Agreement

3-08-05

 

Qwest Communications Corp. / Commnet Wireless, LLC

 

Amendment No. 3 to Wholesale Services Agreement

4-29-05

 

Qwest Communications Corp. / Commnet Wireless, LLC

 

Amendment No. 4 to Wholesale Services Agreement

11-16-03

 

Syniverse (EDS) / Commnet Wireless, LLC

 

Interoperator Services Agreement

8-16-03

 

Syniverse (EDS) / Commnet Wireless, LLC

 

Interoperator Services Agreement (FirstSource Exhibit)

3-01-05

 

Syniverse (EDS) / Commnet Wireless, LLC

 

Amendment to the Interoperator Services Agreement

2-14-06

 

Syniverse / Commnet Wireless, LLC

 

Master Services Agreement (Wholesale/Access/RCA)

5-01-06

 

Syniverse / Commnet Wireless, LLC

 

Inpack Service Attachment to MSA

4-09-04

 

Commnet Supply, LLC / Commnet Wireless, LLC

 

Supply Agreement

9-14-04

 

T-Mobile / Elbert County Wireless, LLC

 

Spectrum Manager Lease Agreement (Elbert County)

6-13-05

 

T-Mobile / Commnet Four Corners, LLC

 

Spectrum Manager Lease Agreement (Pima County)

6-13-05

 

T-Mobile / Commnet Four Corners, LLC

 

Spectrum Manager Lease Agreement (Yuma County)

11-24-03

 

United Clearing Plc / Commnet Wireless, LLC

 

Agreement for Financial Clearing and Settlement Services

4-01-05

 

United Clearing Plc / Commnet Wireless, LLC

 

Addendum Agreement (Data)

6-03-00

 

AT&T Wireless Services, Inc.

 

Intercarrier Roamer Service Agreement

2-01-03

 

AT&T Wireless Services, Inc.

 

Amendment to Intercarrier Roamer Services Agreement

12-19-03

 

AT&T Wireless Services, Inc.

 

Amendment to Intercarrier Roamer Services Agreement

2-01-03

 

AT&T Wireless Services, Inc.

 

GSM/PCS Roaming Agreement for GSM

5-16-03

 

Cingular Wireless, LLC

 

Intercarrier Multi-Standard Roaming Agreement

7-23-03

 

Cingular Wireless, LLC

 

Amendment No. 1 to Intercarrier Multi-Standard Roaming Agmnt.

8-16-04

 

Cellco Partnership/Verizon Wireless

 

Intercarrier Roamer Service Agreement

4-12-04

 

T-Mobile USA, Inc.

 

International Roaming Agreement for GSM and/or 3GSM

10-04-04

 

T-Mobile USA, Inc.

 

First Amendment to International Roaming Agreement

9-01-00

 

WirelessCO, L.P./Sprint Spectrum

 

Intercarrier Roamer Service Agreement

 

--------------------------------------------------------------------------------


 

Schedule 5.19

 

Subsidiaries

 

Name

 

Member/Shareholder

 

Units Owned

 

% Owned

 

Guyana Telephone & Telegraph Co., Ltd.

 

Atlantic Tele-Network, Inc.

 

16,500

 

80.00

 

 

 

 

 

 

 

 

 

Choice Communications, LLC

 

Atlantic Tele-Network, Inc.

 

n/a

 

100.00

 

 

 

 

 

 

 

 

 

ATN (Haiti) S.A.

 

Atlantic Tele-Network, Inc.

 

100

 

80.00

 

 

 

 

 

 

 

 

 

Transnet, S.A.

 

Atlantic Tele-Network, Inc.

 

30

 

80.00

 

 

 

 

 

 

 

 

 

Commnet Wireless, LLC

 

Atlantic Tele-Network, Inc.

 

100

 

100.00

 

 

 

 

 

 

 

 

 

Commnet of Arizona, LLC

 

Commnet Wireless, LLC

 

3,000

 

100.00

 

 

 

 

 

 

 

 

 

Commnet Midwest, LLC

 

Commnet Wireless, LLC

 

100

 

100.00

 

 

 

 

 

 

 

 

 

Commnet Four Corners, LLC

 

Commnet Wireless, LLC

 

56

 

100.00

 

 

 

 

 

 

 

 

 

Commnet Midwest, LLC

 

Commnet Wireless, LLC

 

100

 

100.00

 

 

 

 

 

 

 

 

 

Excomm, LLC

 

Commnet Wireless, LLC

 

100

 

100.00

 

 

 

 

 

 

 

 

 

Elbert County Wireless, LLC

 

Commnet Wireless, LLC

 

82.75

 

82.75

 

 

 

 

 

 

 

 

 

Commnet Illinois, LLC

 

Commnet Wireless, LLC

 

3,000

 

100.00

 

 

 

 

 

 

 

 

 

MoCelCo, L.L.C.

 

Commnet Wireless, LLC

 

100

 

100.00

 

 

 

 

 

 

 

 

 

Sovernet Holding Corporation

 

Atlantic Tele-Network, Inc.

 

960 common,
127.33736
preferred

 

96.00 of common
and 100.00 of
preferred

 

 

 

 

 

 

 

 

 

SoVerNet, Inc.

 

Sovernet Holding Corporation

 

100

 

100.00

 

 

 

 

 

 

 

 

 

National Mobile Communications Corporation

 

SoVerNet, Inc.

 

200,000

 

100.00

 

 

 

 

 

 

 

 

 

Gila County Wireless, LLC

 

Commnet Wireless, LLC

 

100

 

100.00

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 1.3

 

Form of Notice of Borrowing/Conversion/Continuation

 

--------------------------------------------------------------------------------


 

Exhibit 4.5(C)

 

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

Exhibit 10.1(A)

 

Lender Addition Agreement

 

--------------------------------------------------------------------------------


 

Exhibit 10.1(B)

 

Form of Revolver Note

 

--------------------------------------------------------------------------------


 

Exhibit 10.1(C)

 

Form of Term Note

 

--------------------------------------------------------------------------------

 